 



EXHIBIT 10.1
CREDIT AGREEMENT
dated as of October 14, 2005
among
EXPRESS SCRIPTS, INC.,
a Delaware corporation,
as Borrower,
THE LENDERS LISTED HEREIN,
as Lenders,
CREDIT SUISSE
and
CITIGROUP GLOBAL MARKETS INC.,
as Joint Lead Arrangers and Joint Bookrunning Managers,
CREDIT SUISSE
as Administrative Agent,
CITIGROUP GLOBAL MARKETS INC.,
as Syndication Agent,
and
BANK OF NOVA SCOTIA
CALYON NEW YORK BRANCH
DEUTSCHE BANK SECURITIES INC.
JPMORGAN CHASE BANK, N.A.
ROYAL BANK OF SCOTLAND plc
SUNTRUST
UNION BANK OF CALIFORNIA,
as Co-Documentation Agents

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page  
SECTION 1.
 
       
DEFINITIONS
 
       
1.1. Certain Defined Terms
    2  
1.2. Accounting Terms; Utilization of GAAP for Purposes of Calculations Under
Agreement; Pro Forma Basis for Financial Covenant Calculations
    23  
1.3. Other Definitional Provisions and Rules of Construction
    24  
 
       
SECTION 2.
 
       
AMOUNTS AND TERMS OF COMMITMENTS AND LOANS
 
       
2.1. Commitments; Making of Loans; the Register; Notes
    24  
2.2. Interest on the Loans
    31  
2.3. Fees
    36  
2.4. Repayments, Prepayments and Reductions in Revolving Loan Commitments;
General Provisions Regarding Payments
    37  
2.5. Use of Proceeds
    42  
2.6. Special Provisions Governing Eurodollar Rate Loans
    42  
2.7. Increased Costs; Taxes; Capital Adequacy
    45  
2.8. Obligation of Lenders and Issuing Lenders to Mitigate; Replacement
    49  
 
       
SECTION 3.
 
       
LETTERS OF CREDIT
 
       
3.1. Issuance of Letters of Credit and Lenders’ Purchase of Participations
Therein
    51  
3.2. Letter of Credit Fees
    53  
3.3. Drawings and Reimbursement of Amounts Paid Under Letters of Credit
    54  
3.4. Obligations Absolute
    57  
3.5. Indemnification; Nature of Issuing Lenders’ Duties
    58  
3.6. Increased Costs and Taxes Relating to Letters of Credit
    59  
 
       
SECTION 4.
 
       
CONDITIONS TO LOANS AND LETTERS OF CREDIT
 
       
4.1. Conditions to Term Loans and Initial Revolving Loans and Swing Line Loans
and Letters of Credit
    60  
4.2. Conditions to All Loans
    63  

-i-



--------------------------------------------------------------------------------



 



              Page  
4.3. Conditions to Letters of Credit
    64  
 
       
SECTION 5.
 
       
COMPANY’S REPRESENTATIONS AND WARRANTIES
 
       
5.1. Organization, Powers, Qualification, Good Standing, Business and
Subsidiaries
    65  
5.2. Authorization of Borrowing, Etc.
    65  
5.3. Financial Condition
    66  
5.4. No Material Adverse Change
    67  
5.5. Title to Properties; Liens
    67  
5.6. Litigation; Adverse Facts
    67  
5.7. Payment of Taxes
    67  
5.8. Performance of Agreements
    68  
5.9. Governmental Regulation
    68  
5.10. Securities Activities
    68  
5.11. Employee Benefit Plans
    68  
5.12. Environmental Protection
    69  
5.13. Employee Matters
    69  
5.14. Solvency
    69  
5.15. Disclosure
    69  
 
       
SECTION 6.
 
       
COMPANY’S AFFIRMATIVE COVENANTS
 
       
6.1. Financial Statements and Other Reports
    70  
6.2. Existence, Etc.
    73  
6.3. Payment of Taxes and Claims; Tax Consolidation
    74  
6.4. Maintenance of Properties; Insurance
    74  
6.5. Inspection Rights
    74  
6.6. Compliance With Laws, Etc.
    75  
6.7. Environmental Claims and Violations of Environmental Laws
    75  
6.8. Execution of Subsidiary Guaranty by Certain Subsidiaries and Future
Subsidiaries
    75  
6.9. Separateness
    76  
 
       
SECTION 7.
 
       
COMPANY’S NEGATIVE COVENANTS
 
       
7.1. Indebtedness
    76  
7.2. Prohibition on Liens
    76  
7.3. Restricted Junior Payments
    78  
7.4. Financial Covenants
    78  

-ii-



--------------------------------------------------------------------------------



 



              Page  
7.5. Restriction on Fundamental Changes; Asset Sales and Acquisitions
    78  
7.6. Fiscal Year
    79  
7.7. Sales and Leasebacks
    80  
7.8. Sale or Discount of Receivables
    80  
7.9. Transactions With Shareholders and Affiliates
    80  
7.10. Conduct of Business
    80  
 
       
SECTION 8.
 
       
EVENTS OF DEFAULT
 
       
8.1. Failure to Make Payments When Due
    81  
8.2. Default in Other Agreements
    81  
8.3. Breach of Certain Covenants
    81  
8.4. Breach of Warranty
    81  
8.5. Other Defaults Under Loan Documents
    82  
8.6. Involuntary Bankruptcy; Appointment of Receiver, Etc.
    82  
8.7. Voluntary Bankruptcy; Appointment of Receiver, Etc.
    82  
8.8. Judgments and Attachments
    83  
8.9. Dissolution
    83  
8.10. Employee Benefit Plans
    83  
8.11. Change in Control
    83  
8.12. Invalidity of Subsidiary Guaranty; Repudiation of Obligations
    83  
 
       
SECTION 9.
 
       
AGENTS
 
       
9.1. Appointment
    85  
9.2. Powers and Duties; General Immunity
    85  
9.3. Representations and Warranties; No Responsibility for Appraisal of
Creditworthiness
    87  
9.4. Right to Indemnity
    87  
9.5. Successor Agent and Swing Line Lender
    88  
9.6. Guarantees
    88  
 
       
SECTION 10.
 
       
MISCELLANEOUS
 
       
10.1. Assignments and Participations in Loans and Letters of Credit
    89  
10.2. Expenses
    92  
10.3. Indemnity
    93  
10.4. Set-Off
    94  
10.5. Ratable Sharing
    94  
10.6. Amendments and Waivers
    95  

-iii-



--------------------------------------------------------------------------------



 



              Page  
10.7. Independence of Covenants
    97  
10.8. Notices
    97  
10.9. Survival of Representations, Warranties and Agreements
    98  
10.10. Failure or Indulgence Not Waiver; Remedies Cumulative
    98  
10.11. Marshalling; Payments Set Aside
    98  
10.12. Severability
    99  
10.13. Obligations Several; Independent Nature of Lenders’ Rights
    99  
10.14. Headings
    99  
10.15. Applicable Law
    99  
10.16. Successors and Assigns
    99  
10.17. CONSENT TO JURISDICTION AND SERVICE OF PROCESS
    100  
10.18. WAIVER OF JURY TRIAL
    100  
10.19. Confidentiality
    101  
10.20. Counterparts; Effectiveness
    102  
10.21. USA Patriot Act
    102  
SIGNATURES
    S-1  

     
Schedule 2.1
  Term Loan and Revolving Commitments
Schedule 3.1B
  Existing Letters of Credit
Schedule 5.1
  Subsidiaries
Schedule 5.6
  Litigation
Schedule 7.2
  Liens
Exhibit I
  Form of Notice of Borrowing
Exhibit II
  Form of Notice of Continuation/Conversion
Exhibit III
  Form of Request to Issue Letter of Credit
Exhibit IV
  Form of Term Note
Exhibit V
  Form of Revolving Note
Exhibit VI
  Form of Swing Line Note
Exhibit VII
  Form of Compliance Certificate
Exhibit VIII-A
  Form of Opinion of Thomas Boudreau, Esq., General Counsel of the Company
Exhibit VIII-B
  Form of Opinion of Simpson Thacher & Bartlett LLP, special New York counsel
for Loan Parties
Exhibit VIII-C
  Form of Opinion of Drinker Biddle & Reath LLP, special New Jersey and
Pennsylvania counsel for Loan Parties
Exhibit VIII-D
  Form of Opinion of Baker & Hostetler LLP, special Florida counsel for Loan
Parties
Exhibit VIII-E
  Form of Opinion of Barnes & Thornburg LLP, special Indiana counsel for Loan
Parties
Exhibit IX
  Form of Opinion of Cahill Gordon & Reindel llp, counsel to Administrative
Agent
Exhibit X
  Form of Assignment Agreement
Exhibit XI
  Form of Certificate Re Non-Bank Status
Exhibit XII
  Form of Subsidiary Guaranty

-iv-



--------------------------------------------------------------------------------



 



EXPRESS SCRIPTS, INC.
CREDIT AGREEMENT
          This CREDIT AGREEMENT is dated as of October 14, 2005 and entered into
by and among EXPRESS SCRIPTS, INC., a Delaware corporation (“Company”), THE
FINANCIAL INSTITUTIONS LISTED ON THE SIGNATURE PAGES HEREOF (each individually
referred to herein as a “Lender” and collectively as “Lenders”), CREDIT SUISSE,
a bank organized under the laws of Switzerland, acting through its Cayman
Islands Branch (“Credit Suisse”), and CITIGROUP GLOBAL MARKETS INC., acting
through its New York branch (“CGMI”), as joint lead arrangers and joint
bookrunning managers (in such capacity, the “Joint Lead Arrangers”), CREDIT
SUISSE, as administrative agent (in such capacity, the “Administrative Agent”),
CGMI, as syndication agent (in such capacity, the “Syndication Agent”), and BANK
OF NOVA SCOTIA, CALYON NEW YORK BRANCH, DEUTSCHE BANK SECURITIES INC., JPMORGAN
CHASE BANK, N.A., ROYAL BANK OF SCOTLAND plc, SUNTRUST and UNION BANK OF
CALIFORNIA, as co-documentation agents (in such capacity, the “Co-Documentation
Agents”).
R E C I T A L S
          WHEREAS, Company desires that Lenders extend credit in the form of
(a) Term Loans on the Closing Date in an aggregate principal amount of
$1,600,000,000 and (b) Revolving Loans at any time and from time to time prior
to the Revolving Credit Maturity Date in an aggregate principal amount at any
time outstanding not in excess of $600,000,000;
          WHEREAS, the proceeds of the Term Loans and Revolving Loans made on
the Closing Date are to be used (i) to acquire Priority Healthcare Corporation,
an Indiana corporation (“Priority”), by means of a merger by Priority with and
into Pony, with Priority as the survivor; (ii) to repay (the “Priority
Refinancing”) outstanding indebtedness of Priority in connection with the
Priority Acquisition; (iii) to repay (the “Company Refinancing” and, together
with the Priority Refinancing, the “Refinancing”) all amounts outstanding under
Company’s existing Credit Agreement dated as of February 13, 2004 (as amended,
supplemented or otherwise modified from time to time prior to the date hereof,
the “Existing Credit Agreement”); (iv) to pay fees and expenses related to the
Transactions; and (v) for working capital and general corporate purposes; and
          WHEREAS, all of the Domestic Subsidiaries of Company, excluding the
Exempt Subsidiaries, have agreed to guarantee the Obligations hereunder and
under the other Loan Documents.
          NOW, THEREFORE, in consideration of the premises and the agreements,
provisions and covenants herein contained, Company, Lenders and Agents agree as
follows:

 



--------------------------------------------------------------------------------



 



-2-
SECTION 1.
DEFINITIONS
          1.1. Certain Defined Terms
          The following terms used in this Agreement shall have the following
meanings:
          “Account” means any account (as that term is defined in
Section 9-102(a)(2) of the UCC) arising from the sale or lease of goods or
rendering of services.
          “Adjusted Eurodollar Rate” means, with respect to any Eurodollar Rate
Loans for any Interest Period, an interest rate per annum equal to the product
of (a) the Eurodollar Rate in effect for such Interest Period and (b) Statutory
Reserves.
          “Administrative Agent” has the meaning assigned to that term in the
preamble to this Agreement.
          “Affected Lender” has the meaning assigned to that term in subsection
2.6C.
          “Affiliate”, as applied to any Person, means any other Person directly
or indirectly controlling, controlled by, or under common control with, that
Person. For the purposes of this definition, “control” (including, with
correlative meanings, the terms “controlling”, “controlled by” and “under common
control with”), as applied to any Person, means the possession, directly or
indirectly, of the power to direct or cause the direction of the management and
policies of that Person, whether through the ownership of voting securities or
by contract or otherwise.
          “Agents” means, collectively, the Administrative Agent, the
Syndication Agent, the Joint Lead Arrangers and also any successor Agents
appointed pursuant to subsection 9.5A.
          “Agreement” means this Credit Agreement dated as of October 14, 2005,
as it may be amended, supplemented or otherwise modified from time to time.
          “Alternate Base Rate” means, at any time, the higher of (i) the Prime
Rate or (ii) the rate which is 1/2 of 1% in excess of the Federal Funds
Effective Rate.
          “Alternate Base Rate Loans” means Loans bearing interest at rates
determined by reference to the Alternate Base Rate as provided in subsection
2.2A.
          “Approved Fund” means, with respect to any Lender that is a fund that
invests in bank loans, any other fund that invests in bank loans and is managed
by the same investment advisor as such Lender or by an Affiliate of such
investment advisor.
          “Asset Sale” means the sale by Company or any of its Subsidiaries to
any Person other than Company or any of its Wholly Owned Subsidiaries of (i) a
majority of the voting

 



--------------------------------------------------------------------------------



 



-3-
stock of any of Company’s Subsidiaries, (ii) substantially all of the assets of
any division or line of business of Company or any of its Subsidiaries or
(iii) any other assets (whether tangible or intangible) of Company or any of its
Subsidiaries (other than (a) inventory sold in the ordinary course of business,
(b) NPA Real Estate sold in one or more transactions the aggregate amount of the
proceeds of which is equal to or less than $33.0 million and (c) any such other
assets to the extent that the aggregate value of such assets sold in any single
transaction or related series of transactions is equal to $10,000,000 or less);
provided, that, with respect to any sale that would be otherwise deemed an Asset
Sale pursuant to the foregoing, if Company shall deliver an Officers’
Certificate to Administrative Agent at or prior to receipt of proceeds of such
sale setting forth Company’s intent to use such proceeds to replace the assets
that are the subject of such sale with Plant Assets necessary or desirable for
the conduct of its business, or to exchange Plant Assets for other Plant Assets
used in the conduct of its business, or to purchase at least a majority of the
stock of a company or companies engaged in a business which is similar, or
related or ancillary, to any of the businesses in which the Company or any of
its Subsidiaries is engaged within 365 days of such receipt and no Event of
Default or Potential Event of Default shall have occurred and shall be
continuing at such time, such sale shall not be deemed to constitute an Asset
Sale, except to the extent such Plant Assets or proceeds thereof are not so used
within such 365-day period, after which time such sale, to such extent, shall be
deemed an Asset Sale.
          “Assignment Agreement” means an Assignment Agreement in substantially
the form of Exhibit X annexed hereto.
          “Attributable Debt” in respect of a Sale and Leaseback Transaction
means, as at the time of determination, the present value (discounted at the
rate of interest implicit in such transaction, determined in accordance with
GAAP) of the obligations of the lessee for net rental payments during the
remaining term of the lease included in such Sale and Leaseback Transaction
(including any period for which such lease has been extended or may, at the
option of the lessor, be extended).
          “Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy”, as now and hereafter in effect, or any successor statute.
          “Borrowing” means a borrowing consisting of simultaneous Loans of the
same Type and Class made, converted or continued on the same date and, in the
case of Eurodollar Rate Loans, having the same Interest Period.
          “Business Day” means any day excluding Saturday, Sunday and any day
which is a legal holiday under the laws of the State of New York or the State of
Missouri, or is a day on which banking institutions located in either such
jurisdiction are authorized or required by law or other governmental action to
close.
          “Capital Lease”, as applied to any Person, means any lease of any
property (whether real, personal or mixed) by that Person as lessee that, in
conformity with GAAP, is accounted for as a capital lease on the balance sheet
of that Person.

 



--------------------------------------------------------------------------------



 



-4-
          “Certificate Re Non-Bank Status” means a certificate substantially in
the form of Exhibit XI annexed hereto delivered by a Lender to Administrative
Agent pursuant to subsection 2.7B(iii).
          “CGMI” has the meaning assignment to such term in the preamble to this
Agreement.
          “Class,” when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans comprising such Borrowing, are Revolving Loans,
Term Loans or Swing Line Loans and, when used in reference to any Commitment,
refers to whether such Commitment is a Revolving Commitment or Term Loan
Commitment.
          “Closing Date” means the date on which the initial Loans are made.
          “Co-Documentation Agents” has the meaning assigned to that term in the
preamble to this Agreement.
          “Commitments” means the commitments of Lenders to make Loans as set
forth in subsection 2.1A.
          “Company” has the meaning assigned to that term in the preamble to
this Agreement.
          “Company Refinancing” has the meaning assigned to that term in the
preamble to this Agreement.
          “Compliance Certificate” means a certificate substantially in the form
of Exhibit VII annexed hereto delivered to Administrative Agent and Lenders by
Company pursuant to subsection 6.1(iii).
          “Consolidated EBITDA” means, for any period, the sum of the amounts
for such period of (i) Consolidated Net Income, (ii) Consolidated Interest
Expense, (iii) provisions for taxes based on income, (iv) total depreciation
expense, (v) total amortization expense, (vi) the aggregate amount of all
non-cash compensation charges incurred during such period arising from the grant
of or the issuance of stock, stock options or other equity awards and
(vii) other non-cash items incurred in the ordinary course of business reducing
Consolidated Net Income not in excess of 10% of Consolidated Net Worth, less
other non-cash items increasing Consolidated Net Income, all of the foregoing as
determined on a consolidated basis for Company and its Subsidiaries in
conformity with GAAP, subject to subsection 1.2B.
          “Consolidated Interest Expense” means for any period, total interest
expense (including that portion attributable to Capital Leases in accordance
with GAAP and capitalized interest) of Company and its Subsidiaries on a
consolidated basis in accordance with GAAP with respect to all outstanding
Indebtedness of Company and its Subsidiaries, and in any event including

 



--------------------------------------------------------------------------------



 



-5-
all commissions, discounts and other fees and charges owed with respect to
letters of credit and bankers acceptance financing and net costs under Interest
Rate Agreements plus in the event of the consummation of a Qualified Receivables
Transaction, an amount equal to the interest (or other fees in the nature of
interest or discount accrued and paid or payable in cash for such period) on
such Qualified Receivables Transaction, but excluding, however, any amounts
referred to in subsection 2.3 actually paid to Administrative Agent and Lenders
on or before the date of determination. For the purposes of determining
Consolidated Interest Expense for the purpose of determining compliance with the
financial covenant in subsection 7.4A, Consolidated Interest Expense shall
exclude write-off of issuance costs relating to the Existing Credit Agreement.
          “Consolidated Leverage Ratio” means the ratio of (i) Consolidated
Total Debt as of the last day of any Fiscal Quarter to (ii) Consolidated EBITDA
for the four-Fiscal Quarter period ending as of such day, subject to subsection
1.2B.
          “Consolidated Net Income” means, for any period, the net income (or
loss) of Company and its Subsidiaries on a consolidated basis for such period
taken as a single accounting period determined in conformity with GAAP; provided
that there shall be excluded (i) the income (or loss) of any Person (other than
a Subsidiary of Company) in which any other Person (other than Company or any of
its Subsidiaries) has a joint interest, except to the extent of the amount of
dividends or other distributions actually paid to Company or any of its
Subsidiaries by such Person during such period, (ii) the income of any
Subsidiary of Company to the extent that the declaration or payment of dividends
or similar distributions by that Subsidiary of that income is not at the time
permitted by operation of the terms of its charter or any agreement, instrument,
judgment, decree, order, statute, rule or governmental regulation applicable to
that Subsidiary, (iii) any after-tax gains or losses attributable to Asset Sales
or returned surplus assets of any Pension Plan, and (iv) integration costs and
expenses (including, without limitation, severance and shut-down costs) in
connection with the Priority Acquisition that includes Fiscal Quarters ending on
or prior to December 31, 2007 of up to an aggregate of $10 million.
          “Consolidated Net Worth” means, as at any date of determination, the
sum of the capital stock and additional paid-in capital plus retained earnings
(or minus accumulated deficits) of Company and its Subsidiaries on a
consolidated basis determined in conformity with GAAP.
          “Consolidated Total Debt” means, as at any date of determination, the
aggregate stated balance sheet amount of all Indebtedness of Company and its
Subsidiaries, determined on a consolidated basis in accordance with GAAP,
excluding, to the extent included therein, the face amount of any Letters of
Credit issued under this Agreement except to the extent of any unreimbursed
drawings thereunder.
          “Contingent Obligation”, as applied to any Person, means any direct or
indirect contingent liability of that Person (i) with respect to any
Indebtedness, lease, dividend or other obligation of another if the primary
purpose or intent thereof by the Person incurring the Contingent Obligation is
to provide assurance to the obligee of such obligation of another that such
obligation of another will be paid or discharged, or that any agreements
relating thereto will be

 



--------------------------------------------------------------------------------



 



-6-
complied with, or that the holders of such obligation will be protected (in
whole or in part) against loss in respect thereof, (ii) with respect to any
letter of credit issued for the account of that Person or as to which that
Person is otherwise liable for reimbursement of drawings or (iii) under Hedge
Agreements. Contingent Obligations shall include (a) the direct or indirect
guaranty, endorsement (otherwise than for collection or deposit in the ordinary
course of business), co-making, discounting with recourse or sale with recourse
by such Person of the obligation of another, (b) the obligation to make
take-or-pay or similar payments if required regardless of non-performance by any
other party or parties to an agreement, and (c) any liability of such Person for
the obligation of another through any agreement (X) to purchase, repurchase or
otherwise acquire such obligation or any security therefor, or to provide funds
for the payment or discharge of such obligation (whether in the form of loans,
advances, stock purchases, capital contributions or otherwise) or (Y) to
maintain the solvency or any balance sheet item, level of income or financial
condition of another if, in the case of any agreement described under subclause
(X) or (Y) of this sentence, the primary purpose or intent thereof is as
described in clause (i) of the preceding sentence. The amount of any Contingent
Obligation shall be equal to the amount of the obligation so guaranteed or
otherwise supported or, if less, the amount to which such Contingent Obligation
is specifically limited.
          “Contractual Obligation”, as applied to any Person, means any Security
issued by that Person or any material indenture, mortgage, deed of trust,
contract, undertaking, agreement or other instrument to which that Person is a
party or by which it or any of its properties is bound or to which it or any of
its properties is subject.
          “Credit Suisse” has the meaning assigned to such term in the preamble
to this Agreement.
          “Currency Agreement” means any foreign exchange contract, currency
swap agreement, futures contract, option contract, synthetic cap or other
similar agreement or arrangement to which Company or any of its Subsidiaries is
a party.
          “Dollars” and the sign “$” mean the lawful money of the United States.
          “Domestic Subsidiary” means any Subsidiary of the Company organized
under the laws of any jurisdiction within the United States of America.
          “Eligible Assignee” means (A) (i) a commercial bank organized under
the laws of the United States or any state thereof; (ii) a savings and loan
association or savings bank organized under the laws of the United States or any
state thereof; (iii) a commercial bank organized under the laws of any other
country or a political subdivision thereof; provided that (x) such bank is
acting through a branch or agency located in the United States or (y) such bank
is organized under the laws of a country that is a member of the Organization
for Economic Cooperation and Development or a political subdivision of such
country; and (iv) any other entity which is an “accredited investor” (as defined
in Regulation D under the Securities Act) which extends credit or buys loans as
one of its businesses including insurance companies, funds and lease financing

 



--------------------------------------------------------------------------------



 



-7-
companies; and (B) any Lender and any Affiliate or Approved Fund of any Lender
or an SPV; provided that no Affiliate of Company shall be an Eligible Assignee.
          “Employee Benefit Plan” means any “employee benefit plan” as defined
in Section 3(3) of ERISA which is or was maintained or contributed to by Company
or any of its Subsidiaries or for which Company or any of its Subsidiaries could
have any liability by reason of its relationship with an ERISA Affiliate.
          “Environmental Claim” means any investigation, notice, notice of
violation, claim, action, suit, proceeding, demand, abatement order or other
order or directive (conditional or otherwise), in each case in writing, by any
governmental authority or any other Person, arising (i) pursuant to or in
connection with any actual or alleged violation of any Environmental Law,
(ii) in connection with any Hazardous Materials, or (iii) in connection with any
actual or alleged damage, injury, threat or harm to health or safety, as
relating to the environment, natural resources or the environment.
          “Environmental Laws” means any and all current or future statutes,
ordinances, orders, rules, regulations, judgments, Governmental Authorizations,
or any other binding requirements of governmental authorities relating to
(i) environmental matters, (ii) any activity, event or occurrence involving
Hazardous Materials, or (iii) occupational safety and health, industrial
hygiene, land use or, as relating to the environment, the protection of human,
plant or animal health or welfare, in any manner applicable to Company or any of
its Subsidiaries or any Facility, including the Comprehensive Environmental
Response, Compensation, and Liability Act (42 U.S.C. § 9601 et seq.), the
Hazardous Materials Transportation Act (49 U.S.C. § 1801 et seq.), the Resource
Conservation and Recovery Act (42 U.S.C. § 6901 et seq.), the Federal Water
Pollution Control Act (33 U.S.C. § 1251 et seq.), the Clean Air Act (42 U.S.C. §
7401 et seq.), the Toxic Substances Control Act (15 U.S.C. § 2601 et seq.), the
Federal Insecticide, Fungicide and Rodenticide Act (7 U.S.C. § 136 et seq.), the
Occupational Safety and Health Act (29 U.S.C. § 651 et seq.), the Oil Pollution
Act (33 U.S.C. § 2701 et seq.) and the Emergency Planning and Community
Right-to-Know Act (42 U.S.C. § 11001 et seq.), each as amended or supplemented,
any analogous present or future state or local statutes or laws, and any
regulations promulgated pursuant to any of the foregoing.
          “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended from time to time, and any successor thereto.
          “ERISA Affiliate” means, as applied to any Person, (i) any corporation
which is a member of a controlled group of corporations within the meaning of
section 414(b) of the Internal Revenue Code of which that Person is a member;
(ii) any trade or business (whether or not incorporated) which is a member of a
group of trades or businesses under common control within the meaning of Section
414(c) of the Internal Revenue Code of which that Person is a member; and (iii)
any member of an affiliated service group within the meaning of Section 414(m)
or (o) of the Internal Revenue Code of which that Person, any corporation
described in clause (i) above or any trade or business described in clause
(ii) above is a member.

 



--------------------------------------------------------------------------------



 



-8-
          “ERISA Event” means (i) a “reportable event” within the meaning of
Section 4043 of ERISA and the regulations issued thereunder with respect to any
Pension Plan (excluding those for which the provision for 30-day notice to the
PBGC has been waived by regulation); (ii) the failure to meet the minimum
funding standard of Section 412 of the Internal Revenue Code with respect to any
Pension Plan (whether or not waived in accordance with Section 412(d) of the
Internal Revenue Code) or the failure to make by its due date a required
installment under Section 412(m) of the Internal Revenue Code with respect to
any Pension Plan or the failure to make by its due date any required
contribution to a Multiemployer Plan; (iii) the provision by the administrator
of any Pension Plan pursuant to Section 4041(a)(2) of ERISA of a notice of
intent to terminate such plan in a distress termination described in Section
4041(c) of ERISA; (iv) the withdrawal by Company, any of its Subsidiaries or any
of their respective ERISA Affiliates from any Pension Plan with two or more
contributing sponsors or the termination of any such Pension Plan, in either
case resulting in liability pursuant to Section 4063 or 4064 of ERISA; (v) the
institution by the PBGC of proceedings to terminate any Pension Plan, or the
occurrence of any event or condition which would constitute grounds under ERISA
for the termination of, or the appointment of a trustee to administer, any
Pension Plan; (vi) the imposition of liability on Company, any of its
Subsidiaries or any of their respective ERISA Affiliates pursuant to Section
4062(e) or 4069 of ERISA or by reason of the application of Section 4212(c) of
ERISA; (vii) the withdrawal of Company, any of its Subsidiaries or any of their
respective ERISA Affiliates in a complete or partial withdrawal (within the
meaning of Sections 4203 and 4205 of ERISA) from any Multiemployer Plan that
results in liability to any of them therefor, or the receipt by Company, any of
its Subsidiaries or any of their respective ERISA Affiliates of notice from any
Multiemployer Plan that it is in reorganization or insolvency pursuant to
Section 4241 or 4245 of ERISA, or that it definitively intends to terminate or
has terminated under Section 4041A or 4042 of ERISA; (viii) receipt from the
Internal Revenue Service of a final determination or definitive notice of the
failure of any Pension Plan (or any other Employee Benefit Plan intended to be
qualified under Section 401(a) of the Internal Revenue Code) to qualify under
Section 401(a) of the Internal Revenue Code, or of the failure of any trust
forming part of any Pension Plan to qualify for exemption from taxation under
Section 501(a) of the Internal Revenue Code; or (ix) the imposition of a Lien
pursuant to Section 401(a)(29) or 412(n) of the Internal Revenue Code or
pursuant to ERISA with respect to any Pension Plan, provided that such
imposition is not otherwise a “reportable event.”
          “Eurodollar Business Day” means any day (i) excluding Saturday, Sunday
and any day that is a legal holiday under the laws of the State of New York or
is a day on which banking institutions located in such State are authorized or
required by law, or other governmental action to close and (ii) on which
commercial banks are open for international business (including dealings in
Dollar deposits) in London.
          “Eurodollar Rate” shall mean, with respect to any Borrowing of
Eurodollar Rate Loans for any Interest Period, the rate per annum determined by
Administrative Agent at approximately 11:00 a.m., London time, on the date which
is two Eurodollar Business Days prior to the beginning of such Interest Period
by reference to the British Bankers’ Association Interest

 



--------------------------------------------------------------------------------



 



-9-
Settlement Rates for deposits in Dollars (as set forth by any service selected
by Administrative Agent which has been nominated by the British Bankers’
Association as an authorized information vendor for the purpose of displaying
rates) for a period equal to such Interest Period, provided that, to the extent
that an interest rate is not ascertainable pursuant to the foregoing provisions
of this definition, the “Eurodollar Rate” shall be the interest rate per annum
determined by Administrative Agent equal to the average of rates per annum at
which deposits in Dollars are offered for such Interest Period to the
Administrative Agent by three leading banks in the London interbank market in
London, England at approximately 11:00 a.m., London time, on the date which is
two Eurodollar Business Days prior to the beginning of such Interest Period.
          “Eurodollar Rate Loans” means Loans bearing interest at rates
determined by reference to the Adjusted Eurodollar Rate as provided in
subsection 2.2A.
          “Eurodollar Rate Margin” has the meaning specified in subsection 2.2A.
          “Event of Default” means each of the events set forth in Section 8.
          “Exchange Act” means the Securities Exchange Act of 1934, as amended
from time to time, and any successor statute.
          “Exempt Subsidiaries” means, collectively, any Subsidiaries of the
Company designated by the Company as “Exempt Subsidiaries” in writing to the
Administrative Agent from time to time; provided, that the Company may not
designate any Subsidiary as an Exempt Subsidiary if, at the time of such
proposed designation and both before and immediately after giving effect
thereto, the total assets of the Exempt Subsidiaries are equal to or greater
than 30% of the Company’s consolidated total assets on such date.
          “Existing Credit Agreement” has the meaning assigned to that term in
the recitals to this Agreement.
          “Facility” means any and all real property (including all buildings,
fixtures or other improvements located thereon) now, hereafter or heretofore
owned, leased, operated or used by Company or any of its Subsidiaries or any of
their respective predecessors or Affiliates.
          “Federal Funds Effective Rate” means, for any period, a fluctuating
interest rate equal for each day during such period to the weighted average of
the rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers, as published for such day (or,
if such day is not a Business Day, for the next preceding Business Day) by the
Federal Reserve Bank of New York, or, if such rate is not so published for any
day which is a Business Day, the average of the quotations for such day on such
transactions received by Agent from three Federal funds brokers of recognized
standing selected by Administrative Agent.
          “Fiscal Quarter” means a fiscal quarter of any Fiscal Year.

 



--------------------------------------------------------------------------------



 



-10-
          “Fiscal Year” means the fiscal year of Company and its Subsidiaries
ending on December 31 of each calendar year.
          “Funding and Payment Office” means (i) the office of Administrative
Agent and Swing Line Lender located at Eleven Madison Avenue, New York, New York
10010 or (ii) such other office of Administrative Agent and Swing Line Lender as
may from time to time hereafter be designated as such in a written notice
delivered by Administrative Agent and Swing Line Lender to Company and each
Lender.
          “Funding Date” means the date of the funding of a Loan.
          “GAAP” means, subject to the limitations on the application thereof
set forth in subsection 1.2, generally accepted accounting principles set forth
in opinions and pronouncements of the Accounting Principles Board of the
American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or in such other
statements by such other entity as may be approved by a significant segment of
the accounting profession, in each case as the same are applicable to the
circumstances as of the date of determination, provided that, if Company
notifies Administrative Agent that Company requests an amendment to any
provision hereof to eliminate the effect of any change occurring after the date
hereof in GAAP or in the application thereof on the operation of such provision
(or if Administrative Agent requests an amendment to any provision hereof for
such purpose), regardless of whether any such notice is given before or after
such change in GAAP or in the application thereof, then such provision shall be
interpreted on the basis of GAAP as in effect and applied immediately before
such change shall have become effective until the earliest of (i) the withdrawal
of such notice or (ii) the amendment of such provision in accordance herewith.
          “Governmental Authorization” means any permit, license, authorization,
plan, directive, consent order or consent decree of or from any federal, state
or local governmental authority, agency or court.
          “Granting Lender” has the meaning given such term in subsection 10.1E.
          “Hazardous Materials” means (i) any chemical, material or substance at
any time defined as or included in the definition of “hazardous substances”,
“hazardous wastes”, “hazardous materials”, “extremely hazardous waste”, “acutely
hazardous waste”, “radioactive waste”, “biohazardous waste”, “pollutant”, “toxic
pollutant”, “contaminant”, “restricted hazardous waste”, “infectious waste”,
“toxic substances”, or any other term or expression intended to define, list or
classify substances by reason of properties harmful to health, safety or the
indoor or outdoor environment (including harmful properties such as
ignitability, corrosivity, reactivity, carcinogenicity, toxicity, reproductive
toxicity, “TCLP toxicity” or “EP toxicity” or words of similar import under any
applicable Environmental Laws); (ii) any oil, petroleum, petroleum fraction or
petroleum derived substance; (iii) any drilling fluids, produced waters and
other wastes associated with the exploration, development or production of crude
oil, natural gas or geothermal resources; (iv) any flammable substances or
explosives; (v) any radioactive materials;

 



--------------------------------------------------------------------------------



 



-11-
(vi) any friable asbestos-containing materials; (vii) urea formaldehyde foam
insulation; (viii) electrical equipment which contains any oil or dielectric
fluid containing polychlorinated biphenyls; (ix) pesticides; and (x) any other
chemical, material or substance, exposure to which is prohibited, limited or
regulated by any governmental authority pursuant to Environmental Laws.
          “Hedge Agreement” means an Interest Rate Agreement or a Currency
Agreement designed to hedge against fluctuations in interest rates or currency
values, respectively.
          “Holdings” has the meaning given such term in subsection 7.5.
          “Holdings Guarantee” has the meaning given such term in subsection
7.5.
          “Indebtedness”, as applied to any Person, means (i) all indebtedness
for borrowed money, (ii) that portion of obligations with respect to Capital
Leases that is properly classified as a liability on a balance sheet in
conformity with GAAP, (iii) notes payable and drafts accepted representing
extensions of credit whether or not representing obligations for borrowed money,
(iv) any obligation owed for all or any part of the deferred purchase price of
property or services (excluding any such obligations incurred under ERISA),
which purchase price is (a) due more than six months from the date of incurrence
of the obligation in respect thereof or (b) evidenced by a note or similar
written instrument, and (v) all indebtedness of the types described in clauses
(i) through (iv) of this definition secured by any Lien on any property or asset
owned or held by that Person regardless of whether the indebtedness secured
thereby shall have been assumed by that Person or is nonrecourse to the credit
of that Person. Obligations under Interest Rate Agreements and Currency
Agreements constitute (X) in the case of Hedge Agreements, Contingent
Obligations, and (Y) in all other cases, Investments, and in neither case
constitute Indebtedness.
          “Indemnity” has the meaning assigned to that term in subsection 10.3.
          “Initial Period” means the period commencing on and including the
Closing Date and ending on the earlier of (i) the date on which the Lead
Arranger notifies Company that the Agents have concluded their primary
syndication of the Loans and the Commitments and (ii) ninety (90) days after the
Closing Date.
          “Insurance Subsidiary” means each Subsidiary of the Company that
engages primarily in insurance-related activities that are connected with the
business of the Company or one or more of its Subsidiaries (including in
connection with the Medicare Part D prescription drug benefit program) and
identified in writing by the Company to the Administrative Agent as an
“Insurance Subsidiary”.
          “Interest Payment Date” means (i) with respect to any Alternate Base
Rate Loan, each January 15, April 15, July 15 and October 15 of each year,
commencing on January 15, 2006, and (ii) with respect to any Eurodollar Rate
Loan, the last day of each Interest Period applicable to such Loan; provided
that in the case of each Interest Period of longer than three

 



--------------------------------------------------------------------------------



 



-12-
months, “Interest Payment Date” shall also include each date that is three
months, or an integral multiple thereof, after the commencement of such Interest
Period.
          “Interest Period” has the meaning assigned to that term in subsection
2.2B.
          “Interest Rate Agreement” means any interest rate swap agreement,
interest rate cap agreement, interest rate collar agreement or other similar
agreement or arrangement to which Company or any of its Subsidiaries is a party.
          “Interest Rate Determination Date” means, with respect to any Interest
Period, the second Eurodollar Business Day prior to the first day of such
Interest Period.
          “Internal Revenue Code” means the Internal Revenue Code of 1986, as
amended to the date hereof and from time to time hereafter, and any successor
statute.
          “Investment” means (i) any direct or indirect purchase or other
acquisition by Company or any of its Subsidiaries of, or of a beneficial
interest in, any Securities of any other Person (other than a Person that
immediately prior to such purchase or acquisition was a Subsidiary of Company
and so long as such Person remains a Subsidiary of Company), (ii) any direct or
indirect loan, advance (other than advances to employees for moving,
entertainment and travel expenses, drawing accounts and similar expenditures in
the ordinary course of business) or capital contribution by Company or any of
its Subsidiaries to any other Person (other than the Company or a Subsidiary of
Company), including all indebtedness and accounts receivable from that other
Person that are not current assets or did not arise from sales to that other
Person in the ordinary course of business, or (iii) Interest Rate Agreements or
Currency Agreements not constituting Hedge Agreements. The amount of any
Investment shall be the original cost of such Investment plus the cost of all
additions thereto, without any adjustments for increases or decreases in value,
or write-ups, write-downs or write-offs with respect to such Investment.
          “Investment Grade” means that Company (i) has a senior implied rating
from S&P of any of the rating categories from and including AAA to and including
BBB- (with a stable or positive outlook) and (ii) has a corporate credit rating
from Moody’s of any of the rating categories from and including Aaa1 to and
including Baa3 (with a stable or positive outlook).
          “Issuing Lender” means, with respect to any Letter of Credit, subject
to subsection 3.1, any Lender having a Revolving Loan Commitment selected by
Company and reasonably acceptable to Administrative Agent, which other Lender
has agreed in its sole discretion to act as issuer of the applicable Letter of
Credit; with respect to any Letter of Credit, the term “Issuing Lender” shall
mean the Issuing Lender with respect to such Letter of Credit.
          “Lender” and “Lenders” means the persons identified as “Lenders” and
listed on the signature pages of this Agreement, together with their successors
and permitted assigns pursuant to subsection 10.1, and the term “Lenders” shall
include Swing Line Lender unless the

 



--------------------------------------------------------------------------------



 



-13-
context otherwise requires; provided that the term “Lenders”, when used in the
context of a particular Commitment, shall mean Lenders having that Commitment.
          “Letter of Credit” or “Letters of Credit” means any Letter of Credit
issued or to be issued by an Issuing Lender for the account of Company pursuant
to subsection 3.1.
          “Letter of Credit Usage” means, as at any date of determination, the
sum of (i) the maximum aggregate amount which is or at any time thereafter may
become available for drawing under all Letters of Credit then outstanding plus
(ii) the aggregate amount of all drawings under Letters of Credit honored by
Issuing Lenders and not theretofore reimbursed by Company (including, without
duplication, any such reimbursement out of the proceeds of Revolving Loans
pursuant to subsection 3.3B).
          “Lien” means any lien, mortgage, pledge, assignment, security
interest, charge or encumbrance of any kind (including any conditional sale or
other title retention agreement, any lease in the nature thereof, and any
agreement to give any security interest) and any option, trust or other
preferential arrangement having the practical effect of any of the foregoing.
          “Loan” or “Loans” means one or more of the Term Loans, Revolving Loans
or Swing Line Loans or any combination thereof.
          “Loan Documents” means this Agreement, the Notes, the Letters of
Credit (and any applications for, or reimbursement agreements or other documents
or certificates executed by Company in favor of an Issuing Lender relating to,
the Letters of Credit), the Subsidiary Guaranties, the Holdings Guarantee, if
applicable, and any Hedge Agreements to which a Lender is a counterparty.
          “Loan Party” means each of Company and any of Company’s Subsidiaries
from time to time executing a Loan Document, and “Loan Parties” means all such
Persons, collectively.
          “Majority Facility Lenders” means (i) with respect to the Term Loans,
Lenders having or holding more than 50% of the aggregate Term Loan Exposure of
all Lenders and (ii) with respect to the Revolving Loans, Lenders having or
holding more than 50% of the aggregate Revolving Loan Exposure of all Lenders.
          “Margin Stock” has the meaning assigned to that term in Regulation U
of the Board of Governors of the Federal Reserve System as in effect from time
to time.
          “Material Adverse Effect” means (i) a material adverse effect upon the
business, assets, financial position, operations, or results of operations of
Company and its Subsidiaries taken as a whole or (ii) the material impairment of
the ability of any Loan Party to perform, or of Administrative Agent or Lenders
to enforce, the Obligations.

 



--------------------------------------------------------------------------------



 



-14-
          “Moody’s” means Moody’s Investors Service, Inc.
          “Multiemployer Plan” means any Employee Benefit Plan which is a
“multiemployer plan” as defined in Section 3(37) of ERISA.
          “New York Life” means NYLIFE HealthCare Management, Inc., an indirect
subsidiary of New York Life Insurance Co., a mutual life insurance company
organized and existing under the laws of the State of New York.
          “Non-US Lender” has the meaning assigned to that term in subsection
2.7B(iii)(a).
          “Notes” means one or more of the Term Notes, Revolving Notes or Swing
Line Note or any combination thereof.
          “Notice of Borrowing” means a notice substantially in the form of
Exhibit I annexed hereto delivered by Company to Administrative Agent pursuant
to subsection 2.1B with respect to a proposed borrowing.
          “Notice of Conversion/Continuation” means a notice substantially in
the form of Exhibit II annexed hereto delivered by Company to Administrative
Agent pursuant to subsection 2.2D with respect to a proposed conversion or
continuation of the applicable basis for determining the interest rate with
respect to the Loans specified therein.
          “Notice of Request to Issue Letter of Credit” means a notice
substantially in the form of Exhibit III annexed hereto delivered by Company to
the Issuing Lender and Administrative Agent pursuant to subsection 3.1B(i) with
respect to the proposed issuance of a Letter of Credit.
          “NPA Real Estate” means National Prescription Administrators, Inc.’s
mail pharmacy facility located in Harrisburg, Pennsylvania.
          “Obligations” means all obligations, including obligations under
Interest Rate Agreements and Currency Agreements, of every nature of each Loan
Party from time to time owed to the Agents, Lenders and affiliates of any Agent
or Lender or any of them under the Loan Documents, whether for principal,
interest (including any interest accruing after the filing of any petition in
bankruptcy or the commencement of any insolvency, reorganization or like
proceeding relating to Company, whether or not a claim for post-filing or
post-petition is allowed in such proceedings), reimbursement of amounts drawn
under Letters of Credit, fees, expenses, indemnification or otherwise, whether
direct or indirect, absolute or contingent, liquidated or unliquidated, now
existing or hereafter arising hereunder or thereunder and all obligations
incurred in connection with collecting and enforcing the foregoing, together
with all renewals, extensions, modifications or refinancings thereof.

 



--------------------------------------------------------------------------------



 



-15-
          “Officers’ Certificate” means, as applied to any Loan Party, a
certificate executed on behalf of such Loan Party by two of the following: its
chairman of the board (if an officer), chief executive officer, president, one
of its vice presidents, chief financial officer, treasurer, assistant treasurer,
controller or chief accounting officer.
          “Operating Lease” means, as applied to any Person, any lease
(including leases that may be terminated by the lessee at any time) of any
property (whether real, personal or mixed) that is not a Capital Lease other
than any such lease under which that Person is the lessor.
          “PBGC” means the Pension Benefit Guaranty Corporation or any successor
thereto.
          “Pension Plan” means any Employee Benefit Plan, other than a
Multiemployer Plan, which is subject to Section 412 of the Internal Revenue Code
or Section 302 of ERISA.
          “Permitted Encumbrances” means the following types of Liens (excluding
any such Lien imposed pursuant to Section 401(a)(29) or 412(n) of the Internal
Revenue Code or by ERISA):
     (i) Liens for taxes, assessments or governmental charges or claims the
payment of which is not, at the time, required by subsection 6.3;
     (ii) statutory Liens of landlords, statutory Liens of banks and rights of
set-off, statutory Liens of carriers, warehousemen, mechanics, repairmen,
workmen and materialmen, and other Liens imposed by law, in each case incurred
in the ordinary course of business (a) for amounts not yet overdue or (b) for
amounts that are overdue and that (in the case of any such amounts overdue for a
period in excess of 30 days) are being contested in good faith by appropriate
proceedings, so long as such reserves or other appropriate provisions, if any,
as shall be required by GAAP shall have been made for any such contested
amounts;
     (iii) Liens incurred or deposits made in the ordinary course of business in
connection with workers’ compensation, unemployment insurance and other types of
social security, or to secure the performance of tenders, statutory obligations,
surety and appeal bonds, bids, leases, government contracts, trade contracts,
performance and return-of-money bonds and other similar obligations (exclusive
of obligations for the payment of borrowed money);
     (iv) any attachment or judgment Lien not constituting an Event of Default
under subsection 8.8;
     (v) leases or subleases granted to third parties not interfering in any
material respect with the ordinary conduct of the business of Company or any of
its Subsidiaries;

 



--------------------------------------------------------------------------------



 



 -16-
     (vi) easements, rights-of-way, restrictions, encroachments, and other minor
defects or irregularities in title, in each case which do not and will not
interfere in any material respect with the ordinary conduct of the business of
Company or any of its Subsidiaries;
     (vii) any (a) interest or title of a lessor or sublessor under any lease
permitted by this Agreement, (b) restriction or encumbrance that the interest or
title of such lessor or sublessor may be subject to, or (c) subordination of the
interest of the lessee or sublessee under such lease to any restriction or
encumbrance referred to in the preceding clause (b), so long as the holder of
such restriction or encumbrance agrees to recognize the rights of such lessee or
sublessee under such lease;
     (viii) Liens arising from filing UCC financing statements relating solely
to leases permitted by this Agreement;
     (ix) Liens in favor of customs and revenue authorities arising as a matter
of law to secure payment of customs duties in connection with the importation of
goods;
     (x) any zoning or similar law or right reserved to or vested in any
governmental office or agency to control or regulate the use of any real
property;
     (xi) Liens securing obligations (other than obligations representing
Indebtedness for borrowed money) under operating, reciprocal easement or similar
agreements entered into in the ordinary course of business of Company and its
Subsidiaries;
     (xii) licenses of patents, trademarks and other intellectual property
rights granted by Company or any of its Subsidiaries in the ordinary course of
business and not interfering in any material respect with the ordinary conduct
of the business of Company or such Subsidiary;
     (xiii) Liens imposed by Environmental Laws to the extent not in violation
of any of the representations, warranties or covenants in respect of
Environmental Laws made by Company in this Agreement; and
     (xiv) Liens on Receivables Assets created pursuant to Permitted Receivables
Transactions.
          “Permitted Receivables Transaction” means one or more Qualified
Receivables Transactions that in the aggregate at any one time transfer rights
to receive proceeds of Receivables Assets not in excess of $450,000,000.
          “Person” means and includes natural persons, corporations, limited
partnerships, general partnerships, limited liability companies, limited
liability partnerships, joint stock companies, joint ventures, associations,
companies, trusts, banks, trust companies, land trusts, business

 



--------------------------------------------------------------------------------



 



 -17-
trusts or other organizations, whether or not legal entities, and governments
(whether federal, state or local, domestic or foreign, and including political
subdivisions thereof) and agencies or other administrative or regulatory bodies
thereof.
          “Plant Assets” means assets that would be included in “property, plant
and equipment” reflected in the consolidated balance sheet of Company and its
Subsidiaries.
          “Pony” means Pony Acquisition Corporation, an Indiana corporation and
a Wholly Owned Subsidiary of the Company.
          “Potential Event of Default” means a condition or event that, after
notice or lapse of time or both, would constitute an Event of Default.
          “Prime Rate” means the rate that Credit Suisse announces from time to
time as its prime lending rate, as in effect from time to time. The Prime Rate
is a reference rate and does not necessarily represent the lowest or best rate
actually charged to any customer. Credit Suisse or any other Lender may make
commercial loans or other loans at rates of interest at, above or below the
Prime Rate.
          “Priority” has the meaning assigned to such term in the preamble to
this Agreement.
          “Priority Acquisition” means, collectively, the acquisition by Company
of all the equity interests of Priority, pursuant to the Priority Merger
Agreement.
          “Priority Merger Agreement” means the Agreement and Plan of Merger
dated July 21, 2005 among the Company, Pony and Priority, as amended,
supplemented or modified from time to time in accordance with the terms hereof.
          “Priority Refinancing” has the meaning assigned to that term in the
recitals to this Agreement.
          “Pro Rata Share” means (i) with respect to all payments, computations
and other matters relating to any Term Loan Commitment or any Term Loan of any
Lender, the percentage obtained by dividing (x) the Term Loan Exposure of that
Lender by (y) the aggregate Term Loan Exposure of all Lenders, (ii) with respect
to all payments, computations and other matters relating to the Revolving Loan
Commitment or the Revolving Loans of any Lender or any Letters of Credit issued
or participations therein purchased by any Lender or any participations in any
Swing Line Loans purchased by any Lender, the percentage obtained by dividing
(x) the Revolving Loan Exposure of that Lender by (y) the aggregate Revolving
Loan Exposure of all Lenders, and (iii) for all other purposes with respect to
each Lender, the percentage obtained by dividing (x) the sum of the Term Loan
Exposure of that Lender plus the Revolving Loan Exposure of that Lender by
(y) the sum of the aggregate Term Loan Exposure of all Lenders plus the
aggregate Revolving Loan Exposure of all Lenders, in any such case as the
applicable percentage may be

 



--------------------------------------------------------------------------------



 



 -18-
adjusted by assignments permitted pursuant to subsection 10.1. The initial Pro
Rata Share of each Lender for purposes of each of clauses (i), (ii) and (iii) of
the preceding sentence is set forth opposite the name of that Lender in
Schedule 2.1 annexed hereto.
          “Qualified Receivables Transaction” means any transaction or series of
transactions that may be entered into by Company or any Subsidiary thereof
pursuant to which Company or any of its Subsidiaries may sell, convey or
otherwise transfer to:
     (a) a Receivables Entity (in the case of a transfer by Company or any of
its Subsidiaries); or
     (b) any other Person (in the case of a transfer by a Receivables Entity),
or pursuant to which Company, any of its Subsidiaries or a Receivables Entity
may grant a security interest in, Receivables Assets; provided that:
     (1) the Board of Directors of Company, its Subsidiary or such Receivables
Entity, as the case may be, shall have determined in good faith that such
Qualified Receivables Transaction is economically fair and reasonable to
Company, such Subsidiary or such Receivables Entity, as the case may be; and
     (2) the financing terms, covenants, termination events and other provisions
thereof, including any amendments or modifications thereof, shall be market
terms (as determined in good faith by the Board of Directors of Company).
          “Receivables Assets” means any Accounts (whether now existing or
arising in the future) of Company or any of its Subsidiaries and any assets
related thereto which are customarily transferred, or in respect of which
security interests are customarily granted, in connection with asset
securitization transactions involving Accounts.
          “Receivables Entity” means a Wholly Owned Subsidiary of Company (or
another Person formed for the purpose of engaging in a Qualified Receivables
Transaction with Company or any of its Subsidiaries in which Company or any or
its Subsidiaries makes an Investment and to which Company or any of its
Subsidiaries transfers Accounts and related assets) which engages in no
activities other than in connection with the purchase, sale or financing of
Accounts of Company or any of its Subsidiaries, all proceeds thereof and all
rights (contractual or other), collateral and other assets relating thereto, and
any business or activities incidental or related to such business.
          “Refinancing” has the meaning assigned to that term in the recitals to
this Agreement.
          “Refunded Swing Line Loans” has the meaning assigned to that term in
subsection 2.1A(iii).

 



--------------------------------------------------------------------------------



 



 -19-
          “Register” has the meaning assigned to that term in subsection 2.1D.
          “Regulation D” means Regulation D of the Board of Governors of the
Federal Reserve System, as in effect from time to time.
          “Reimbursement Date” has the meaning assigned to that term in
subsection 3.3B.
          “Replaced Lender” and “Replacement Lender” have the meanings assigned
to those terms in subsection 2.8.
          “Requisite Lenders” means Lenders having or holding more than 50% of
the sum of (i) the aggregate Term Loan Exposure of all Lenders plus (ii) the
aggregate Revolving Loan Exposure of all Lenders.
          “Restricted Junior Payment” means (i) any dividend or other
distribution, direct or indirect, on account of any shares of any class of stock
of Company now or hereafter outstanding, except a dividend payable solely in
shares of that class of stock to the holders of that class, (ii) any redemption,
retirement, sinking fund or similar payment, purchase or other acquisition for
value, direct or indirect, of any shares of any class of stock of Company now or
hereafter outstanding, (iii) any payment made to retire, or to obtain the
surrender of, any outstanding warrants, options or other rights to acquire
shares of any class of stock of Company now or hereafter outstanding, and
(iv) any payment or prepayment of principal of, premium, if any, or interest on,
or redemption, purchase, retirement, defeasance (including in-substance or legal
defeasance), sinking fund or similar payment with respect to, any Subordinated
Indebtedness.
          “Revolving Lender” means a Lender having a Revolving Loan Commitment.
          “Revolving Loan Commitment” means the commitment of a Lender to make
Revolving Loans to Company pursuant to subsection 2.1A(ii), and “Revolving Loan
Commitments” means such commitments of all Lenders in the aggregate.
          “Revolving Loan Commitment Termination Date” means October 14, 2010.
          “Revolving Loan Exposure” means, with respect to any Lender as of any
date of determination (i) prior to the termination of the Revolving Loan
Commitments, that Lender’s Revolving Loan Commitment and (ii) after the
termination of the Revolving Loan Commitments, the sum of (a) the aggregate
outstanding principal amount of the Revolving Loans of that Lender plus (b) in
the event that Lender is an Issuing Lender and without duplication from amounts
counted under (a) above, the aggregate Letter of Credit Usage in respect of all
Letters of Credit issued by that Lender (in each case net of any participations
purchased by other Lenders in such Letters of Credit or any unreimbursed
drawings thereunder) plus (c) the aggregate amount of all participations
purchased by that Lender in any outstanding Letters of Credit or any
unreimbursed drawings under any Letters of Credit without duplication from
amounts counted under (a) above plus (d) in the case of Swing Line Lender, the
aggregate outstanding principal

 



--------------------------------------------------------------------------------



 



 -20-
amount of all Swing Line Loans (net of any participations therein purchased by
other Lenders) plus (e) the aggregate amount of all participations purchased by
that Lender in any outstanding Swing Line Loans without duplication from amounts
counted under (a) above.
          “Revolving Loans” means the Loans made by Lenders to Company pursuant
to subsection 2.1A(ii).
          “Revolving Notes” means (i) the promissory notes of Company issued
pursuant to subsection 2.1E(ii) on the Closing Date and (ii) any promissory
notes issued by Company pursuant to the last sentence of subsection 10.1B(i) in
connection with assignments of the Revolving Loan Commitments and Revolving
Loans of any Lenders, in each case substantially in the form of Exhibit V
annexed hereto, as they may be amended, supplemented or otherwise modified from
time to time.
          “Sale and Leaseback Transaction” shall have the meaning given to such
term in subsection 7.7.
          “S&P” means Standard & Poor’s Ratings Services, a division of The
McGraw-Hill Companies, Inc.
          “Securities” means any stock, shares, partnership interests, voting
trust certificates, certificates of interest or participation in any
profit-sharing agreement or arrangement, options, warrants, bonds, debentures,
notes, or other evidences of indebtedness, secured or unsecured, convertible,
subordinated or otherwise, or in general any instruments commonly known as
“securities” or any certificates of interest, shares or participations in
temporary or interim certificates for the purchase or acquisition of, or any
right to subscribe to, purchase or acquire, any of the foregoing.
          “Securities Act” means the Securities Act of 1933, as amended from
time to time, and any successor statute.
          “Solvent” means, with respect to any Person, that as of the date of
determination (i) the then fair saleable value of the property of such Person,
including without limitation any rights of subrogation and contribution, is
(y) greater than the total amount of liabilities (including contingent
liabilities) of such Person and (z) not less than the amount that will be
required to pay the probable liabilities on such Person’s then existing debts as
they become absolute and matured considering all financing alternatives and
potential asset sales reasonably available to such Person; (ii) such Person’s
capital is not unreasonably small in relation to its business or any
contemplated or undertaken transaction; and (iii) such Person does not intend to
incur, or believe (nor should it reasonably believe) that it will incur, debts
beyond its ability to pay such debts as they become due. For purposes of this
definition, the amount of any contingent liability at any time shall be computed
as the amount that, in light of all of the facts and circumstances existing at
such time, represents the amount that can reasonably be expected to become an
actual or matured liability.

 



--------------------------------------------------------------------------------



 



 -21-
          “SPV” has the meaning given such term in subsection 10.1E.
          “Statutory Reserves” shall mean a fraction (expressed as a decimal),
the numerator of which is the number one and the denominator of which is the
number one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board for Eurocurrency Liabilities (as defined in
Regulation D of the Board). Such reserve percentages shall include those imposed
pursuant to such Regulation D. Eurodollar Rate Loans shall be deemed to
constitute Eurocurrency Liabilities and to be subject to such reserve
requirements without benefit of or credit for proration, exemptions or offsets
that may be available from time to time to any Lender under such Regulation D.
Statutory Reserves shall be adjusted automatically on and as of the effective
date of any change in any reserve percentage.
          “Subordinated Indebtedness” means Indebtedness of Company subordinated
or junior in right of payment to the Obligations pursuant to a written agreement
to that effect.
          “Subsidiary” means, with respect to any Person, any corporation,
partnership, limited liability company, association, joint venture or other
business entity of which more than 50% of the total voting power of shares of
stock or other ownership interests entitled (without regard to the occurrence of
any contingency) to vote in the election of the Person or Persons (whether
directors, managers, trustees or other Persons performing similar functions)
having the power to direct or cause the direction of the management and policies
thereof is at the time owned or controlled, directly or indirectly, by that
Person or one or more of the other Subsidiaries of that Person or a combination
thereof.
          “Subsidiary Guarantor” means any Domestic Subsidiary of Company that
executes and delivers a counterpart of the Subsidiary Guaranty on the Closing
Date or from time to time thereafter pursuant to subsection 6.8, but in any
event excluding the Exempt Subsidiaries.
          “Subsidiary Guaranty” means the Subsidiary Guaranty executed and
delivered by existing Domestic Subsidiaries of Company on the Closing Date
(other than Exempt Subsidiaries) and to be executed and delivered by additional
Domestic Subsidiaries of Company from time to time thereafter in accordance with
subsection 6.8, substantially in the form of Exhibit XII annexed hereto, as such
Subsidiary Guaranty may hereafter be amended, supplemented or otherwise modified
from time to time.
          “Swing Line Lender” means Credit Suisse or any Person serving as a
successor Agent hereunder, in its capacity as Swing Line Lender hereunder.
          “Swing Line Loan Commitment” means the commitment of Swing Line Lender
to make Swing Line Loans to Company pursuant to subsection 2.1A(iii).
          “Swing Line Loans” means the Loans made by Swing Line Lender to
Company pursuant to subsection 2.1A(iii).

 



--------------------------------------------------------------------------------



 



 -22-
          “Swing Line Note” means (i) the promissory note of Company issued
pursuant to subsection 2.1E(iii) on the Closing Date and (ii) any promissory
note issued by Company to any successor Administrative Agent and Swing Line
Lender pursuant to the last sentence of subsection 9.5B, in each case
substantially in the form of Exhibit VI annexed hereto, as it may be amended,
supplemented or otherwise modified from time to time.
          “Syndication Agent” has the meaning assigned to that term in the
preamble to this Agreement.
          “Tax” or “Taxes” means any present or future tax, levy, impost, duty,
charge, fee, deduction or withholding of any nature and whatever called, by
whomsoever, on whomsoever and wherever imposed, levied, collected, withheld or
assessed; provided that “Tax on the Overall Net Income” of a Person shall be
construed as a reference to a tax imposed by one of: the jurisdiction in which
that Person is organized or in which that Person’s principal office (and, in the
case of a Lender, its lending office) is located or in which that Person (and,
in the case of a Lender, its lending office) is deemed to be doing business on
all or part of the net income, profits or gains (whether worldwide, or only
insofar as such income, profits or gains are considered to arise in or to relate
to a particular jurisdiction, or otherwise) of that Person (and, in the case of
a Lender, its lending office).
          “Term Borrowing” shall mean a Borrowing comprised of Term Loans.
          “Term Lender” means a Lender having a Term Loan Commitment, or who has
made a Term Loan, and any assignee of such Lender pursuant to subsection 10.1.
          “Term Loan Commitment” shall mean the commitment of a Lender to make a
Term Loan as set forth on Schedule 2.1, as the same may be (a) reduced from time
to time pursuant to subsection 2.4 and (b) reduced or increased from time to
time pursuant to assignments by or to such Lender pursuant to subsection 10.1.
          “Term Loan Exposure” means, with respect to any Lender as of any date
of determination (i) prior to the funding of the Term Loans, that Lender’s Term
Loan Commitment and (ii) after the funding of the Term Loans, the outstanding
principal amount of the Term Loan of that Lender.
          “Term Loan Maturity Date” shall mean October 14, 2010.
          “Term Loans” shall mean the term loans made by Lenders to Company
pursuant to subsection 2.1(A)(i).
          “Term Notes” means (i) the promissory notes of Company issued pursuant
to subsection 2.1E(i) on the Closing Date with respect to the Term Loans and
(ii) any promissory notes issued by Company pursuant to the last sentence of
subsection 10.1B(i) in connection with assignments of the Term Loan Commitments
or Term Loans of any Lenders, in each case substantially

 



--------------------------------------------------------------------------------



 



 -23-
in the form of Exhibit IV annexed hereto, as they may be amended, supplemented
or otherwise modified from time to time.
          “Total Utilization of Revolving Loan Commitments” means, as at any
date of determination, the sum of (i) the aggregate principal amount of all
outstanding Revolving Loans plus (ii) the aggregate principal amount of all
outstanding Swing Line Loans plus (iii) without duplication of amounts counted
under clause (i) or (ii) of this sentence, the Letter of Credit Usage.
          “Transactions” means the Priority Acquisition and the Refinancing.
          “Type” means, with respect to any Loan, whether such Loan is a Term
Loan or a Revolving Loan.
          “UCC” means the Uniform Commercial Code (or any similar or equivalent
legislation) as in effect in any applicable jurisdiction.
          “Wholly Owned Subsidiary” shall mean a Subsidiary of which securities
(except for directors’ qualifying shares) or other ownership interests
representing 100% of the equity or 100% of the ordinary voting power or 100% of
the general partnership interests are, at the time any determination is being
made, owned, controlled or held, directly or indirectly, by Company or one or
more Wholly Owned Subsidiaries.
          1.2. Accounting Terms; Utilization of GAAP for Purposes of
Calculations Under Agreement; Pro Forma Basis for Financial Covenant
Calculations
          A. Except as otherwise expressly provided in this Agreement, all
accounting terms not otherwise defined herein shall have the meanings assigned
to them in conformity with GAAP. Financial statements and other information
required to be delivered by Company to Lenders pursuant to clauses (i) and
(ii) of subsection 6.1 shall be prepared in accordance with GAAP as in effect at
the time of such preparation (and delivered together with the reconciliation
statements provided for in subsection 6.1(iv)).
          B. For the purposes of determining the Consolidated Leverage Ratio for
the purpose of subsections 2.2A and 2.3A and determining compliance with the
financial covenants in subsection 7.4, in each case for any four fiscal quarter
period during which any acquisition by Company or one of its Subsidiaries of the
capital stock or assets of another Person has occurred (including the Priority
Acquisition), the Consolidated Leverage Ratio and such other financial covenants
shall be calculated on a pro forma basis as if such acquisition had occurred as
of the first day of such period.

 



--------------------------------------------------------------------------------



 



 -24-
          1.3. Other Definitional Provisions and Rules of Construction
          Any of the terms defined herein may, unless the context otherwise
requires, be used in the singular or the plural, depending on the reference.
     (i) References to “Sections,” “subsections,” “Schedules” and “Exhibits”
shall be to Sections, subsections, Schedules and Exhibits, respectively, of this
Agreement unless otherwise specifically provided.
     (ii) The use in any of the Loan Documents of the word “include” or
“including”, when following any general statement, term or matter, shall not be
construed to limit such statement, term or matter to the specific items or
matters set forth immediately following such word or to similar items or
matters, whether or not nonlimiting language (such as “without limitation” or
“but not limited to” or words of similar import) is used with reference thereto,
but rather shall be deemed to refer to all other items or matters that fall
within the broadest possible scope of such general statement, term or matter.
     (iii) Any reference herein to any Person shall be construed to include such
Person’s successors and permitted assigns.
     (iv) Unless otherwise specified herein or the context otherwise requires,
all Transactions are deemed to occur immediately prior to funding on the Closing
Date.
SECTION 2.
AMOUNTS AND TERMS OF COMMITMENTS AND LOANS
          2.1. Commitments; Making of Loans; the Register; Notes
          A. Commitments. Subject to the terms and conditions of this Agreement
and in reliance upon the representations and warranties of Company herein set
forth, each Term Lender hereby severally agrees to make the Term Loans described
in subsection 2.1A(i), each Revolving Lender hereby severally agrees to make the
Revolving Loans described in subsection 2.1A(ii), and Swing Line Lender hereby
agrees to make the Loans described in subsection 2.1A(iii).
     (i) Term Loans. Each Term Lender severally agrees to lend to Company on the
Closing Date an amount not exceeding its Pro Rata Share of the aggregate amount
of the Term Loan Commitments, to be used for the purposes identified in
subsection 2.5A. The amount of each Term Lender’s Term Loan Commitment is set
forth opposite its name on Schedule 2.1(a) annexed hereto. Each Lender’s Term
Loan Commitment shall expire immediately and without further action on
October 14, 2005 if the Term Loans are

 



--------------------------------------------------------------------------------



 



 -25-
not made on or before that date. Company may make only one borrowing under the
Term Loan Commitments. Amounts borrowed under this subsection 2.1A(i) and
subsequently repaid or prepaid may not be reborrowed.
     (ii) Revolving Loans. Each Revolving Lender severally agrees, subject to
the limitations set forth below with respect to the maximum amount of Revolving
Loans permitted to be outstanding from time to time, to lend to Company from
time to time during the period from the Closing Date to but excluding the
Revolving Loan Commitment Termination Date an aggregate amount not exceeding its
Pro Rata Share of the aggregate amount of the Revolving Loan Commitments to be
used for the purposes identified in subsection 2.5B. The original amount of each
Revolving Lender’s Revolving Loan Commitment is set forth opposite its name on
Schedule 2.1(b) annexed hereto and the aggregate original amount of the
Revolving Loan Commitments is $600,000,000; provided that the Revolving Loan
Commitments of Revolving Lenders shall be adjusted to give effect to any
applicable assignments of the Revolving Loan Commitments pursuant to subsection
10.1B; and provided, further, that the amount of the Revolving Loan Commitments
shall be reduced from time to time by the amount of any reductions thereto made
pursuant to subsections 2.4B(ii). Each Revolving Lender’s Revolving Loan
Commitment shall expire on the Revolving Loan Commitment Termination Date and
all Revolving Loans and all other amounts owed hereunder with respect to the
Revolving Loans and the Revolving Loan Commitments shall be paid in full no
later than that date; provided that each Revolving Lender’s Revolving Loan
Commitment shall expire immediately and without further action on October 14,
2005 if the Term Loans are not made on or before that date. Amounts borrowed
under this subsection 2.1A(ii) may be repaid and reborrowed to but excluding the
Revolving Loan Commitment Termination Date.
     Anything contained in this Agreement to the contrary notwithstanding, the
Revolving Loans and the Revolving Loan Commitments shall be subject to the
limitation that in no event shall the Total Utilization of Revolving Loan
Commitments at any time exceed the Revolving Loan Commitments then in effect.
     (iii) Swing Line Loans. Swing Line Lender hereby agrees, subject to the
limitations set forth below with respect to the maximum amount of Swing Line
Loans permitted to be outstanding from time to time, to make a portion of the
Revolving Loan Commitments available to Company from time to time during the
period from the Closing Date to but excluding the Revolving Loan Commitment
Termination Date by making Swing Line Loans to Company in an aggregate amount
not exceeding the amount of the Swing Line Loan Commitment to be used for the
purposes identified in subsection 2.5B, notwithstanding the fact that such Swing
Line Loans, when aggregated with Swing Line Lender’s outstanding Revolving Loans
and Swing Line Lender’s Pro Rata Share of the Letter of Credit Usage then in
effect, may exceed Swing Line Lender’s Revolving Loan Commitment. The original
amount of the Swing Line Loan Commitment is $125,000,000; provided that any
reduction of the Revolving Loan Commitments made

 



--------------------------------------------------------------------------------



 



 -26-
pursuant to subsection 2.4B(ii) which reduces the aggregate Revolving Loan
Commitments to an amount less than the then current amount of the Swing Line
Loan Commitment shall result in an automatic corresponding reduction of the
Swing Line Loan Commitment to the amount of the Revolving Loan Commitments, as
so reduced, without any further action on the part of Company, Administrative
Agent or Swing Line Lender. The Swing Line Loan Commitment shall expire on the
Revolving Loan Commitment Termination Date and all Swing Line Loans and all
other amounts owed hereunder with respect to the Swing Line Loans shall be paid
in full no later than that date; provided that the Swing Line Loan Commitment
shall expire immediately and without further action on October 14, 2005 if the
Term Loans are not made on or before that date. Amounts borrowed under this
subsection 2.1A(iii) may be repaid and reborrowed to but excluding the Revolving
Loan Commitment Termination Date.
     Anything contained in this Agreement to the contrary notwithstanding, the
Swing Line Loans and the Swing Line Loan Commitment shall be subject to the
limitation that in no event shall the Total Utilization of Revolving Loan
Commitments at any time exceed the Revolving Loan Commitments then in effect.
          With respect to any Swing Line Loans which have not been voluntarily
prepaid by Company pursuant to subsection 2.4B(i), Swing Line Lender may, at any
time in its sole and absolute discretion, deliver to Administrative Agent (with
a copy to Company), no later than 12:00 Noon (New York City time) at least one
Business Day prior to the proposed Funding Date, a notice (which shall be deemed
to be a Notice of Borrowing given by Company) requesting Revolving Lenders to
make Revolving Loans that are Alternate Base Rate Loans on such Funding Date in
an amount equal to the amount of such Swing Line Loans (the “Refunded Swing Line
Loans”) outstanding on the date such notice is given which Swing Line Lender
requests Revolving Lenders to prepay. Anything contained in this Agreement to
the contrary notwithstanding, (i) the proceeds of such Revolving Loans made by
Revolving Lenders other than Swing Line Lender shall be immediately delivered by
Administrative Agent to Swing Line Lender (and not to Company) and applied to
repay a corresponding portion of the Refunded Swing Line Loans and (ii) on the
day such Revolving Loans are made, Swing Line Lender’s Pro Rata Share of the
Refunded Swing Line Loans shall be deemed to be paid with the proceeds of a
Revolving Loan made by Swing Line Lender, and such portion of the Swing Line
Loans deemed to be so paid shall no longer be outstanding as Swing Line Loans
and shall no longer be due under the Swing Line Note of Swing Line Lender but
shall instead constitute part of Swing Line Lender’s outstanding Revolving Loans
and shall be due under the Revolving Note of Swing Line Lender. Company hereby
authorizes Administrative Agent and Swing Line Lender to charge Company’s
accounts with Administrative Agent and Swing Line Lender (up to the amount
available in each such account) in order to immediately pay Swing Line Lender
the amount of the Refunded Swing Line Loans to the extent the proceeds of such
Revolving Loans made by Revolving Lenders, including the Revolving Loan deemed
to be made by Swing Line Lender, are not sufficient to repay in full the
Refunded Swing Line Loans. If any portion of any such amount paid (or deemed to
be paid) to Swing Line Lender should be recovered by or on behalf of Company
from

 



--------------------------------------------------------------------------------



 



 -27-
Swing Line Lender in bankruptcy, by assignment for the benefit of creditors or
otherwise, the loss of the amount so recovered shall be ratably shared among all
Revolving Lenders in the manner contemplated by subsection 10.5.
          If for any reason (a) Revolving Loans are not made upon the request of
Swing Line Lender as provided in the immediately preceding paragraph in an
amount sufficient to repay any amounts owed to Swing Line Lender in respect of
any outstanding Swing Line Loans or (b) the Revolving Loan Commitments are
terminated at a time when any Swing Line Loans are outstanding, each Revolving
Lender shall be deemed to, and hereby agrees to, have purchased a participation
in such outstanding Swing Line Loans in an amount equal to its Pro Rata Share
(calculated, in the case of the foregoing clause (b), immediately prior to such
termination of the Revolving Loan Commitments) of the unpaid amount of such
Swing Line Loans together with accrued interest thereon. Upon one Business Day’s
notice from Swing Line Lender, each Revolving Lender shall deliver to Swing Line
Lender an amount equal to its respective participation in same day funds at the
Funding and Payment Office. In order to further evidence such participation (and
without prejudice to the effectiveness of the participation provisions set forth
above), each Revolving Lender agrees to enter into a separate participation
agreement at the request of Swing Line Lender in form and substance reasonably
satisfactory to Swing Line Lender. In the event any Revolving Lender fails to
make available to Swing Line Lender the amount of such Revolving Lender’s
participation as provided in this paragraph, Swing Line Lender shall be entitled
to recover such amount on demand from such Revolving Lender together with
interest thereon at the rate customarily used by Swing Line Lender for the
correction of errors among banks for three Business Days and thereafter at the
Alternate Base Rate. In the event Swing Line Lender receives a payment of any
amount in which other Revolving Lenders have purchased participations as
provided in this paragraph, Swing Line Lender shall promptly distribute to each
such other Revolving Lender its Pro Rata Share of such payment.
          Anything contained herein to the contrary notwithstanding, each
Revolving Lender’s obligation to make Revolving Loans for the purpose of
repaying any Refunded Swing Line Loans pursuant to the second preceding
paragraph and each Revolving Lender’s obligation to purchase a participation in
any unpaid Swing Line Loans pursuant to the immediately preceding paragraph
shall be absolute and unconditional and shall not be affected by any
circumstance, including (a) any set-off, counterclaim, recoupment, defense or
other right which such Revolving Lender may have against Swing Line Lender,
Company or any other Person for any reason whatsoever; (b) the occurrence or
continuation of an Event of Default or a Potential Event of Default; (c) any
adverse change in the business, operations, properties, assets, condition
(financial or otherwise) or prospects of Company or any of its Subsidiaries;
(d) any breach of this Agreement or any other Loan Document by any party
thereto; or (e) any other circumstance, happening or event whatsoever, whether
or not similar to any of the foregoing; provided that such obligations of each
Revolving Lender are subject to the condition that (X) Swing Line Lender
believed in good faith that all conditions under Section 4 to the making of the
applicable Refunded Swing Line Loans or other unpaid Swing Line Loans, as the
case may be, were satisfied at the time such Refunded Swing Line Loans or unpaid
Swing Line Loans were made or (Y) the satisfaction of

 



--------------------------------------------------------------------------------



 



 -28-
any such condition not satisfied had been waived in accordance with subsection
10.6 prior to or at the time such Refunded Swing Line Loans or other unpaid
Swing Line Loans were made.
          B. Borrowing Mechanics. Term Loans or Revolving Loans made on any
Funding Date (other than Revolving Loans made pursuant to a request by Swing
Line Lender pursuant to subsection 2.1A(iii) for the purpose of repaying any
Refunded Swing Line Loans or Revolving Loans made pursuant to subsection 3.3B
for the purpose of reimbursing any Issuing Lender for the amount of a drawing
under a Letter of Credit issued by it) shall be in an aggregate minimum amount
of $5,000,000 and integral multiples of $1,000,000 in excess of that amount.
Swing Line Loans made on any Funding Date shall be in an aggregate minimum
amount of $500,000 and integral multiples of $100,000 in excess of that amount.
Whenever Company desires that Lenders make Term Loans or Revolving Loans it
shall deliver to Administrative Agent a Notice of Borrowing no later than 12:00
Noon (New York City time) at least three Eurodollar Business Days in advance of
the proposed Funding Date (in the case of a Eurodollar Rate Loan) or at least
one Business Day in advance of the proposed Funding Date (in the case of an
Alternate Base Rate Loan); provided that, any such notice delivered with respect
to Loans requested to be made on the Closing Date may be delivered at any time
prior to 12:00 Noon (New York City time) at least one Business Day in advance of
the Closing Date. Whenever Company desires that Swing Line Lender make a Swing
Line Loan, it shall deliver to Administrative Agent a Notice of Borrowing no
later than 12:00 Noon (New York City time) on the proposed Funding Date. The
Notice of Borrowing shall specify (i) the proposed Funding Date (which shall be
a Business Day), (ii) the amount and type of Loans requested, (iii) in the case
of Swing Line Loans, that such Loans shall be an Alternate Base Rate Loans,
(iv) in the case of Term Loans and Revolving Loans, whether such Loans shall be
Alternate Base Rate Loans or Eurodollar Rate Loans; provided, that Term Loans
and Revolving Loans made on the Closing Date shall be Alternate Base Rate Loans;
provided, however, on such Funding Date Company may request such Loans be
converted to Eurodollar Rate Loans in the manner provided in subsection 2.2D;
and (v) in the case of any Loans requested to be made as Eurodollar Rate Loans,
the initial Interest Period requested therefor. Term Loans and Revolving Loans
may be continued as or converted into Alternate Base Rate Loans and Eurodollar
Rate Loans in the manner provided in subsection 2.2D. In lieu of delivering the
above-described Notice of Borrowing, Company may give Administrative Agent
telephonic notice by the required time of any proposed borrowing under this
subsection 2.1B; provided that such notice shall be promptly confirmed in
writing by delivery of a Notice of Borrowing to Administrative Agent on or
before the applicable Funding Date.
          Neither Administrative Agent nor any Lender shall incur any liability
to Company in acting upon any telephonic notice referred to above that
Administrative Agent believes in good faith to have been given by a duly
authorized officer or other person authorized to borrow on behalf of Company or
for otherwise acting in good faith under this subsection 2.1B, and upon funding
of Loans by Lenders in accordance with this Agreement pursuant to any such
telephonic notice Company shall have effected Loans hereunder.

 



--------------------------------------------------------------------------------



 



 -29-
          Company shall notify Administrative Agent prior to the funding of any
Loans in the event that any of the matters to which Company is required to
certify in the applicable Notice of Borrowing is no longer true and correct as
of the applicable Funding Date, and the acceptance by Company of the proceeds of
any Loans shall constitute a re-certification by Company, as of the applicable
Funding Date, as to the matters to which Company is required to certify in the
applicable Notice of Borrowing.
          Except as otherwise provided in subsections 2.6B, 2.6C and 2.6G, a
Notice of Borrowing for a Eurodollar Rate Loan (or telephonic notice in lieu
thereof) shall be irrevocable on and after the related Interest Rate
Determination Date, and Company shall be bound to make a borrowing in accordance
therewith.
          C. Disbursement of Funds. All Term Loans and Revolving Loans under
this Agreement shall be made by Lenders simultaneously and proportionately to
their respective Pro Rata Shares, it being understood that no Lender shall be
responsible for any default by any other Lender in that other Lender’s
obligation to make a Loan requested hereunder nor shall the Commitment of any
Lender to make the particular type of Loan requested be increased or decreased
as a result of a default by any other Lender in that other Lender’s obligation
to make a Loan requested hereunder. Promptly after receipt by Administrative
Agent of a Notice of Borrowing pursuant to subsection 2.1B (or telephonic notice
in lieu thereof), Administrative Agent shall notify each Lender or Swing Line
Lender, as the case may be, of the proposed borrowing. Each Lender shall make
the amount of its Loan available to Administrative Agent not later than 12:00
Noon (New York City time) on the applicable Funding Date, and Swing Line Lender
shall make the amount of its Swing Line Loan available to Administrative Agent
not later than 2:00 P.M. (New York City time) on the applicable Funding Date, in
each case in same day funds in Dollars, at the Funding and Payment Office.
Except as provided in subsection 2.1A(iii) or subsection 3.3B with respect to
Revolving Loans used to repay Refunded Swing Line Loans or to reimburse any
Issuing Lender for the amount of a drawing under a Letter of Credit issued by
it, upon satisfaction or waiver of the conditions precedent specified in
subsections 4.1 (in the case of Loans made on the Closing Date) and 4.2 (in the
case of all Loans), Administrative Agent shall make the proceeds of such Loans
available to Company on the applicable Funding Date by causing an amount of same
day funds in Dollars equal to the proceeds of all such Loans received by
Administrative Agent from Lenders or Swing Line Lender, as the case may be, to
be credited to the account of Company at the Funding and Payment Office.
          Unless Administrative Agent shall have been notified by any Lender
prior to the Funding Date for any Loans that such Lender does not intend to make
available to Administrative Agent the amount of such Lender’s Loan requested on
such Funding Date, Administrative Agent may assume that such Lender has made
such amount available to Administrative Agent on such Funding Date and
Administrative Agent may, in its sole discretion, but shall not be obligated to,
make available to Company a corresponding amount on such Funding Date. If such
corresponding amount is not in fact made available to Administrative Agent by
such Lender, Administrative Agent shall be entitled to recover such
corresponding amount on demand from

 



--------------------------------------------------------------------------------



 



 -30-
such Lender together with interest thereon, for each day from such Funding Date
until the date such amount is paid to Administrative Agent, at the customary
rate set by Administrative Agent for the correction of errors among banks for
three Business Days and thereafter at the Alternate Base Rate. If such Lender
does not pay such corresponding amount within three Business Days after such
amount should have been made available, Administrative Agent shall promptly
notify Company and Company shall immediately pay such corresponding amount to
Administrative Agent together with interest thereon, for each day from such
Funding Date until the date such amount is paid to Administrative Agent, at the
rate payable under this Agreement for Alternate Base Rate Loans. Nothing in this
subsection 2.1C shall be deemed to relieve any Lender from its obligation to
fulfill its Commitments hereunder or to prejudice any rights that Company may
have against any Lender as a result of any default by such Lender hereunder.
          D. The Register.
          (i) Administrative Agent shall maintain, at its address referred to in
subsection 10.8, a register for the recordation of the names and addresses of
Lenders and the Commitments and Loans of each Lender from time to time (the
“Register”). The Register shall be available for inspection by Company or any
Lender at any reasonable time and from time to time upon reasonable prior
notice.
          (ii) Administrative Agent shall record in the Register the Term Loan
Commitment and the Term Loan of each Term Lender, the Revolving Loan Commitment
and the Revolving Loans from time to time of each Revolving Lender, the Swing
Line Loan Commitment and the Swing Line Loans from time to time of Swing Line
Lender, and each repayment or prepayment in respect of the principal amount of
the Term Loan of each Term Lender, the Revolving Loans of each Revolving Lender
or the Swing Line Loans of Swing Line Lender. Any such recordation shall be
conclusive and binding on Company and each Lender, absent manifest error;
provided that failure to make any such recordation, or any error in such
recordation, shall not affect any Lender’s Commitments or Company’s Obligations
in respect of any applicable Loans.
          (iii) Each Lender shall record on its internal records (including any
Notes held by such Lender) the amount of the Term Loan, and each Revolving Loan
made by it and each payment in respect thereof. Any such recordation shall be
conclusive and binding on Company, absent manifest error; provided that failure
to make any such recordation, or any error in such recordation, shall not affect
any Lender’s Commitments or Company’s Obligations in respect of any applicable
Loans; and provided, further, that in the event of any inconsistency between the
Register and any Lender’s records, the recordations in the Register shall
govern.
          (iv) Company, Administrative Agent and Lenders shall deem and treat
the Persons listed as Lenders in the Register as the holders and owners of the
corresponding Commitments and Loans listed therein for all purposes hereof, and
no assignment or transfer of any such Commitment or Loan shall be effective, in
each case unless and until an Assignment Agreement effecting the assignment or
transfer thereof shall have been accepted by Administrative Agent and recorded
in the Register as provided in subsection 10.1B(ii). Prior to such recordation,
all

 



--------------------------------------------------------------------------------



 



-31-
amounts owed with respect to the applicable Commitment or Loan shall be owed to
the Lender listed in the Register as the owner thereof, and any request,
authority or consent of any Person who, at the time of making such request or
giving such authority or consent, is listed in the Register as a Lender shall be
conclusive and binding on any subsequent holder, assignee or transferee of the
corresponding Commitments or Loans.
          (v) Company hereby designates Credit Suisse to serve as Company’s
agent solely for purposes of maintaining the Register as provided in this
subsection 2.1D, and Company hereby agrees that, to the extent Credit Suisse
serves in such capacity, Credit Suisse and its officers, directors, employees,
agents and affiliates shall constitute Indemnitees for all purposes under
subsection 10.3.
          E. Notes. At the request of any Lender, Company shall execute and
deliver to that Lender (or to Administrative Agent for that Lender) each of the
following, as appropriate: (i) a Term Note substantially in the form of
Exhibit IV annexed hereto to evidence that Lender’s Term Loan, in the principal
amount of that Lender’s Term Loan and with other appropriate insertions, (ii) a
Revolving Note substantially in the form of Exhibit V annexed hereto to evidence
that Lender’s Revolving Loans, in the principal amount of that Lender’s
Revolving Loan Commitment and with other appropriate insertions, and (iii) a
Swing Line Note substantially in the form of Exhibit VI annexed hereto to
evidence that Lender’s Swing Line Loans, in the principal amount of the Swing
Line Loan Commitment and with other appropriate insertions. In the event a
Lender requests such Notes at least 3 Business Days prior to the Closing Date,
Company shall execute and deliver the Notes on such date.
          2.2. Interest on the Loans
          A. Rate of Interest. Subject to the provisions of subsections 2.6 and
2.7, each Term Loan and each Revolving Loan shall bear interest on the unpaid
principal amount thereof from the date made through maturity (whether by
acceleration or otherwise) at a rate determined by reference to the Alternate
Base Rate or the Adjusted Eurodollar Rate. Subject to the provisions of
subsection 2.7, each Swing Line Loan shall bear interest on the unpaid principal
amount thereof from the date made through maturity (whether by acceleration or
otherwise) at a rate determined by reference to the Alternate Base Rate. The
applicable basis for determining the rate of interest with respect to any Term
Loans or any Revolving Loan shall be selected by Company initially at the time a
Notice of Borrowing is given with respect to such Loans pursuant to subsection
2.1B, and the basis for determining the interest rate with respect to any Term
Loans or any Revolving Loan may be changed from time to time pursuant to
subsection 2.2D. If on any day a Term Loan or Revolving Loan is outstanding with
respect to which notice has not been delivered to Administrative Agent in
accordance with the terms of this Agreement specifying the applicable basis for
determining the rate of interest, then for that day that Loan shall bear
interest determined by reference to the Alternate Base Rate. Subject to the
provisions of subsections 2.2E and 2.7, the Term Loans and the Revolving Loans
shall bear interest through maturity as follows:

 



--------------------------------------------------------------------------------



 



-32-
     (i) if an Alternate Base Rate Loan, then at the sum of the Alternate Base
Rate and the applicable Base Rate Margin set forth in the table below opposite
the Consolidated Leverage Ratio for the four-Fiscal Quarter period ending on the
date for which the applicable Compliance Certificate has been delivered pursuant
to subsection 6.1(iii):

                  APPLICABLE         ALTERNATE BASE         RATE MARGIN    
CONSOLIDATED LEVERAGE RATIO   (PER ANNUM)
Level 1
  Greater than or equal to 3.0x   0.125%
 
       
Level 2
  Less than 3.0x   0%

provided, that until the date on which the Compliance Certificate is delivered
pursuant to subsection 6.1(iii) for the Fiscal Quarter ended December 31, 2005,
the Base Rate Margin shall be 0% for Revolving Loans and Term Loans.
     (ii) if a Eurodollar Rate Loan, then at the sum of the Adjusted Eurodollar
Rate and the applicable Eurodollar Rate Margin set forth in the table below,
opposite the Consolidated Leverage Ratio for the four-Fiscal Quarter period
ending on the date for which the applicable Compliance Certificate has been
delivered pursuant to subsection 6.1(iii):

                  APPLICABLE         EURODOLLAR         MARGIN     CONSOLIDATED
LEVERAGE RATIO   (PER ANNUM)
Level 1
  Greater than or equal to 3.0x   1.125%
 
       
Level 2
  Greater than or equal to 2.5x but less than 3.0x   0.875%
 
       
Level 3
  Greater than or equal to 2.0x but less than 2.5x   0.750%
 
       
Level 4
  Greater than or equal to 1.5x but less than 2.0x   0.625%
 
       
Level 5
  Less than 1.5x   0.500%

provided, that until the date on which the Compliance Certificate is delivered
pursuant to subsection 6.1(iii) for the Fiscal Quarter ended December 31, 2005,
the Eurodollar Rate Margin shall be 0.750% per annum for Revolving Loans and
Term Loans; provided, further, that Level 5 of the grid above will apply if and
so long as the Company is rated Investment Grade.

 



--------------------------------------------------------------------------------



 



-33-
          Upon delivery of the Compliance Certificate by Company to
Administrative Agent pursuant to subsection 6.1(iii), the applicable Base Rate
Margin and Eurodollar Rate Margin shall automatically be adjusted in accordance
with such Compliance Certificate, such adjustment to become effective on the
next succeeding Business Day following receipt by Administrative Agent of such
Compliance Certificate; provided, that if at any time a Compliance Certificate
is not delivered at the time required pursuant to subsection 6.1(iii), from the
time such Compliance Certificate was required to be delivered until delivery of
such Compliance Certificate, such applicable Base Rate Margin and Eurodollar
Rate Margin shall be the maximum percentage amount until such Compliance
Certificate is delivered.
          Subject to the provisions of subsections 2.2E and 2.7, any Swing Line
Loans provided to Company shall bear interest through maturity at the rate then
applicable to Revolving Loans pursuant to subsection 2.2A(i).
          B. Interest Periods. In connection with each Eurodollar Rate Loan,
Company may, pursuant to the applicable Notice of Borrowing or Notice of
Conversion/Continuation, as the case may be, select an interest period (each an
“Interest Period”) to be applicable to such Loan, which Interest Period shall
be, at Company’s option, either a seven day, 14 day, or one, two, three or six
month period or, if deposits in the interbank Eurodollar market are available to
all Lenders for such period (as determined by each Lender), a nine or twelve
month period; provided that:
     (i) the initial Interest Period for any Eurodollar Rate Loan shall commence
on the Funding Date in respect of such Loan, in the case of a Loan initially
made as a Eurodollar Rate Loan, or on the date specified in the applicable
Notice of Conversion/Continuation, in the case of a Loan converted to a
Eurodollar Rate Loan;
     (ii) in the case of immediately successive Interest Periods applicable to a
Eurodollar Rate Loan continued as such pursuant to a Notice of
Conversion/Continuation, each successive Interest Period shall commence on the
day on which the next preceding Interest Period expires;
     (iii) if an Interest Period would otherwise expire on a day that is not a
Business Day, such Interest Period shall expire on the next succeeding Business
Day; provided that, if any Interest Period would otherwise expire on a day that
is not a Business Day but is a day of the month after which no further Business
Day occurs in such month, such Interest Period shall expire on the next
preceding Business Day;
     (iv) any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall, subject to clause
(v) of this subsection 2.2B, end on the last Business Day of a calendar month;

 



--------------------------------------------------------------------------------



 



-34-
     (v) no Interest Period with respect to any portion of the Term Loans shall
extend beyond the Term Loan Maturity Date, and no Interest Period with respect
to any portion of the Revolving Loans shall extend beyond the Revolving Loan
Commitment Termination Date;
     (vi) no Interest Period with respect to any portion of the Term Loans shall
extend beyond a date on which Company is required to make a scheduled payment of
principal of such Term Loans unless the sum of (a) the aggregate principal
amount of Term Loans of the type to be repaid that are Alternate Base Rate Loans
plus (b) the aggregate principal amount of Term Loans of the type to be repaid
that are Eurodollar Rate Loans with Interest Periods expiring on or before such
date equals or exceeds the principal amount required to be paid on the Term
Loans of such type on such date;
     (vii) there shall be no more than 15 Interest Periods outstanding at any
time; and
     (viii) in the event Company fails to specify an Interest Period for any
Eurodollar Rate Loan in the applicable Notice of Borrowing or Notice of
Conversion/Continuation, Company shall be deemed to have selected an Interest
Period of one month.
          C. Interest Payments. Subject to the provisions of subsection 2.2E,
interest on each Loan shall be payable in arrears on and to each Interest
Payment Date applicable to that Loan, upon any prepayment of that Loan (to the
extent accrued on the amount being prepaid) and at maturity (including final
maturity); provided that in the event any Swing Line Loans or any Revolving
Loans that are Alternate Base Rate Loans are prepaid pursuant to subsection
2.4B(i), interest accrued on such Swing Line Loans or Revolving Loans through
the date of such prepayment shall be payable on the next succeeding Interest
Payment Date applicable to Alternate Base Rate Loans (or, if earlier, at final
maturity).
          D. Conversion or Continuation. Subject to the provisions of subsection
2.6, Company shall have the option (i) to convert at any time all or any part of
its outstanding Term Loans or Revolving Loans equal to $5,000,000 and integral
multiples of $1,000,000 in excess of that amount from Loans bearing interest at
a rate determined by reference to one basis to Loans bearing interest at a rate
determined by reference to an alternative basis or (ii) upon the expiration of
any Interest Period applicable to a Eurodollar Rate Loan, to continue all or any
portion of such Loan equal to $5,000,000 and integral multiples of $1,000,000 in
excess of that amount as a Eurodollar Rate Loan; provided, however, that a
Eurodollar Rate Loan may only be converted into a Alternate Base Rate Loan on
the expiration date of an Interest Period applicable thereto.
          Company shall deliver a Notice of Conversion/Continuation to
Administrative Agent no later than 12:00 Noon (New York City time) at least one
Business Day in advance of the proposed conversion date (in the case of a
conversion to an Alternate Base Rate Loan) and at least three Eurodollar
Business Days in advance of the proposed conversion/continuation date (in the
case of a conversion to, or a continuation of, a Eurodollar Rate Loan). A Notice
of

 



--------------------------------------------------------------------------------



 



-35-
Conversion/Continuation shall specify (i) the proposed conversion/continuation
date (which shall be a Business Day), (ii) the amount and type of the Loan to be
converted/continued, (iii) the nature of the proposed conversion/continuation,
(iv) in the case of a conversion to, or a continuation of, a Eurodollar Rate
Loan, the requested Interest Period, and (v) in the case of a conversion to, or
a continuation of, a Eurodollar Rate Loan, that no Potential Event of Default or
Event of Default has occurred and is continuing. In lieu of delivering the
above-described Notice of Conversion/Continuation, Company may give Agent
telephonic notice by the required time of any proposed conversion/continuation
under this subsection 2.2D; provided that such notice shall be promptly
confirmed in writing by delivery of a Notice of Conversion/Continuation to
Administrative Agent on or before the proposed conversion/continuation date.
Upon receipt of written or telephonic notice of any proposed
conversion/continuation under this subsection 2.2D, Administrative Agent shall
promptly notify each Lender.
          Neither Administrative Agent nor any Lender shall incur any liability
to Company in acting upon any telephonic notice referred to above that
Administrative Agent believes in good faith to have been given by a duly
authorized officer or other person authorized to act on behalf of Company or for
otherwise acting in good faith under this subsection 2.2D, and upon conversion
or continuation of the applicable basis for determining the interest rate with
respect to any Loans in accordance with this Agreement pursuant to any such
telephonic notice Company shall have effected a conversion or continuation, as
the case may be, hereunder.
          Except as otherwise provided in subsections 2.6B, 2.6C and 2.6G, a
Notice of Conversion/Continuation for conversion to, or continuation of, a
Eurodollar Rate Loan (or telephonic notice in lieu thereof) shall be irrevocable
and Company shall be bound to effect a conversion or continuation in accordance
therewith.
          E. Default Rate. In the event that the outstanding principal amount of
any Loan, any interest or any fees or other amounts due and payable hereunder
are not paid when due, such overdue amounts shall thereafter bear interest
(including post-petition interest in any proceeding under the Bankruptcy Code or
other applicable bankruptcy laws) payable upon demand at a rate that is 2% per
annum in excess of the interest rate otherwise payable under this Agreement with
respect to the applicable Loans (or, in the case of any such fees and other
amounts, at a rate which is 2% per annum, in excess of the interest rate
otherwise payable under this Agreement for Alternate Base Rate Loans); provided
that, in the case of Eurodollar Rate Loans, upon the expiration of the Interest
Period in effect at the time any such increase in interest rate is effective
such Eurodollar Rate Loans shall thereupon become Alternate Base Rate Loans and
shall thereafter bear interest payable upon demand at a rate which is 2% per
annum in excess of the interest rate otherwise payable under this Agreement for
Alternate Base Rate Loans. Payment or acceptance of the increased rates of
interest provided for in this subsection 2.2E is not a permitted alternative to
timely payment and shall not constitute a waiver of any Event of Default or
otherwise prejudice or limit any rights or remedies of Administrative Agent or
any Lender.

 



--------------------------------------------------------------------------------



 



-36
          F. Computation of Interest. Interest on the Loans shall be computed on
the basis of (i) in the case of Eurodollar Rate Loans a 360-day year or (ii) in
the case of Alternate Base Rate Loans, a 365 or 366 day year, unless the
interest rate on such Alternate Base Rate Loans is based on the Federal Funds
Rate, in which case the calculation will be on the basis of a 360 day year, in
each case for the actual number of days elapsed in the period during which it
accrues. In computing interest on any Loan, the date of the making of such Loan
or the first day of an Interest Period applicable to such Loan or, with respect
to an Alternate Base Rate Loan being converted from a Eurodollar Rate Loan the
date of conversion of such Eurodollar Rate Loan to such Alternate Base Rate
Loan, as the case may be, shall be included, and the date of payment of such
Loan or the expiration date of an Interest Period applicable to such Loan or,
with respect to an Alternate Base Rate Loan being converted to a Eurodollar Rate
Loan, the date of conversion of such Base Rate Loan to such Eurodollar Rate
Loan, as the case may be, shall be excluded; provided that if a Loan is repaid
on the same day on which it is made, one day’s interest shall be paid on that
Loan.
          2.3. Fees
          A. Commitment Fees. Company agrees to pay to Administrative Agent, for
distribution to each Revolving Lender in proportion to that Revolving Lender’s
Pro Rata Share, commitment fees for the period from and including the Closing
Date to and excluding the Revolving Loan Commitment Termination Date equal to
the average of the daily excess of the Revolving Loan Commitments over the sum
of the aggregate principal amount of outstanding Revolving Loans (but not any
outstanding Swing Line Loans) and the Letter of Credit Usage multiplied by the
percentage per annum determined by reference to the applicable percentage set
forth in the table below opposite the Consolidated Leverage Ratio for the
four-Fiscal Quarter period ending on the date for which the applicable
Compliance Certificate has been delivered pursuant to subsection 6.1(iii), such
commitment fees to be calculated on the basis of a 360 day year and the actual
number of days elapsed and to be payable quarterly in arrears on the last
Business Day of March, June, September and December of each year, commencing on
December 31, 2005, and on the Revolving Loan Commitment Termination Date:

 



--------------------------------------------------------------------------------



 



-37-

                  COMMITMENT         FEE APPLICABLE         PERCENTAGE    
CONSOLIDATED LEVERAGE RATIO   (PER ANNUM)
Level 1
  Greater than or equal to 3.0x   0.250%
 
       
Level 2
  Greater than or equal to 2.5x but less than 3.0x   0.200%
 
       
Level 3
  Greater than or equal to 2.0x but less than 2.5x   0.150%
 
       
Level 4
  Greater than or equal to 1.5x but less than 2.0x   0.125%
 
       
Level 5
  Less than 1.5x   0.100%

provided, that until the date on which the Compliance Certificate is delivered
pursuant to subsection 6.1(iii) for the Fiscal Quarter ended December 31, 2005,
the commitment fee percentage shall equal 0.150% per annum; provided, further,
that Level 5 of the grid above will apply if and so long as the Company is rated
Investment Grade. Upon delivery of the Compliance Certificate by Company to
Administrative Agent pursuant to subsection 6.1(iii), the applicable commitment
fee percentage shall automatically be adjusted in accordance with such
Compliance Certificate, such adjustment to become effective on the next
succeeding Business Day following receipt by Administrative Agent of such
Compliance Certificate; provided, that if at any time a Compliance Certificate
is not delivered at the time required pursuant to subsection 6.1(iii), from the
time such Compliance Certificate was required to be delivered until delivery of
such Compliance Certificate, such applicable commitment fee percentage shall be
the maximum percentage amount until such Compliance Certificate is delivered.
          B. Other Fees. Company agrees to pay to an Agent such other fees in
the amounts and at the times separately agreed upon between Company and such
Agent.

  2.4.   Repayments, Prepayments and Reductions in Revolving
Loan Commitments; General Provisions Regarding Payments     A.   Scheduled
Payments of Term Loans.

          Company shall make principal payments on the Term Loans in
installments on the dates and in the amounts set forth below:

 



--------------------------------------------------------------------------------



 



-38-

                  Scheduled Repayment     of Term Loans     Date   Amount Repaid
 
  December 31, 2005   $ 40,000,000  
 
           
 
  March 31, 2006   $ 40,000,000  
 
           
 
  June 30, 2006   $ 40,000,000  
 
           
 
  September 30, 2006   $ 40,000,000  
 
           
 
  December 31, 2006   $ 40,000,000  
 
           
 
  March 31, 2007   $ 40,000,000  
 
           
 
  June 30, 2007   $ 40,000,000  
 
           
 
  September 30, 2007   $ 40,000,000  
 
           
 
  December 31, 2007   $ 60,000,000  
 
           
 
  March 31, 2008   $ 60,000,000  
 
           
 
  June 30, 2008   $ 60,000,000  
 
           
 
  September 30, 2008   $ 60,000,000  
 
           
 
  December 31, 2008   $ 80,000,000  
 
           
 
  March 31, 2009   $ 80,000,000  
 
           
 
  June 30, 2009   $ 80,000,000  
 
           
 
  September 30, 2009   $ 80,000,000  
 
           
 
  December 31, 2009   $ 180,000,000  
 
           
 
  March 31, 2010   $ 180,000,000  
 
           
 
  June 30, 2010   $ 180,000,000  
 
           
 
  October 14, 2010   $ 180,000,000  

; provided that the scheduled installments of principal of the Term Loans set
forth above shall be reduced in connection with any voluntary prepayments of the
Term Loans in accordance with subsection 2.4B(iii); and provided, further, that
the Term Loans and all other amounts owed hereunder with respect to the Term
Loans shall be paid in full no later than the Term Loan Maturity Date, and the
final installment payable by Company in respect of the Term Loans on such date
shall be in an amount, if such amount is different from that specified above,
sufficient to repay all amounts owing by Company under this Agreement with
respect to the Term Loans.

 



--------------------------------------------------------------------------------



 



-39-
          B. Prepayments and Unscheduled Reductions in Revolving Loan
Commitments.
          (i) Voluntary Prepayments. Company may, upon written or telephonic
notice to Administrative Agent on or prior to 12:00 Noon (New York City time) on
the date of prepayment, which notice, if telephonic, shall be promptly confirmed
in writing, at any time and from time to time prepay any Swing Line Loan on any
Business Day in whole or in part in an aggregate minimum amount of $500,000 and
integral multiples of $100,000 in excess of that amount. Company may, upon not
less than one Business Day’s prior written or telephonic notice, in the case of
Alternate Base Rate Loans, and three Business Days’ prior written or telephonic
notice, in the case of Eurodollar Rate Loans, in each case given to
Administrative Agent by 12:00 Noon (New York City time) on the date required
and, if given by telephone, promptly confirmed in writing to Administrative
Agent (which written or telephonic notice Administrative Agent will promptly
transmit by telefacsimile or telephone to each Lender), at any time and from
time to time prepay any Term Loans or Revolving Loans on any Business Day in
whole or in part in an aggregate minimum amount of $1,000,000 and integral
multiples of $500,000 in excess of that amount; provided, however, that Company
shall pay any amounts payable pursuant to subsection 2.6D in connection with any
such prepayment other than at the expiration of an Interest Period. Notice of
prepayment having been given as aforesaid, the principal amount of the Loans
specified in such notice shall become due and payable on the prepayment date
specified therein. Any such voluntary prepayment shall be applied as specified
in subsection 2.4B(iii).
          (ii) Voluntary Reductions of Revolving Loan Commitments. Company may,
upon not less than one Business Day’s prior written or telephonic notice
confirmed in writing to Administrative Agent (which written or telephonic notice
Administrative Agent will promptly transmit by telefacsimile or telephonic
notice confirmed in writing to each Lender), at any time and from time to time
terminate in whole or permanently reduce in part, without premium or penalty,
the Revolving Loan Commitments in an amount up to the amount by which the
Revolving Loan Commitments exceed the Total Utilization of Revolving Loan
Commitments at the time of such proposed termination or reduction after giving
effect to any prepayments of the Revolving Loans and Swing Line Loans made on
the effective date thereof; provided that any such partial reduction of the
Revolving Loan Commitments shall be in an aggregate minimum amount of $1,000,000
and integral multiples of $500,000 in excess of that amount. Company’s notice to
Administrative Agent shall designate the date (which shall be a Business Day) of
such termination or reduction and the amount of any partial reduction, and such
termination or reduction of the Revolving Loan Commitments shall be effective on
the date specified in Company’s notice and shall reduce the Revolving Loan
Commitment of each Revolving Lender proportionately to its Pro Rata Share.

 



--------------------------------------------------------------------------------



 



-40-
          (iii) Application of Prepayments and Unscheduled Reductions of
Revolving Loan Commitments.
          (a) Application of Voluntary Prepayments by Type of Loans and
Maturity. Any voluntary prepayments pursuant to subsection 2.4B(i) shall be
applied as specified by Company in the applicable notice of prepayment. In the
event Company fails to specify the Loans to which prepayment shall be applied,
such prepayment shall be applied first, to outstanding Swing Line Loans to the
full extent thereof, second to outstanding Revolving Loans to the full extent
thereof, and third to outstanding Term Loans. Any voluntary prepayments of the
Term Loans pursuant to subsection 2.4B(i) shall be applied to reduce the
scheduled installments of principal of the Term Loans set forth in subsection
2.4A, as specified by Company or, if no such order is specified, in direct order
of maturity.
          (b) Application of Prepayments to Alternate Base Rate Loans and
Eurodollar Rate Loans. Considering Term Loans and Revolving Loans being prepaid
separately, any prepayment thereof shall be applied first to Alternate Base Rate
Loans to the full extent thereof before application to Eurodollar Rate Loans, in
each case in a manner which minimizes the amount of any payments required to be
made by Company pursuant to subsection 2.6D.
          C. General Provisions Regarding Payments.
          (i) Manner and Time of Payment. All payments by Company of principal,
interest, fees and other Obligations hereunder and under the Notes shall be made
in Dollars in same day funds, without defense, setoff or counterclaim, free of
any restriction or condition, and delivered to Administrative Agent not later
than 12:00 Noon (New York City time) on the date due at the Funding and Payment
Office for the account of Lenders; funds received by Administrative Agent after
that time on such due date shall be deemed to have been paid by Company on the
next succeeding Business Day.
          (ii) Application of Payments to Principal and Interest. Except as
provided in subsection 2.2C, all payments in respect of the principal amount of
any Loan shall include payment of accrued interest on the principal amount being
repaid or prepaid, and all such payments (and, in any event, any payments in
respect of any Loan on a date when interest is due and payable with respect to
such Loan) shall be applied to the payment of interest before application to
principal.
          (iii) Apportionment of Payments. Aggregate principal and interest
payments in respect of Term Loans and Revolving Loans shall be apportioned among
all outstanding Loans to which such payments relate, in each case
proportionately to Lenders’ respective Pro Rata Shares. Administrative Agent
shall promptly distribute to each Lender, at its primary address set forth below
its name on the appropriate signature page hereof or at such other address as
such Lender may request, its Pro Rata Share of all such payments received by
Administrative Agent and the commitment fees of such Lender when received by
Administrative Agent pursuant to subsection 2.3. Notwithstanding the foregoing
provisions of this subsection 2.4C(iii), if,

 



--------------------------------------------------------------------------------



 



-41-
pursuant to the provisions of subsection 2.6C, any Notice of
Conversion/Continuation is withdrawn as to any Affected Lender or if any
Affected Lender makes Alternate Base Rate Loans in lieu of its Pro Rata Share of
any Eurodollar Rate Loans, Administrative Agent shall give effect thereto in
apportioning payments received thereafter.
          (iv) Payments on Business Days. Whenever any payment to be made
hereunder shall be stated to be due on a day that is not a Business Day, such
payment shall be made on the next succeeding Business Day and such extension of
time shall be included in the computation of the payment of interest hereunder
or of the commitment fees hereunder, as the case may be.
          (v) Notation of Payment. Each Lender agrees that before disposing of
any Note held by it, or any part thereof (other than by granting participations
therein), that Lender will make a notation thereon of all Loans evidenced by
that Note and all principal payments previously made thereon and of the date to
which interest thereon has been paid; provided that the failure to make (or any
error in the making of) a notation of any Loan made under such Note shall not
limit or otherwise affect the obligations of Company hereunder or under such
Note with respect to any Loan or any payments of principal or interest on such
Note.
          D. Payments Under Subsidiary Guaranty. All payments received by
Administrative Agent under the Subsidiary Guaranty shall be applied promptly
from time to time by Administrative Agent in the following order of priority:
     (i) to the payment of the costs and expenses of any collection or other
realization under the Subsidiary Guaranty, including reasonable compensation to
Administrative Agent and its agents and counsel, and all expenses, liabilities
and advances made or incurred by Administrative Agent in connection therewith,
all in accordance with the terms of this Agreement and the Subsidiary Guaranty;
     (ii) thereafter, to the extent of any excess such payments, to the payment
of all other Guarantied Obligations (as defined in the Subsidiary Guaranty) for
the ratable benefit of the holders thereof;
     (iii) thereafter, to the extent of any excess such payments, to the payment
of cash collateral for Letters of Credit for the ratable benefit of the Issuing
Lenders thereof and holders of participations therein; and
     (iv) thereafter, to the extent of any excess such payments, to the payment
to the applicable Subsidiary Guarantor or to whosoever may be lawfully entitled
to receive the same or as a court of competent jurisdiction may direct.

 



--------------------------------------------------------------------------------



 



-42-
          2.5. Use of Proceeds
          A. Term Loans. The proceeds of the Term Loans made on the Closing Date
shall be used:
          (i) for the Priority Acquisition;
          (ii) for the Priority Refinancing;
          (iii) to refinance the Indebtedness outstanding under the Existing
Credit Agreement; and
          (iv) to pay fees and expenses in connection with the Transactions.
          B. Revolving Loans; Swing Line Loans. Revolving Loans and any Swing
Line Loans shall also be used for working capital requirements and general
corporate purposes, which may include the making of intercompany loans to any of
Company’s Wholly Owned Subsidiaries and for making acquisitions.
          C. Margin Regulations. No portion of the proceeds of any borrowing
under this Agreement shall be used by Company or any of its Subsidiaries in any
manner that might cause the borrowing or the application of such proceeds to
violate Regulation U, Regulation T or Regulation X of the Board of Governors of
the Federal Reserve System or any other regulation of such Board or to violate
the Exchange Act, in each case as in effect on the date or dates of such
borrowing and such use of proceeds.
          2.6. Special Provisions Governing Eurodollar Rate Loans
          Notwithstanding any other provision of this Agreement to the contrary,
the following provisions shall govern with respect to Eurodollar Rate Loans as
to the matters covered:
     A. Determination of Applicable Interest Rate. As soon as practicable after
10:00 A.M. (New York City time) on each Interest Rate Determination Date,
Administrative Agent shall determine (which determination shall, absent manifest
error, be final, conclusive and binding upon all parties) the interest rate that
shall apply to the Eurodollar Rate Loans for which an interest rate is then
being determined for the applicable Interest Period and shall promptly give
notice thereof (in writing or by telephone confirmed in writing) to Company and
each Lender.
     B. Inability to Determine Applicable Interest Rate. In the event that
Administrative Agent shall have determined (which determination shall be final
and conclusive and binding upon all parties hereto), on any Interest Rate
Determination Date with respect to any Eurodollar Rate Loans, that by reason of
circumstances affecting the interbank Eurodollar market adequate and fair means
do not exist for ascertaining the interest

 



--------------------------------------------------------------------------------



 



-43-
rate applicable to such Loans on the basis provided for in the definition of
Adjusted Eurodollar Rate, Administrative Agent shall on such date give notice
(by telefacsimile or by telephone confirmed in writing) to Company and each
Lender of such determination, whereupon (i) no Loans may be made as, or
converted to, Eurodollar Rate Loans until such time as Administrative Agent
notifies Company and Lenders that the circumstances giving rise to such notice
no longer exist and (ii) any Notice of Borrowing or Notice of
Conversion/Continuation given by Company with respect to the Loans in respect of
which such determination was made shall be deemed to be rescinded by Company.
     C. Illegality of Eurodollar Rate Loans. In the event that on any date any
Lender shall have determined (which determination shall be final and conclusive
and binding upon all parties hereto but shall be made only after consultation
with Administrative Agent) that the making, maintaining or continuation of its
Eurodollar Rate Loans has become unlawful as a result of compliance by such
Lender in good faith with any law, treaty, governmental rule, regulation,
guideline or order which came into effect after the Closing Date (or would
conflict with any such treaty, governmental rule, regulation, guideline or order
not having the force of law even though the failure to comply therewith would
not be unlawful), then, and in any such event, such Lender shall be an “Affected
Lender” and it shall on that day give notice (by telefacsimile or by telephone
confirmed in writing) to Company and Administrative Agent of such determination
(which notice Administrative Agent shall promptly transmit to each other
Lender). Thereafter (a) the obligation of the Affected Lender to make Loans as,
or to convert Loans to, Eurodollar Rate Loans shall be suspended until such
notice shall be withdrawn by the Affected Lender, (b) to the extent such
determination by the Affected Lender relates to a Eurodollar Rate Loan then
being requested by Company pursuant to a Notice of Borrowing or a Notice of
Conversion/Continuation, the Affected Lender shall make such Loan as (or convert
such Loan to, as the case may be) an Alternate Base Rate Loan, (c) the Affected
Lender’s obligation to maintain its outstanding Eurodollar Rate Loans (the
“Affected Loans”) shall be terminated at the earlier to occur of the expiration
of the Interest Period then in effect with respect to the Affected Loans or when
required by law, and (d) the Affected Loans shall automatically convert into
Alternate Base Rate Loans on the date of such termination. Notwithstanding the
foregoing, to the extent a determination by an Affected Lender as described
above relates to a Eurodollar Rate Loan then being requested by Company pursuant
to a Notice of Borrowing or a Notice of Conversion/Continuation, Company shall
have the option, subject to the provisions of subsection 2.6D, to rescind such
Notice of Borrowing or Notice of Conversion/Continuation as to all Lenders by
giving notice (by telefacsimile or by telephone confirmed in writing) to
Administrative Agent of such rescission on the date on which the Affected Lender
gives notice of its determination as described above (which notice of rescission
Administrative Agent shall promptly transmit to each other Lender). Except as
provided in the immediately preceding sentence, nothing in this subsection 2.6C
shall affect the obligation of any Lender other than an Affected Lender to make
or maintain Loans as, or to convert Loans to, Eurodollar Rate Loans in
accordance with the terms of this Agreement.

 



--------------------------------------------------------------------------------



 



-44-
     D. Compensation for Breakage or Non-Commencement of Interest Periods.
Company shall compensate each Lender, upon written request by that Lender (which
request shall set forth in reasonable detail the basis for requesting such
amounts), for all reasonable losses, expenses and liabilities (including any
interest paid by that Lender to lenders of funds borrowed by it to make or carry
its Eurodollar Rate Loans and any loss, expense or liability sustained by that
Lender in connection with the liquidation or re-employment of such funds, but
excluding loss of profit) which that Lender may sustain: (i) if for any reason
(other than a default by that Lender) a borrowing of any Eurodollar Rate Loan
does not occur on a date specified therefor in a Notice of Borrowing or a
telephonic request for borrowing, or a conversion to or continuation of any
Eurodollar Rate Loan does not occur on a date specified therefor in a Notice of
Conversion/Continuation or a telephonic request for conversion or continuation,
(ii) if any prepayment (including any prepayment pursuant to subsection 2.4B(i)
or by virtue of the replacement of any Lender pursuant to subsection 2.8B or
10.6B) or other principal payment or any conversion of any of its Eurodollar
Rate Loans occurs on a date prior to the last day of an Interest Period
applicable to that Loan, (iii) if any prepayment of any of its Eurodollar Rate
Loans is not made on any date specified in a notice of prepayment given by
Company, or (iv) as a consequence of any other default by Company in the
repayment of its Eurodollar Rate Loans when required by the terms of this
Agreement.
     E. Booking of Eurodollar Rate Loans. Any Lender may make, carry or transfer
Eurodollar Rate Loans at, to, or for the account of any of its branch offices or
the office of an Affiliate of that Lender; provided, that such making, carrying
or transferring Eurodollar Rate Loans does not result in any costs or taxes to
Company pursuant to subsection 2.7.
     F. Assumptions Concerning Funding of Eurodollar Rate Loans. Calculation of
all amounts payable to a Lender under this subsection 2.6 and under subsection
2.7A shall be made as though that Lender had actually funded each of its
relevant Eurodollar Rate Loans through the purchase of a Eurodollar deposit
bearing interest at the rate obtained pursuant to the definition of Eurodollar
Rate in an amount equal to the amount of such Eurodollar Rate Loan and having a
maturity comparable to the relevant Interest Period and through the transfer of
such Eurodollar deposit from an offshore office of that Lender to a domestic
office of that Lender in the United States of America; provided, however, that
each Lender may fund each of its Eurodollar Rate Loans in any manner it sees fit
and the foregoing assumptions shall be utilized only for the purposes of
calculating amounts payable under this subsection 2.6 and under subsection 2.7A.
     G. Eurodollar Rate Loans After Default. After the occurrence of and during
the continuation of a Potential Event of Default or an Event of Default if
notified by the Administrative Agent or the Requisite Lenders, (i) Company may
not elect to have a Loan be made or maintained as, or converted to, a Eurodollar
Rate Loan after the expiration of any Interest Period then in effect for that
Loan and (ii) subject to the provisions of

 



--------------------------------------------------------------------------------



 



-45-
subsection 2.6D, any Notice of Borrowing of Eurodollar Loans or Notice of
Conversion/Continuation which would result in Eurodollar Loans being outstanding
given by Company with respect to a requested borrowing or
conversion/continuation that has not yet occurred shall be deemed to be
rescinded by Company.
          2.7. Increased Costs; Taxes; Capital Adequacy
          A. Compensation for Increased Costs and Taxes. Subject to the
provisions of subsection 2.7B (which shall be controlling with respect to the
matters covered thereby), in the event that any Lender shall determine (which
determination shall, absent manifest error, be final and conclusive and binding
upon all parties hereto) that any law, treaty or governmental rule, regulation
or order, or any change therein or in the interpretation, administration or
application thereof (including the introduction of any new law, treaty or
governmental rule, regulation or order), or any determination of a court or
governmental authority, in each case that becomes effective after the date
hereof, or compliance by such Lender with any guideline, request or directive
issued or made after the date hereof by any central bank or other governmental
or quasi-governmental authority (whether or not having the force of law):
     (i) subjects such Lender (or its applicable lending office) to any
additional Tax (other than any Tax on the Overall Net Income of such Lender)
with respect to this Agreement or any of its obligations hereunder or any
payments to such Lender (or its applicable lending office) of principal,
interest, fees or any other amount payable hereunder;
     (ii) imposes, modifies or holds applicable any reserve (including any
marginal, emergency, supplemental, special or other reserve), special deposit,
compulsory loan, FDIC insurance or similar requirement against assets held by,
or deposits or other liabilities in or for the account of, or advances or loans
by, or other credit extended by, or any other acquisition of funds by, any
office of such Lender (other than any such reserve or other requirements with
respect to Eurodollar Rate Loans that are reflected in the definition of
Adjusted Eurodollar Rate); or
     (iii) imposes any other condition (other than with respect to a Tax matter)
on or affecting such Lender (or its applicable lending office) or its
obligations hereunder or the interbank Eurodollar market; and the result of any
of the foregoing is to increase the cost to such Lender of agreeing to make,
making or maintaining Loans hereunder or to reduce any amount received or
receivable by such Lender (or its applicable lending office) with respect
thereto; then, in any such case, Company shall promptly pay to such Lender, upon
receipt of the statement referred to in the next sentence, such additional
amount or amounts (in the form of an increased rate of, or a different method of
calculating, interest or otherwise as such Lender in its sole discretion shall
determine) as may be necessary to compensate such Lender for any such increased
cost or reduction in amounts received or receivable hereunder; provided that
Company shall not be required to compensate a Lender pursuant to this subsection
for any increased cost or reduction incurred more than 180 days prior to the
date that such Lender notifies Company of such change

 



--------------------------------------------------------------------------------



 



-46-
giving rise to such increased cost or reduction and of such Lender’s intention
to claim compensation therefor; provided, further, that, if such change giving
rise to such increased cost or reduction is retroactive, then the 180 day period
referred to above shall be extended to include the period of retroactive effect
thereof. Such Lender shall deliver to Company (with a copy to Administrative
Agent) a written statement, setting forth in reasonable detail the basis for
calculating the additional amounts owed to such Lender under this subsection
2.7A, which statement shall be conclusive and binding upon all parties hereto
absent manifest error.
          B. Withholding of Taxes.
          (i) Payments to Be Free and Clear. All sums payable by Company under
this Agreement and the other Loan Documents shall (except to the extent required
by law) be paid free and clear of, and without any deduction or withholding on
account of, any Tax (other than a Tax on the Overall Net Income of any Lender)
imposed, levied, collected, withheld or assessed by or within the United States
of America or any political subdivision in or of the United States of America or
any other jurisdiction from or to which a payment is made by or on behalf of
Company or by any federation or organization of which the United States of
America or any such jurisdiction is a member at the time of payment.
          (ii) Grossing-Up of Payments. If Company or any other Person is
required by law to make any deduction or withholding on account of any such Tax
from any sum paid or payable by Company to Administrative Agent or any Lender
under any of the Loan Documents:
     (a) Company shall notify Administrative Agent of any such requirement or
any change in any such requirement as soon as Company becomes aware of it;
     (b) Company shall pay any such Tax before the date on which penalties
attach thereto, such payment to be made (if the liability to pay is imposed on
Company) for its own account or (if that liability is imposed on Administrative
Agent or such Lender, as the case may be) on behalf of and in the name of
Administrative Agent or such Lender;
     (c) the sum payable by Company in respect of which the relevant deduction,
withholding or payment is required shall be increased to the extent necessary to
ensure that, after the making of that deduction, withholding or payment,
Administrative Agent or such Lender, as the case may be, receives on the due
date a net sum equal to what it would have received had no such deduction,
withholding or payment been required or made; and
     (d) within 30 days after paying any sum from which it is required by law to
make any deduction or withholding, and within 30 days after the due date of
payment of any Tax which it is required by clause (b) above to pay, Company
shall deliver to Administrative Agent evidence satisfactory to the other
affected parties of such deduction, withholding or payment and of the remittance
thereof to the relevant taxing or other authority;

 



--------------------------------------------------------------------------------



 



-47-
provided that no such additional amount shall be required to be paid to any
Lender under clause (c) above except to the extent that any change in any law,
treaty or governmental rule, regulation or order, or any change therein or in
the interpretation, administration or application thereof (including the
introduction of any new law, treaty or governmental rule, regulation or order),
or any determination of a court or governmental authority, in each case that
becomes effective after the date hereof (in the case of each Lender listed on
the signature pages hereof) or after the date of the Assignment Agreement
pursuant to which such Lender became a Lender (in the case of each other Lender)
affecting any such requirement for a deduction, withholding or payment as is
mentioned therein shall result in an increase in the rate of such deduction,
withholding or payment from that in effect at the date of this Agreement or at
the date of such Assignment Agreement, as the case may be, in respect of
payments to such Lender.
          (iii) Evidence of Exemption From Withholding Tax.
          (a) Each Lender that is not a United States person as defined in
Section 7701(a)(30) of the Internal Revenue Code (for purposes of this
subsection 2.7B(iii), a “Non-US Lender”) shall deliver to Administrative Agent
for transmission to Company, on or prior to the Closing Date (in the case of
each Lender listed on the signature pages hereof) or on or prior to the date of
the Assignment Agreement pursuant to which it becomes a Lender (in the case of
each other Lender), and at such other times as may be necessary in the
determination of Company or Administrative Agent (each in the reasonable
exercise of its discretion), (1) two original copies of Internal Revenue Service
Form W-8BEN, Form W-8ECI or Form W-8IMY, as the case may be (or any successor
forms), properly completed and duly executed by such Lender, together with any
other certificate or statement of exemption required under the Internal Revenue
Code or the regulations issued thereunder to establish that such Lender is not
subject to deduction or withholding of United States federal income tax with
respect to any payments to such Lender of principal, interest, fees or other
amounts payable under any of the Loan Documents or (2) if such Lender is not a
“bank” or other Person described in Section 881(c)(3) of the Internal Revenue
Code, a Certificate re Non-Bank Status together with two original copies of
Internal Revenue Service Form W-8BEN or W-8IMY (or any successor form), properly
completed and duly executed by such Lender, together with any other certificates
or statements of exemption requested by Company required under the Internal
Revenue Code or the regulations issued thereunder to establish that such Lender
is not subject to deduction or withholding of United States federal income tax
with respect to any payments to such Lender of interest payable under any of the
Loan Documents.
          (b) Each Lender required to deliver any forms, certificates or other
evidence with respect to United States federal income tax withholding matters
pursuant to subsection 2.7B(iii)(a) hereby agrees, from time to time after the
initial delivery by such Lender of such forms, certificates or other evidence,
whenever a lapse in time or change in circumstances renders such forms,
certificates or other evidence obsolete or inaccurate in any material respect,
that such Lender shall promptly (1) deliver to Administrative Agent for
transmission to Company two new original copies of Internal Revenue Service Form
W-8BEN, W-8ECI or W-8IMY, as

 



--------------------------------------------------------------------------------



 



-48-
the case may be, or a Certificate re Non-Bank Status and two original copies of
Internal Revenue Service Form W-8BEN or W-8IMY, as the case may be, properly
completed and duly executed by such Lender, together with any other certificates
or statements of exemption requested by Company required in order to confirm or
establish that such Lender is not subject to deduction or withholding of United
States federal income tax with respect to payments to such Lender under the Loan
Documents or (2) notify Administrative Agent and Company of its inability to
deliver any such forms, certificates or other evidence.
          (c) Company shall not be required to pay any additional amount to any
Non-US Lender under clause (c) of subsection 2.7B(ii) if such Lender shall have
failed to satisfy the requirements of clause (a) or (b)(1) of this subsection
2.7B(iii); provided that if such Lender shall have satisfied the requirements of
subsection 2.7B(iii)(a) on the Closing Date (in the case of each Lender listed
on the signature pages hereof) or on the date of the Assignment Agreement
pursuant to which it became a Lender (in the case of each other Lender), nothing
in this subsection 2.7B(iii)(c) shall relieve Company of its obligation to pay
any additional amounts pursuant to clause (c) of subsection 2.7B(ii) in the
event that, as a result of any change in any applicable law, treaty or
governmental rule, regulation or order, or any change in the interpretation,
administration or application thereof, such Lender is no longer properly
entitled to deliver forms, certificates or other evidence at a subsequent date
establishing the fact that such Lender is not subject to withholding as
described in subsection 2.7B(iii)(a).
          C. Capital Adequacy Adjustment. If any Lender shall have determined
that the adoption, effectiveness, phase-in or applicability after the date
hereof of any law, rule or regulation (or any provision thereof) regarding
capital adequacy, or any change therein or in the interpretation or
administration thereof by any governmental authority, central bank or comparable
agency charged with the interpretation or administration thereof, or compliance
by any Lender (or its applicable lending office) with any guideline, request or
directive regarding capital adequacy (whether or not having the force of law) of
any such governmental authority, central bank or comparable agency, has or would
have the effect of reducing the rate of return on the capital of such Lender or
any corporation controlling such Lender as a consequence of, or with reference
to, such Lender’s Loans or Commitments or Letters of Credit or participations
therein or other obligations hereunder with respect to the Loans or the Letters
of Credit to a level below that which such Lender or such controlling
corporation could have achieved but for such adoption, effectiveness, phase-in,
applicability, change or compliance (taking into consideration the policies of
such Lender or such controlling corporation with regard to capital adequacy),
then from time to time, within five Business Days after receipt by Company from
such Lender of the statement referred to in the next sentence, Company shall pay
to such Lender such additional amount or amounts as will compensate such Lender
or such controlling corporation on an after-tax basis for such reduction;
provided that Company shall not be required to compensate a Lender pursuant to
this subsection for any reduction incurred more than 180 days prior to the date
that such Lender notifies Company of such change giving rise to such reduction
and of such Lender’s intention to claim compensation therefor; provided,
further, that, if such change giving rise to such reduction is retroactive, then
the 180 day period referred to above shall be extended

 



--------------------------------------------------------------------------------



 



-49-
to include the period of retroactive effect thereof. Such Lender shall deliver
to Company (with a copy to Administrative Agent) a written statement, setting
forth in reasonable detail the basis of the calculation of such additional
amounts, which statement shall be conclusive and binding upon all parties hereto
absent manifest error.
          D. Refund and Contest. If Administrative Agent or any Lender receives
a refund with respect to Tax deducted, withheld or paid by Company and with
respect to which Company has been required to and has paid an additional amount
under this subsection 2.7, which in the good faith judgment of such Lender is
allocable to such deduction, withholding or payment, it shall promptly pay such
refund, together with any other amount paid by Company in connection with such
refunded Tax and any interest paid by the relevant governmental authority with
respect to such refund, to Company, net of all out-of-pocket expenses of such
Lender incurred in obtaining such refund, provided, however, that Company agrees
to promptly return such refund to Administrative Agent or the applicable Lender,
as the case may be, if it receives notice from Administrative Agent or
applicable Lender that such Administrative Agent or Lender is required to repay
such refund. Each of Administrative Agent and such Lender agrees that it will
contest such Tax or liabilities paid by Company if Agent or such Lender
determines, in its sole discretion, that it would not be materially
disadvantaged or prejudiced as a result of such contest.
          2.8. Obligation of Lenders and Issuing Lenders to Mitigate;
Replacement
          A. Mitigation. Each Lender and Issuing Lender agrees that, as promptly
as practicable after the officer of such Lender or Issuing Lender responsible
for administering the Loans or Letters of Credit of such Lender or Issuing
Lender, as the case may be, becomes aware of the occurrence of an event or the
existence of a condition that would cause such Lender to become an Affected
Lender or that would entitle such Lender or Issuing Lender to receive payments
under subsection 2.7 or subsection 3.6, it will, to the extent not inconsistent
with the internal policies of such Lender or Issuing Lender and any applicable
legal or regulatory restrictions, use reasonable efforts (i) to make, issue,
fund or maintain the Commitments of such Lender or the affected Loans or Letters
of Credit of such Lender or Issuing Lender through another lending or letter of
credit office of such Lender or Issuing Lender, or (ii) take such other measures
as such Lender or Issuing Lender may deem reasonable, which may include
assignment of its rights and obligations hereunder to another of its offices,
branches or affiliates, if as a result thereof the circumstances which would
cause such Lender to be an Affected Lender would cease to exist or the
additional amounts which would otherwise be required to be paid to such Lender
or Issuing Lender pursuant to subsection 2.7 or subsection 3.6 would be
materially reduced and if, as determined by such Lender or Issuing Lender in its
sole discretion, the making, issuing, funding or maintaining of such Commitments
or Loans or Letters of Credit through such other lending or letter of credit
office or in accordance with such other measures, including assignment, as the
case may be, would not otherwise materially adversely affect such Commitments or
Loans or Letters of Credit or the interests of such Lender or Issuing Lender;
provided that such Lender or

 



--------------------------------------------------------------------------------



 



-50-
Issuing Lender will not be obligated to utilize such other lending or letter of
credit office pursuant to this subsection 2.8 unless Company agrees to pay all
reasonable incremental expenses incurred by such Lender or Issuing Lender as a
result of utilizing such other lending or letter of credit office as described
in clause (i) above. A certificate as to the amount of any such expenses payable
by Company pursuant to this subsection 2.8 (setting forth in reasonable detail
the basis for requesting such amount) submitted by such Lender or Issuing Lender
to Company (with a copy to Administrative Agent) shall be conclusive absent
manifest error.
          B. Replacement. In the event of (a) a refusal by a Lender to consent
to a proposed change, waiver, discharge or termination with respect to this
Agreement which has been approved by Requisite Lenders (but requires consent of
all Lenders) as provided in subsection 10.6, (b) any Lender becomes an Affected
Lender or requests compensation under subsection 2.7A, 2.7C or 3.6, (c) Company
is required to pay any additional amount to any Lender or any governmental
authority for the account of any Lender pursuant to subsection 2.7B, or (d) any
Lender defaults in its obligation to fund Loans hereunder, then Company may, at
its sole expense and effort, replace such Lender (a “Replaced Lender”) with one
or more Eligible Assignees (collectively, the “Replacement Lender”) reasonably
acceptable to Administrative Agent, provided that (i) at the time of any
replacement pursuant to this subsection 2.8 the Replacement Lender shall enter
into one or more Assignment Agreements pursuant to subsection 10.1B (and with
all fees payable pursuant to such subsection 10.1B to be paid by the Replacement
Lender) pursuant to which the Replacement Lender shall acquire all of the
outstanding Loans and Commitments of, and in each case participations in Letters
of Credit and Swing Line Loans by, the Replaced Lender and, in connection
therewith, shall pay to (x) the Replaced Lender in respect thereof an amount
equal to the sum of (A) an amount equal to the principal of, and all accrued
interest on, all outstanding Loans of the Replaced Lender, (B) an amount equal
to all unpaid drawings with respect to Letters of Credit that have been funded
by (and not reimbursed to) such Replaced Lender, together with all then unpaid
interest with respect thereto at such time and (C) an amount equal to all
accrued, but theretofore unpaid, fees owing to the Replaced Lender with respect
thereto, (y) the appropriate Issuing Lender an amount equal to such Replaced
Lender’s Pro Rata Share of any unpaid drawings with respect to Letters of Credit
(which at such time remains an unpaid drawing) issued by it to the extent such
amount was not theretofore funded by such Replaced Lender, and (z) Swing Line
Lender an amount equal to such Replaced Lender’s Pro Rata Share of any Refunded
Swing Line Loans to the extent such amount was not theretofore funded by such
Replaced Lender, and (ii) all obligations (including without limitation all such
amounts, if any, owing under subsection 2.6D) of Company owing to the Replaced
Lender (other than those specifically described in clause (i) above in respect
of which the assignment purchase price has been, or is concurrently being,
paid), shall be paid in full to such Replaced Lender concurrently with such
replacement. Upon the execution of the respective Assignment Agreements and the
acceptance thereof by Administrative Agent pursuant to subsection 10.1B, the
payment of amounts referred to in clauses (i) and (ii) above and, if so
requested by the Replacement Lender, delivery to the Replacement Lender of the
appropriate Note or Notes executed by Company, the Replacement Lender shall
become a Lender hereunder and the Replaced Lender shall cease to constitute a
Lender hereunder except with respect to indemnification provisions under this

 



--------------------------------------------------------------------------------



 



-51-
Agreement which by the terms of this Agreement survive the termination of this
Agreement, which indemnification provisions shall survive as to such Replaced
Lender. Notwithstanding anything to the contrary contained above, no Issuing
Lender may be replaced hereunder at any time while it has Letters of Credit
outstanding hereunder unless arrangements satisfactory to such Issuing Lender
(including the furnishing of a Standby Letter of Credit in form and substance,
and issued by an issuer satisfactory to such Issuing Lender or the furnishing of
cash collateral in amounts and pursuant to arrangements satisfactory to such
Issuing Lender) have been made with respect to such outstanding Letters of
Credit. A Lender shall not be required to make any such assignment and
delegation if, prior thereto, as a result of a waiver by such Lender or
otherwise, the circumstances entitling Company to require such assignment and
delegation cease to apply.
SECTION 3.
LETTERS OF CREDIT

  3.1.   Issuance of Letters of Credit and Lenders’ Purchase of Participations
Therein

          A. Letters of Credit. In addition to Company requesting that Revolving
Lenders make Revolving Loans pursuant to subsection 2.1A(ii) and that Swing Line
Lender make Swing Line Loans pursuant to subsection 2.1A(iii), Company may
request, in accordance with the provisions of this subsection 3.1, from time to
time during the period from the Closing Date to but excluding the date that is
30 days prior to the Revolving Loan Commitment Termination Date, that one or
more Revolving Lenders issue Letters of Credit for the account of Company.
Subject to the terms and conditions of this Agreement and in reliance upon the
representations and warranties of Company herein set forth, any one or more
Revolving Lenders may, but (except as provided in subsection 3.1B(ii)) shall not
be obligated to, issue such Letters of Credit in accordance with the provisions
of this subsection 3.1; provided that such Letters of Credit shall be issued on
a sight basis only and Company shall not request that any Revolving Lender issue
(and no Revolving Lender shall issue):
     (i) any Letter of Credit if, after giving effect to such issuance, the
Total Utilization of Revolving Loan Commitments would exceed the Revolving Loan
Commitments then in effect;
     (ii) any Letter of Credit if, after giving effect to such issuance, the
Letter of Credit Usage would exceed $200,000,000;
     (iii) any Letter of Credit denominated in a currency other than Dollars; or
     (iv) any Letter of Credit having an expiration date later than the earlier
of (a) the date that is five Business Days prior to the Revolving Loan
Commitment Termination Date and (b) the date which is one year from the date of
issuance of such Letter of Credit;

 



--------------------------------------------------------------------------------



 



-52-
provided that the immediately preceding clause (b) shall not prevent any Issuing
Lender from agreeing that a Letter of Credit will automatically be extended for
one or more successive periods not to exceed one year each unless such Issuing
Lender elects not to extend for any such additional period; and provided,
further, that such Issuing Lender shall elect not to extend such Letter of
Credit if it has knowledge that an Event of Default or Potential Event of
Default has occurred and is continuing (and has not been waived in accordance
with subsection 10.6) at the time such Issuing Lender must elect whether or not
to allow such extension.
          B. Mechanics of Issuance.
          (i) Notice of Issuance. Whenever Company desires the issuance of a
Letter of Credit, it shall deliver to the proposed Issuing Lender and
Administrative Agent a Notice of Request to Issue Letter of Credit in the form
of Exhibit III annexed hereto no later than 12:00 Noon (New York City time) at
least three Business Days or in each case such shorter period as may be agreed
to by the proposed Issuing Lender in any particular instance, in advance of the
proposed date of issuance. The Notice of Request to Issue Letter of Credit shall
specify (a) the proposed date of issuance (which shall be a Business Day),
(b) the face amount of the Letter of Credit, (c) the expiration date of the
Letter of Credit, (d) the name and address of the beneficiary, and (e) either
the verbatim text of the proposed Letter of Credit or the proposed terms and
conditions thereof, including a precise description of any documents to be
presented by the beneficiary which, if presented by the beneficiary prior to the
expiration date of the Letter of Credit, would require the Issuing Lender to
make payment under the Letter of Credit; provided that the Issuing Lender, in
its reasonable discretion, may require changes in the text of the proposed
Letter of Credit or any such documents.
          Company shall notify the applicable Issuing Lender (and Administrative
Agent, if Administrative Agent is not such Issuing Lender) prior to the issuance
of any Letter of Credit in the event that any of the matters to which Company is
required to certify in the applicable Notice of Request to Issue Letter of
Credit is no longer true and correct as of the proposed date of issuance of such
Letter of Credit, and upon the issuance of any Letter of Credit Company shall be
deemed to have re-certified, as of the date of such issuance, as to the matters
to which Company is required to certify in the applicable Notice of Request to
Issue Letter of Credit.
          The existing Letters of Credit identified on Schedule 3.1B(i) shall be
deemed issued under and pursuant to this subsection 3.1B(i) and shall be treated
as Letters of Credit for all purposes under this Agreement.
          (ii) Determination of Issuing Lender. Upon receipt by a proposed
Issuing Lender and Administrative Agent of a Notice of Request to Issue Letter
of Credit pursuant to subsection 3.1B(i) requesting the issuance of a Letter of
Credit, any Revolving Lender so requested to issue such Letter of Credit shall
promptly notify Company and Administrative Agent whether or not, in its sole
discretion, it has elected to issue such Letter of Credit, and any such
Revolving Lender which so elects to issue such Letter of Credit shall be the
Issuing Lender with

 



--------------------------------------------------------------------------------



 



-53-
respect thereto. In the event that the proposed Issuing Lender selected by
Company with respect to any Letter of Credit shall have declined to issue such
Letter of Credit, Administrative Agent shall be obligated to issue such Letter
of Credit and shall be the Issuing Lender with respect thereto, notwithstanding
the fact that the Letter of Credit Usage with respect to such Letter of Credit
and with respect to all other Letters of Credit issued by Administrative Agent,
when aggregated with Administrative Agent’s outstanding Revolving Loans and
Swing Line Loans, may exceed Administrative Agent’s Revolving Loan Commitment
then in effect, but not in excess of the amount set forth in Section 3.1A(ii).
          (iii) Issuance of Letter of Credit. Upon satisfaction or waiver (in
accordance with subsection 10.6) of the conditions set forth in subsection 4.3,
the Issuing Lender shall issue the requested Letter of Credit in accordance with
the Issuing Lender’s standard operating procedures.
          (iv) Notification to Revolving Lenders. Upon the issuance of any
Letter of Credit the applicable Issuing Lender shall promptly notify
Administrative Agent and each other Revolving Lender of such issuance, which
notice shall be accompanied by a copy of such Letter of Credit. Promptly after
receipt of such notice (or, if Administrative Agent is the Issuing Lender,
together with such notice), Administrative Agent shall notify each Revolving
Lender of the amount of such Revolving Lender’s respective participation in such
Letter of Credit, determined in accordance with subsection 3.1C.
          (v) Reports to Revolving Lenders. Within 5 days after the end of each
calendar quarter ending after the Closing Date, so long as any Letter of Credit
shall have been outstanding during such calendar quarter, each Issuing Lender
shall deliver to Administrative Agent a report setting forth for such calendar
quarter the daily aggregate amount available to be drawn under the Letters of
Credit issued by such Issuing Lender that were outstanding during such calendar
quarter.
          C. Revolving Lenders’ Purchase of Participations in Letters of Credit.
Immediately upon the issuance of each Letter of Credit, each Revolving Lender
shall be deemed to, and hereby agrees to, have irrevocably purchased from the
Issuing Lender a participation in such Letter of Credit and any drawings honored
thereunder in an amount equal to such Revolving Lender’s Pro Rata Share of the
maximum amount which is or at any time may become available to be drawn
thereunder.
          3.2. Letter of Credit Fees
          Company agrees to pay the following amounts with respect to Letters of
Credit issued hereunder:
     (i) with respect to each Letter of Credit, (a) a fronting fee, payable
directly to the applicable Issuing Lender for its own account, equal to 0.125%
per annum of the daily amount available to be drawn under such Letter of Credit
and (b) a letter of credit

 



--------------------------------------------------------------------------------



 



-54-
fee, payable to Administrative Agent for the account of Revolving Lenders, equal
to the applicable Eurodollar Rate Margin for Revolving Loans per annum of the
daily amount available to be drawn under such Letter of Credit, each such
fronting fee and letter of credit fee to be payable in arrears on and to (but
excluding) the last Business Day of March, June, September and December of each
year and computed on the basis of a 360 day year for the actual number of days
elapsed;
     (ii) with respect to the issuance, amendment or transfer of each Letter of
Credit and each payment of a drawing made thereunder (without duplication of the
fees payable under clauses (a) and (b) above), documentary and processing
charges payable directly to the applicable Issuing Lender for its own account in
accordance with such Issuing Lender’s standard schedule for such charges in
effect at the time of such issuance, amendment, transfer or payment, as the case
may be.
          For purposes of calculating any fees payable under clause (i) of this
subsection 3.2, the daily amount available to be drawn under any Letter of
Credit shall be determined as of the close of business on any date of
determination. Promptly upon receipt by Administrative Agent of any amount
described in clause (i)(b) of this subsection 3.2, Administrative Agent shall
distribute to each Revolving Lender its Pro Rata Share of such amount.

  3.3.   Drawings and Reimbursement of Amounts Paid Under Letters of Credit

          A. Responsibility of Issuing Lender With Respect to Drawings. In
determining whether to honor any drawing under any Letter of Credit by the
beneficiary thereof, the Issuing Lender shall be responsible only to examine the
documents delivered under such Letter of Credit with reasonable care so as to
ascertain whether they appear on their face to be in accordance with the terms
and conditions of such Letter of Credit.
          B. Reimbursement by Company of Amounts Paid Under Letters of Credit.
In the event an Issuing Lender has determined to honor a drawing under a Letter
of Credit issued by it, such Issuing Lender shall immediately notify Company and
Administrative Agent, and Company shall reimburse such Issuing Lender on or
before the Business Day immediately following the date on which such drawing is
honored (the “Reimbursement Date”) in an amount in Dollars and in same day funds
equal to the amount of such honored drawing; provided that, anything contained
in this Agreement to the contrary notwithstanding, (i) unless Company shall have
notified Administrative Agent and such Issuing Lender prior to 12:00 Noon (New
York City time) on the Business Day following the date such drawing is honored
that Company intends to reimburse such Issuing Lender for the amount of such
honored drawing with funds other than the proceeds of Revolving Loans, Company
shall be deemed to have given a timely Notice of Borrowing to Administrative
Agent requesting Revolving Lenders to make Revolving Loans that are Alternate
Base Rate Loans on the Reimbursement Date in an amount in Dollars equal to the
amount of such honored drawing and (ii) subject to satisfaction or waiver of the
conditions specified in subsection 4.2B, Revolving Lenders shall, on the
Reimbursement Date, make Revolving

 



--------------------------------------------------------------------------------



 



-55-
Loans that are Alternate Base Rate Loans in the amount of such honored drawing,
the proceeds of which shall be applied directly by Administrative Agent to
reimburse such Issuing Lender for the amount of such honored drawing; and
provided, further that if for any reason proceeds of Revolving Loans are not
received by such Issuing Lender on the Reimbursement Date in an amount equal to
the amount of such honored drawing, Company shall reimburse such Issuing Lender,
on demand, in an amount in same day funds equal to the excess of the amount of
such honored drawing over the aggregate amount of such Revolving Loans, if any,
which are so received. Nothing in this subsection 3.3B shall be deemed to
relieve any Revolving Lender from its obligation to make Revolving Loans on the
terms and conditions set forth in this Agreement, and Company shall retain any
and all rights it may have against any Revolving Lender resulting from the
failure of such Revolving Lender to make such Revolving Loans under this
subsection 3.3B.
          C. Payment by Revolving Lenders of Unreimbursed Amounts Paid Under
Letters of Credit.
          (i) Payment by Revolving Lenders. In the event that Company shall fail
for any reason to reimburse any Issuing Lender as provided in subsection 3.3B in
an amount equal to the amount of any drawing honored by such Issuing Lender
under a Letter of Credit issued by it, such Issuing Lender shall promptly notify
the Administrative Agent, who shall notify each other Revolving Lender of the
unreimbursed amount of such honored drawing and of such other Revolving Lender’s
respective participation therein based on such Revolving Lender’s Pro Rata
Share. Each Revolving Lender shall make available to such Issuing Lender an
amount equal to its respective participation, in Dollars and in same day funds,
at the office of such Issuing Lender specified in such notice, not later than
12:00 Noon (New York City time) on the first business day (under the laws of the
jurisdiction in which such office of such Issuing Lender is located) after the
date notified by such Issuing Lender. In the event that any Revolving Lender
fails to make available to such Issuing Lender on such business day the amount
of such Revolving Lender’s participation in such Letter of Credit as provided in
this subsection 3.3C, such Issuing Lender shall be entitled to recover such
amount on demand from such Revolving Lender together with interest thereon at
the rate customarily used by such Issuing Lender for the correction of errors
among banks for three Business Days and thereafter at the Alternate Base Rate.
Nothing in this subsection 3.3C shall be deemed to prejudice the right of any
Revolving Lender to recover from any Issuing Lender any amounts made available
by such Revolving Lender to such Issuing Lender pursuant to this subsection 3.3C
in the event that it is determined by the final judgment of a court of competent
jurisdiction that the payment with respect to a Letter of Credit by such Issuing
Lender in respect of which payment was made by such Revolving Lender constituted
gross negligence or willful misconduct on the part of such Issuing Lender.
          (ii) Distribution to Revolving Lenders of Reimbursements Received From
Company. In the event any Issuing Lender shall have been reimbursed by other
Revolving Lenders pursuant to subsection 3.3C(i) for all or any portion of any
drawing honored by such Issuing Lender under a Letter of Credit issued by it,
such Issuing Lender shall distribute to the

 



--------------------------------------------------------------------------------



 



-56-
Administrative Agent, who shall distribute to each other Revolving Lender which
has paid all amounts payable by it under subsection 3.3C(i) with respect to such
honored drawing such other Revolving Lender’s Pro Rata Share of all payments
subsequently received by such Issuing Lender from Company in reimbursement of
such honored drawing when such payments are received. Any such distribution
shall be made to a Revolving Lender at its primary address set forth below its
name on the appropriate signature page hereof or at such other address as such
Revolving Lender may request.
          D. Interest on Amounts Paid Under Letters of Credit.
          (i) Payment of Interest by Company. Company agrees to pay to each
Issuing Lender, with respect to drawings honored under any Letters of Credit
issued by it, interest on the amount paid by such Issuing Lender in respect of
each such honored drawing from the date such drawing is honored to but excluding
the date such amount is reimbursed by Company (including any such reimbursement
out of the proceeds of Revolving Loans pursuant to subsection 3.3B) at a rate
equal to (a) for the period from the date such drawing is honored to but
excluding the Reimbursement Date, the rate then in effect under this Agreement
with respect to Revolving Loans that are Alternate Base Rate Loans and
(b) thereafter, a rate which is 2% per annum in excess of the rate of interest
otherwise payable under this Agreement with respect to Revolving Loans that are
Alternate Base Rate Loans. Interest payable pursuant to this subsection 3.3D(i)
shall be computed on the basis of a 365 or 366 day year for the actual number of
days elapsed in the period during which it accrues and shall be payable on
demand or, if no demand is made, on the date on which the related drawing under
a Letter of Credit is reimbursed in full.
          (ii) Distribution of Interest Payments by Issuing Lender. Promptly
upon receipt by any Issuing Lender of any payment of interest pursuant to
subsection 3.3D(i) with respect to a drawing honored under a Letter of Credit
issued by it, (a) such Issuing Lender shall distribute to the Administrative
Agent, who shall distribute each other Revolving Lender, out of the interest
received by such Issuing Lender in respect of the period from the date such
drawing is honored to but excluding the date on which such Issuing Lender is
reimbursed for the amount of such drawing (including any such reimbursement out
of the proceeds of Revolving Loans pursuant to subsection 3.3B), the amount that
such other Revolving Lender would have been entitled to receive in respect of
the letter of credit fee that would have been payable in respect of such Letter
of Credit for such period pursuant to subsection 3.2 if no drawing had been
honored under such Letter of Credit, and (b) in the event such Issuing Lender
shall have been reimbursed by other Revolving Lenders pursuant to subsection
3.3C(i) for all or any portion of such honored drawing, such Issuing Lender
shall distribute to the Administrative Agent, who shall distribute to each other
Revolving Lender which has paid all amounts payable by it under subsection
3.3C(i) with respect to such honored drawing such other Revolving Lender’s Pro
Rata Share of any interest received by such Issuing Lender in respect of that
portion of such honored drawing so reimbursed by other Revolving Lenders for the
period from the date on which such Issuing Lender was so reimbursed by other
Revolving Lenders to but excluding the date on which such portion of such
honored drawing is reimbursed by Company. Any such distribution shall be made to
a

 



--------------------------------------------------------------------------------



 



-57-
Revolving Lender at its primary address set forth below its name on the
appropriate signature page hereof or at such other address as such Revolving
Lender may request.
          3.4. Obligations Absolute
          The obligation of Company to reimburse each Issuing Lender for
drawings honored under the Letters of Credit issued by it and to repay any
Revolving Loans made by Revolving Lenders pursuant to subsection 3.3B and the
obligations of Revolving Lenders under subsection 3.3C(i) shall be unconditional
and irrevocable and shall be paid strictly in accordance with the terms of this
Agreement under all circumstances including any of the following circumstances:
     (i) any lack of validity or enforceability of any Letter of Credit;
     (ii) the existence of any claim, set-off, defense or other right which
Company or any Revolving Lender may have at any time against a beneficiary or
any transferee of any Letter of Credit (or any Persons for whom any such
transferee may be acting), any Issuing Lender or other Revolving Lender or any
other Person or, in the case of a Revolving Lender, against Company, whether in
connection with this Agreement, the transactions contemplated herein or any
unrelated transaction (including any underlying transaction between Company or
one of its Subsidiaries and the beneficiary for which any Letter of Credit was
procured);
     (iii) any draft or other document presented under any Letter of Credit
proving to be forged, fraudulent, invalid or insufficient in any respect or any
statement therein being untrue or inaccurate in any respect;
     (iv) payment by the applicable Issuing Lender under any Letter of Credit
against presentation of a draft or other document which does not substantially
comply with the terms of such Letter of Credit;
     (v) any adverse change in the business, operations, properties, assets,
condition (financial or otherwise) or prospects of Company or any of its
Subsidiaries;
     (vi) any breach of this Agreement or any other Loan Document by any party
thereto;
     (vii) any other circumstance or happening whatsoever, whether or not
similar to any of the foregoing; or
     (viii) the fact that an Event of Default or a Potential Event of Default
shall have occurred and be continuing;

 



--------------------------------------------------------------------------------



 



-58-
provided, in each case, that payment by the applicable Issuing Lender under the
applicable Letter of Credit shall not have constituted gross negligence or
willful misconduct of such Issuing Lender under the circumstances in question
(as determined by a final judgment of a court of competent jurisdiction).

  3.5.   Indemnification; Nature of Issuing Lenders’ Duties

          A. Indemnification. In addition to amounts payable as provided in
subsection 3.6, Company hereby agrees to protect, indemnify, pay and save
harmless each Issuing Lender from and against any and all claims, demands,
liabilities, damages, losses, costs, charges and expenses (including reasonable
fees, expenses and disbursements of counsel and allocated costs of internal
counsel) which such Issuing Lender may incur or be subject to as a consequence,
direct or indirect, of (i) the issuance of any Letter of Credit by such Issuing
Lender, other than as a result of (a) the gross negligence or willful misconduct
of such Issuing Lender as determined by a final judgment of a court of competent
jurisdiction or (b) subject to the following clause (ii), the wrongful dishonor
by such Issuing Lender of a proper demand for payment made under any Letter of
Credit issued by it or (ii) the failure of such Issuing Lender to honor a
drawing under any such Letter of Credit as a result of any act or omission,
whether rightful or wrongful, of any present or future de jure or de facto
government or governmental authority (all such acts or omissions herein called
“Governmental Acts”). Each Revolving Lender, in proportion to its Pro Rata
Share, severally agrees to indemnify the Issuing Bank to the extent not
reimbursed by the Company in accordance with this Section 3.5A.
          B. Nature of Issuing Lenders’ Duties. As between Company and any
Issuing Lender, Company assumes all risks of the acts and omissions of, or
misuse of the Letters of Credit issued by such Issuing Lender by, the respective
beneficiaries of such Letters of Credit. In furtherance and not in limitation of
the foregoing, such Issuing Lender shall not be responsible for: (i) the form,
validity, sufficiency, accuracy, genuineness or legal effect of any document
submitted by any party in connection with the application for and issuance of
any such Letter of Credit, even if it should in fact prove to be in any or all
respects invalid, insufficient, inaccurate, fraudulent or forged; (ii) the
validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign any such Letter of Credit or the rights or
benefits thereunder or proceeds thereof, in whole or in part, which may prove to
be invalid or ineffective for any reason; (iii) failure of the beneficiary of
any such Letter of Credit to comply fully with any conditions required in order
to draw upon such Letter of Credit; (iv) errors, omissions, interruptions or
delays in transmission or delivery of any messages, by mail, cable, telegraph,
telex or otherwise, whether or not they be in cipher; (v) errors in
interpretation of technical terms; (vi) any loss or delay in the transmission or
otherwise of any document required in order to make a drawing under any such
Letter of Credit or of the proceeds thereof; (vii) the misapplication by the
beneficiary of any such Letter of Credit of the proceeds of any drawing under
such Letter of Credit; or (viii) any consequences arising from causes beyond the
control of such Issuing Lender, including any Governmental Acts, and none of the
above shall affect or impair, or prevent the vesting of, any of such Issuing
Lender’s rights or powers hereunder.

 



--------------------------------------------------------------------------------



 



-59-
          In furtherance and extension and not in limitation of the specific
provisions set forth in the first paragraph of this subsection 3.5B, any action
taken or omitted by any Issuing Lender under or in connection with the Letters
of Credit issued by it or any documents and certificates delivered thereunder,
if taken or omitted in good faith, shall not put such Issuing Lender under any
resulting liability to Company, except for liability arising solely out of the
gross negligence or willful misconduct of such Issuing Lender, as determined by
a final judgment of a court of competent jurisdiction.

  3.6.   Increased Costs and Taxes Relating to Letters of Credit

          Subject to the provisions of subsection 2.7B (which shall be
controlling with respect to the matters covered thereby), in the event that any
Issuing Lender or Revolving Lender shall determine (which determination shall,
absent manifest error, be final and conclusive and binding upon all parties
hereto) that any law, treaty or governmental rule, regulation or order, or any
change therein or in the interpretation, administration or application thereof
(including the introduction of any new law, treaty or governmental rule,
regulation or order), or any determination of a court or governmental authority,
in each case that becomes effective after the date hereof, or compliance by any
Issuing Lender or Revolving Lender with any guideline, request or directive
issued or made after the date hereof by any central bank or other governmental
or quasi-governmental authority (whether or not having the force of law):
     (i) subjects such Issuing Lender or Revolving Lender (or its applicable
lending or letter of credit office) to any additional Tax (other than any Tax on
the overall net income of such Issuing Lender or Revolving Lender) with respect
to the issuing or maintaining of any Letters of Credit or the purchasing or
maintaining of any participations therein or any other obligations under this
Section 3, whether directly or by such being imposed on or suffered by any
particular Issuing Lender;
     (ii) imposes, modifies or holds applicable any reserve (including any
marginal, emergency, supplemental, special or other reserve), special deposit,
compulsory loan, FDIC insurance or similar requirement in respect of any Letters
of Credit issued by any Issuing Lender or participations therein purchased by
any Revolving Lender; or
     (iii) imposes any other condition (other than with respect to a Tax matter)
on or affecting such Issuing Lender or Revolving Lender (or its applicable
lending or letter of credit office) regarding this Section 3 or any Letter of
Credit or any participation therein; and the result of any of the foregoing is
to increase the cost to such Issuing Lender or Revolving Lender of agreeing to
issue, issuing or maintaining any Letter of Credit or agreeing to purchase,
purchasing or maintaining any participation therein or to reduce any amount
received or receivable by such Issuing Lender or Revolving Lender (or its
applicable lending or letter of credit office) with respect thereto; then, in
any case, Company shall promptly pay to such Issuing Lender or Revolving Lender,
upon receipt of the statement referred to in the next sentence, such additional
amount or amounts as may be necessary to compensate such Issuing Lender or
Revolving Lender for any such

 



--------------------------------------------------------------------------------



 



-60-
increased cost or reduction in amounts received or receivable hereunder;
provided that Company shall not be required to compensate a Lender pursuant to
this subsection for any increased cost or reduction incurred more than 180 days
prior to the date that such Lender notifies Company of such change giving rise
to such increased cost or reduction and of such Lender’s intention to claim
compensation therefor; provided further that, if such change giving rise to such
increased cost or reduction is retroactive, then the 180 day period referred to
above shall be extended to include the period of retroactive effect thereof.
Such Issuing Lender or Revolving Lender shall deliver to Company (with a copy to
Administrative Agent) a written statement, setting forth in reasonable detail
the basis for calculating the additional amounts owed to such Issuing Lender or
Revolving Lender under this subsection 3.6, which statement shall be conclusive
and binding upon all parties hereto absent manifest error.
SECTION 4.
CONDITIONS TO LOANS AND LETTERS OF CREDIT
          The obligations of Lenders to make Loans and the issuance of Letters
of Credit hereunder are subject to the satisfaction of the following conditions.

  4.1.   Conditions to Term Loans and Initial Revolving Loans and Swing Line
Loans and Letters of Credit

          The obligations of Lenders to make the Term Loans and any Revolving
Loans and Swing Line Loans to be made on the Closing Date or issue Letters of
Credit on the Closing Date are, in addition to the conditions precedent
specified in subsection 4.2, subject to prior or concurrent satisfaction of each
of the following conditions:
     A. Loan Documents. On or before the Closing Date, Company shall, and shall
cause each other Loan Party to, deliver to Administrative Agent for Lenders (to
be followed, promptly after the Closing Date, by sufficient originally executed
copies, where appropriate, for each Lender and its counsel) the following with
respect to Company or such Loan Party, as the case may be, each, unless
otherwise noted, dated the Closing Date:
     (i) Certified copies of the Certificate or Articles of Incorporation (or
equivalent organizational documents) of such Person, together with a good
standing certificate from the Secretary of State of its jurisdiction of
organization and, to the extent generally available, a certificate or other
evidence of good standing as to payment of any applicable franchise or similar
taxes from the appropriate taxing authority of such jurisdiction, each dated a
recent date prior to the Closing Date;

 



--------------------------------------------------------------------------------



 



-61-
     (ii) Copies of the Bylaws (or equivalent organizational documents) of such
Person, certified as of the Closing Date by such Person’s secretary or an
assistant secretary or an equivalent officer;
     (iii) Resolutions of the Board of Directors or managing member of such
Person approving and authorizing the execution, delivery and performance of the
Loan Documents to which it is a party, certified as of the Closing Date by the
secretary or an assistant secretary of such Person as being in full force and
effect without modification or amendment;
     (iv) Signature and incumbency certificates of the officers of such Person
executing the Loan Documents to which it is a party; and
     (v) Executed originals of the Loan Documents to which such Person is a
party (including, without limitation, Subsidiary Guaranties executed and
delivered by the existing Domestic Subsidiaries of Company on the Closing Date
(other than Exempt Subsidiaries)).
     B. No Material Adverse Effect. Since December 31, 2004, no event or events,
adverse condition or change in or affecting Company that, individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect shall
have occurred.
     C. Termination of Existing Credit Agreement and Related Liens. On the
Closing Date, Company and its Subsidiaries shall have (or shall direct that the
proceeds of the Loans made on the Closing Date be applied to) (i) repaid in full
all Indebtedness outstanding under the Existing Credit Agreement;
(ii) consummated the Priority Refinancing; (iii) terminated any commitments to
lend or make other extensions of credit thereunder; and (iv) delivered to
Administrative Agent all documents or instruments necessary to release all Liens
securing Indebtedness or other obligations of Company and its Subsidiaries
thereunder.
     D. Consummation of Priority Acquisition. On the Closing the Date, the
Priority Acquisition shall be consummated in accordance with the terms of the
Priority Merger Agreement in all material respects and in accordance with
applicable law. The Priority Merger Agreement shall not have been altered,
amended or otherwise changed or supplemented in any material respect, or any
material condition therein waived, without the prior written consent of the Lead
Arrangers. The Administrative Agent shall have received a copy, certified by a
chief executive officer, chief financial officer, president, vice president,
treasurer or secretary of the Company as true and complete, of the Priority
Merger Agreement as originally executed and delivered, together with all
exhibits and schedules.

 



--------------------------------------------------------------------------------



 



-62-
     E. Opinions of Counsel to Loan Parties. Agents shall have received
originally executed copies of one or more favorable written opinions of
(A) Thomas M. Boudreau, general counsel of Company, (B) Simpson Thacher &
Bartlett LLP, special New York counsel for Loan Parties, (C) Drinker Biddle &
Reath LLP, special New Jersey and Pennsylvania counsel for Loan Parties,
(D) Baker & Hostetler LLP, special Florida counsel for Loan Parties and (E)
Barnes & Thornburg LLP, special Indiana counsel for Loan Parties, each in form
and substance reasonably satisfactory to Agents and their counsel, dated as of
the Closing Date and setting forth substantially the matters in the opinions
designated in Exhibits VIII-A, VIII-B, VIII-C, VIII-D, and VIII-E annexed hereto
and as to such other matters as Agents acting on behalf of Lenders may
reasonably request.
     F. Opinions of Agents’ Counsel. Lenders shall have received originally
executed copies of one or more favorable written opinions of Cahill Gordon &
Reindel llp, counsel to Agents, dated as of the Closing Date, substantially in
the form of Exhibit IX annexed hereto and as to such other matters as Agents
acting on behalf of Lenders may reasonably request.
     G. Fees and Expenses. Company shall have paid to Administrative Agent, for
distribution (as appropriate) to Agents and Lenders, the fees payable on the
Closing Date referred to in subsection 2.3 and the expenses referred to in
subsection 10.2 for which invoices have been received prior to the Closing Date.
     H. Representations and Warranties; Performance of Agreements. Company shall
have delivered to Agents an Officers’ Certificate, in form and substance
reasonably satisfactory to Agents, to the effect that the representations and
warranties in Section 5 hereof are true, correct and complete in all material
respects on and as of the Closing Date to the same extent as though made on and
as of that date (or, to the extent such representations and warranties
specifically relate to an earlier date, that such representations and warranties
were true, correct and complete in all material respects on and as of such
earlier date) and that Company shall have performed in all material respects all
agreements and satisfied all conditions which this Agreement provides shall be
performed or satisfied by it on or before the Closing Date except as otherwise
disclosed to and agreed to in writing by Agents.
     I. Completion of Proceedings. All corporate and other proceedings taken or
to be taken in connection with the transactions contemplated hereby shall be
reasonably satisfactory in form and substance to Agents and such counsel, and
Agents and such counsel shall have received all such counterpart originals or
certified copies of such documents as Agents may reasonably request.
     J. Certain Approvals. All material governmental and third party approvals
necessary in connection with the Transactions and the financings contemplated
thereby shall have been obtained and be in full force and effect and there shall
be no litigation,

 



--------------------------------------------------------------------------------



 



-63-
governmental, administrative or judicial action, actual or threatened, that
could reasonably be expected to have a Material Adverse Effect on Company and
its Subsidiaries, taken as a whole, or the Transactions.
     K. Financial Information. Company shall have delivered to Agents and the
Lenders: financial statements of Company and its Subsidiaries and Priority and
its Subsidiaries (including notes thereto), consisting of (a) consolidated
audited balance sheets for the fiscal years ended December 31, 2002,
December 31, 2003 and December 31, 2004, (b) consolidated audited statements of
operations and cash flows for the fiscal years ended December 31, 2002,
December 31, 2003 and December 31, 2004 and (c) consolidated unaudited balance
sheets as of the end of the quarterly periods ending at least 45 days prior to
the Closing Date and consolidated unaudited statements of operations, income and
cash flows for each such quarterly period and, in each case for the same
quarterly periods during fiscal 2004, prepared in each case in the same manner
as the historical audited statements. In addition, the Lead Arrangers shall have
received financial projections of balance sheets and statements of income and
cash flow (including the related assumptions) after giving pro forma effect to
the Transactions of Company and its Subsidiaries and Priority and its
Subsidiaries for the years 2005 through 2010, in form and substance reasonably
satisfactory to the Lead Arrangers.
     L. Know Your Customer and Anti-Money Laundering Rules. The Lenders shall
have received, at least five Business Days in advance of the Closing Date, all
documentation and other information required by bank regulatory authorities and
requested by the Lenders under applicable “know your customer” and anti-money
laundering rules and regulations, including, without limitation, the U.S.A.
Patriot Act.
     4.2. Conditions to All Loans
          The obligations of Lenders to make Loans on each Funding Date are
subject to the following further conditions precedent:
     A. Administrative Agent shall have received before that Funding Date, in
accordance with the provisions of subsection 2.1B, an originally executed Notice
of Borrowing, in each case signed by the chief financial officer or the
treasurer or controller of Company or by any officer of Company designated by
any of the above-described officers on behalf of Company in a writing delivered
to Administrative Agent.
     B. As of that Funding Date:
     (i) The representations and warranties contained herein and in the other
Loan Documents shall be true, correct and complete in all material respects on
and as of that Funding Date to the same extent as though made on and as of that
date, except to the extent such representations and warranties specifically
relate to an earlier date, in which case such representations and warranties
shall

 



--------------------------------------------------------------------------------



 



-64-
have been true, correct and complete in all material respects on and as of such
earlier date; and
     (ii) No event shall have occurred and be continuing or would result from
the consummation of the borrowing contemplated by such Notice of Borrowing that
would constitute an Event of Default or a Potential Event of Default.
          4.3. Conditions to Letters of Credit
          The issuance of any Letter of Credit hereunder (whether or not the
applicable Issuing Lender is obligated to issue such Letter of Credit) is
subject to the following conditions precedent:
     A. On or before the date of issuance of the initial Letter of Credit
pursuant to this Agreement, the initial Loans shall have been made.
     B. On or before the date of issuance of such Letter of Credit,
Administrative Agent shall have received, in accordance with the provisions of
subsection 3.1B(i), an originally executed Notice of Request to Issue Letter of
Credit, in each case signed by the chief financial officer or the treasurer or
controller of Company or by any officer of Company designated by any of the
above-described officers on behalf of Company in a writing delivered to
Administrative Agent, together with all other information specified in
subsection 3.1B(i).
     C. On the date of issuance of such Letter of Credit, all conditions
precedent described in subsection 4.2B shall be satisfied to the same extent as
if the issuance of such Letter of Credit were the making of a Loan and the date
of issuance of such Letter of Credit were a Funding Date.
SECTION 5.
COMPANY’S REPRESENTATIONS AND WARRANTIES
          In order to induce Lenders to enter into this Agreement and to make
the Loans, to induce Issuing Lenders to issue Letters of Credit and to induce
other Lenders to purchase participations therein, Company represents and
warrants to each Lender (both before and after giving effect to the Refinancing
and the transactions in connection therewith), on the date of this Agreement, on
each Funding Date and on the date of issuance of each Letter of Credit, that the
following statements are true, correct and complete:

 



--------------------------------------------------------------------------------



 



-65-
           5.1. Organization, Powers, Qualification, Good Standing, Business and
Subsidiaries
          A. Organization and Powers. Each Loan Party is duly organized, validly
existing and in good standing under the laws of its jurisdiction of organization
as specified in Schedule 5.1 annexed hereto. Each Loan Party has all requisite
corporate or other power and authority to own and operate its properties, to
carry on its business as now conducted and as proposed to be conducted, to enter
into the Loan Documents to which it is a party and to carry out the transactions
contemplated thereby.
          B. Qualification and Good Standing. Each Loan Party is qualified to do
business and in good standing in every jurisdiction where its assets are located
and wherever necessary to carry out its business and operations, except in
jurisdictions where the failure to be so qualified or in good standing has not
had and could not reasonably be expected to have a Material Adverse Effect.
          C. Conduct of Business. Company and its Subsidiaries are engaged only
in the businesses permitted to be engaged in pursuant to subsection 7.10.
          D. Subsidiaries. All of the Subsidiaries of Company are identified in
Schedule 5.1 annexed hereto, as said Schedule 5.1 may be supplemented from time
to time pursuant to the provisions of subsection 6.1(xi). The capital stock or
other interests of each of the Subsidiaries of Company identified in
Schedule 5.1 annexed hereto (as so supplemented) are duly authorized, validly
issued, fully paid and nonassessable and free and clear of all liens except
liens created by the Loan Documents and liens permitted thereunder and none of
such capital stock constitutes Margin Stock. Each of the Subsidiaries of Company
identified in Schedule 5.1 annexed hereto (as so supplemented) is duly
organized, validly existing and in good standing under the laws of its
respective jurisdiction of organization set forth therein, has all requisite
corporate or other power and authority to own and operate its properties and to
carry on its business as now conducted and as proposed to be conducted and is
qualified to do business and in good standing in every jurisdiction where its
assets are located and wherever necessary to carry out its business and
operations, in each case except where failure to be so qualified or in good
standing or a lack of such corporate or other power and authority has not had
and is not reasonably expected to have a Material Adverse Effect. Schedule 5.1
annexed hereto (as so supplemented) correctly sets forth the ownership interest
of Company and each of its Subsidiaries in each of the Subsidiaries of Company
identified therein.
          5.2. Authorization of Borrowing, Etc.
          A. Authorization of Borrowing. The execution, delivery and performance
of the Loan Documents have been duly authorized by all necessary corporate or
other equivalent action on the part of each Loan Party that is a party thereto.

 



--------------------------------------------------------------------------------



 



-66-
          B. No Conflict. The execution, delivery and performance by Loan
Parties of the Loan Documents and the consummation of the transactions
contemplated by the Loan Documents do not and will not (i) violate any provision
of any law or any governmental rule or regulation applicable to Company or any
of its Subsidiaries, the Certificate or Articles of Incorporation or Bylaws (or
other organizational documents) of Company or any of its Subsidiaries or any
order, judgment or decree of any court or other agency of government binding on
Company or any of its Subsidiaries, (ii) conflict with, result in a breach of or
constitute (with due notice or lapse of time or both) a default under any
Contractual Obligation of Company or any of its Subsidiaries, (iii) result in or
require the creation or imposition of any Lien upon any of the properties or
assets of Company or any of its Subsidiaries, or (iv) require any approval of
stockholders or any approval or consent of any Person under any Contractual
Obligation of Company or any of its Subsidiaries, except for such approvals or
consents which will be obtained on or before the Closing Date and disclosed in
writing to Lenders.
          C. Governmental Consents. The execution, delivery and performance by
Loan Parties of the Loan Documents and the consummation of the transactions
contemplated by the Loan Documents do not and will not require any registration
with, consent or approval of, or notice to, or other action to, with or by, any
federal, state or other governmental authority or regulatory body.
          D. Binding Obligation. Each of the Loan Documents has been duly
executed and delivered by each Loan Party that is a party thereto and is the
legally valid and binding obligation of such Loan Party, enforceable against
such Loan Party in accordance with its respective terms, subject to (i) the
effects of bankruptcy, insolvency, fraudulent conveyance, reorganization,
moratorium and other similar laws relating to or affecting creditors’ rights
generally and (ii) general equitable principles (whether considered in a
proceeding in equity or at law) and (iii) an implied covenant of good faith and
fair dealing.
          5.3. Financial Condition
          Company has heretofore delivered to Lenders, at Lenders’ request,
(i) the audited financial statements (including balance sheets and statements of
operations, stockholders’ equity and cash flows) of Company and its Subsidiaries
and Priority and its Subsidiaries for the fiscal year ended December 31, 2004
and (ii) the unaudited financial statements (including balance sheets and
statements of operations, stockholders’ equity and cash flows) of Company and
its Subsidiaries for the fiscal quarters ending at least 45 days prior to the
Closing Date. All such statements were prepared in conformity with GAAP and
fairly present, in all material respects, the financial position (on a
consolidated basis) of the entities described in such financial statements as at
the date thereof and the results of operations and cash flows (on a consolidated
basis) of the entities described therein for the period then ended. Company and
Priority do not (and will not immediately following the funding of the initial
Loans) have any Contingent Obligation, contingent liability or liability for
taxes, long-term lease or unusual forward or long-term commitment that is not
reflected in the foregoing financial statements or the notes thereto other than

 



--------------------------------------------------------------------------------



 



-67-
those incurred in the ordinary course of business or otherwise that individually
or in the aggregate have not had and would not reasonably be expected to have a
Material Adverse Effect.
          5.4. No Material Adverse Change
          Since December 31, 2004, no event or events, adverse condition or
change that individually or in the aggregate, could reasonably be expected to
have a Material Adverse Effect has occurred.
          5.5. Title to Properties; Liens
          Company and its Subsidiaries have (i) good title to (in the case of
fee interests in real property), (ii) valid leasehold interests in (in the case
of leasehold interests in real or personal property), or (iii) good title to (in
the case of all other personal property), all of their respective properties and
assets necessary or useful for the conduct of their business, in each case
except for assets disposed of since the date of the most recent financial
statements received by Administrative Agent in the ordinary course of business
or as otherwise permitted under subsection 7.5 and except where failure to have
such title would not, individually or in the aggregate, have a Material Adverse
Effect. Except as permitted by this Agreement, all such properties and assets
are free and clear of Liens.
          5.6. Litigation; Adverse Facts
          Except as set forth on Schedule 5.6, there are no actions, suits,
proceedings, arbitrations or governmental investigations (whether or not
purportedly on behalf of Company or any of its Subsidiaries) at law or in
equity, or before or by any federal, state, municipal or other governmental
department, commission, board, bureau, agency or instrumentality, domestic or
foreign (including any Environmental Claims) that are pending or, to the
knowledge of Company, threatened against or affecting Company or any of its
Subsidiaries or any property, license or registration of Company or any of its
Subsidiaries and that, individually or in the aggregate, could reasonably be
expected to result in a Material Adverse Effect. Neither Company nor any of its
Subsidiaries (i) is in violation of any applicable laws (including those
involving the licensing or registration relating to the pharmaceutical and
healthcare services provided by Company and its Subsidiaries and Environmental
Laws) that, individually or in the aggregate, could reasonably be expected to
result in a Material Adverse Effect, or (ii) is subject to or in default with
respect to any final judgments, writs, injunctions, decrees, rules or
regulations of any court or any federal, state, municipal or other governmental
department, commission, board, bureau, agency or instrumentality, domestic or
foreign, that, individually or in the aggregate, could reasonably be expected to
result in a Material Adverse Effect.
          5.7. Payment of Taxes
          Except to the extent permitted by subsection 6.3, (i) all tax returns
and reports of Company and its Subsidiaries required to be filed by any of them
have been timely filed, and

 



--------------------------------------------------------------------------------



 



-68-
(ii) all taxes shown on such tax returns to be due and payable and all
assessments, fees and other governmental charges upon Company and its
Subsidiaries and upon their respective properties, assets, income, businesses
and franchises which are due and payable have been paid when due and payable,
except for taxes that are being contested in good faith by appropriate
proceedings for which Company or relevant Subsidiary, as applicable, has set
aside on its books adequate reserves in accordance with GAAP, and in either
case, to the extent that the failure to do so would not reasonably be expected
to result in a Material Adverse Effect. Company knows of no proposed material
tax assessment against Company or any of its Subsidiaries which is not being
actively contested by Company or such Subsidiary in good faith and by
appropriate proceedings; provided that such reserves or other appropriate
provisions, if any, as shall be required in conformity with GAAP shall have been
made or provided therefor.
          5.8. Performance of Agreements
          Neither Company nor any of its Subsidiaries is in default in the
performance, observance or fulfillment of any of the obligations, covenants or
conditions contained in any of its Contractual Obligations, and no condition
exists that, with the giving of notice or the lapse of time or both, would
constitute such a default, except where the consequences, direct or indirect, of
such default or defaults, if any, could not reasonably be expected to have a
Material Adverse Effect.
          5.9. Governmental Regulation
          Neither Company nor any of its Subsidiaries is a “holding company”
under the Public Utility Holding Company Act of 1935 or an “investment company”
under the Investment Company Act of 1940.
          5.10. Securities Activities
          Neither Company nor any of its Subsidiaries is engaged principally, or
as one of its important activities, in the business of extending credit for the
purpose of purchasing or carrying any Margin Stock.
          5.11. Employee Benefit Plans
          A. Except as would not reasonably be expected to result in a Material
Adverse Effect, Company and each of its Subsidiaries are in compliance with all
applicable provisions and requirements of ERISA and the regulations and
published interpretations thereunder with respect to each Employee Benefit Plan
sponsored by any of them and have performed all their respective obligations
under each Employee Benefit Plan sponsored by any of them.
          B. No ERISA Event that would reasonably be expected to result in a
Material Adverse Effect has occurred or is reasonably expected to occur.

 



--------------------------------------------------------------------------------



 



-69-
          C. As of the most recent valuation date for any Pension Plan, the
amount of unfunded benefit liabilities (as defined in Section 4001(a)(18) of
ERISA), individually or in the aggregate for all Pension Plans (excluding for
purposes of such computation any Pension Plans with respect to which assets
exceed benefit liabilities), which if amortized over ten years, would not
reasonably be expected, after considering the financial condition of all
relevant ERISA Affiliates who could have liability in respect of such
liabilities, to result in a Material Adverse Effect.
          D. For each Multiemployer Plan as of the most recent valuation date
for which an actuarial report has been received, the potential liability of
Company, its Subsidiaries and their respective ERISA Affiliates for a complete
withdrawal from such Multiemployer Plan (within the meaning of Section 4203 of
ERISA), when aggregated with such potential liability for a complete withdrawal
from all Multiemployer Plans, based on information available pursuant to Section
4221(e) of ERISA, would not reasonably be expected to result in a Material
Adverse Effect.
          5.12. Environmental Protection
          No event or condition has occurred or is occurring with respect to
Company or any of its Subsidiaries relating to any Environmental Law, that
individually or in the aggregate has had or could reasonably be expected to have
a Material Adverse Effect.
          5.13. Employee Matters
          There is no strike or work stoppage in existence or threatened
involving Company or any of its Subsidiaries that could reasonably be expected
to have a Material Adverse Effect.
          5.14. Solvency
          Each Loan Party is and, upon the incurrence of any Obligations by such
Loan Party on any date on which this representation is made, will be Solvent.
          5.15. Disclosure
          No representation or warranty of Company or any of its Subsidiaries
contained in any Loan Document or in any other document, certificate or written
statement furnished to Lenders by or on behalf of Company or any of its
Subsidiaries for use in connection with the transactions contemplated by this
Agreement, taken as a whole, contains any untrue statement of a material fact or
omits to state a material fact (known to Company in the case of any document not
furnished by it) necessary in order to make the statements contained herein or
therein not misleading in light of the circumstances in which the same were
made; provided, that no representation is made as to projections or pro forma
financial information except as set forth in the next sentence. Any projections
and pro forma financial information contained in such materials are based upon
good faith estimates and assumptions believed by Company to be reasonable at

 



--------------------------------------------------------------------------------



 



-70-
the time made, it being recognized by Lenders that such projections as to future
events are not to be viewed as facts and that actual results during the period
or periods covered by any such projections may differ from the projected
results.
SECTION 6.
COMPANY’S AFFIRMATIVE COVENANTS
          Company covenants and agrees that, so long as any of the Commitments
hereunder shall remain in effect and until payment in full of all of the Loans
and other Obligations and the cancellation or expiration of all Letters of
Credit, unless Requisite Lenders shall otherwise give prior written consent,
Company shall perform, and shall cause each of its Subsidiaries to perform, all
covenants in this Section 6.
          6.1. Financial Statements and Other Reports
          Company will maintain, and cause each of its Subsidiaries to maintain,
a system of accounting established and administered in accordance with sound
business practices to permit preparation of financial statements in conformity
with GAAP. Company will deliver to Administrative Agent and Lenders:
     (i) Quarterly Financial: as soon as available and in any event within
45 days after the end of each Fiscal Quarter, the consolidated balance sheets of
Company and its Subsidiaries as at the end of such Fiscal Quarter and the
related consolidated statements of operations, changes in stockholders’ equity
and cash flows of Company and its Subsidiaries for such Fiscal Quarter and for
the period from the beginning of the then current Fiscal Year to the end of such
Fiscal Quarter, setting forth in each case in comparative form the corresponding
figures for the corresponding periods of the previous Fiscal Year, all in
reasonable detail and certified by the chief financial officer of Company that
they fairly present, in all material respects, the financial condition of
Company and its Subsidiaries as at the dates indicated and the results of their
operations and their cash flows for the periods indicated, subject to changes
resulting from audit and normal year-end adjustments;
     (ii) Year-End Financial: as soon as available and in any event within
90 days after the end of each Fiscal Year, the consolidated balance sheets of
Company and its Subsidiaries as at the end of such Fiscal Year and the related
consolidated statements of operations, changes in stockholders’ equity and cash
flows of Company and its Subsidiaries for such Fiscal Year, setting forth in
each case in comparative form the corresponding figures for the previous Fiscal
Year, with a report thereon of PricewaterhouseCoopers LLP or other independent
certified public accountants of recognized national standing selected by Company
and satisfactory to Administrative Agent, which report shall be un-

 



--------------------------------------------------------------------------------



 



-71-
qualified, shall express no doubts about the ability of Company and its
Subsidiaries to continue as a going concern, and shall state that such
consolidated financial statements fairly present, in all material respects, the
consolidated financial position of Company and its Subsidiaries as at the dates
indicated and the results of their operations and their cash flows for the
periods indicated in conformity with GAAP applied on a basis consistent with
prior years (except as otherwise disclosed in such financial statements) and
that the examination by such accountants in connection with such consolidated
financial statements has been made in accordance with generally accepted
auditing standards;
     (iii) Officers’ and Compliance Certificates: together with each delivery of
the consolidated financial statements of Company and its Subsidiaries pursuant
to subdivisions (i) and (ii) above, (a) an Officers’ Certificate of Company
stating that the signers have reviewed the terms of this Agreement and have
made, or caused to be made under their supervision, a review in reasonable
detail of the transactions and condition of Company and its Subsidiaries during
the accounting period covered by such financial statements and that such review
has not disclosed the existence during or at the end of such accounting period,
and that the signers do not have knowledge of the existence as at the date of
such Officers’ Certificate, of any condition or event that constitutes an Event
of Default or Potential Event of Default, or, if any such condition or event
existed or exists, specifying the nature and period of existence thereof and
what action Company has taken, is taking and proposes to take with respect
thereto; and (b) a Compliance Certificate demonstrating in reasonable detail
compliance during and at the end of the applicable accounting periods with the
restrictions contained in Section 7;
     (iv) Reconciliation Statements: if, as a result of any change in accounting
principles and policies from those used in the preparation of the audited
financial statements most recently delivered pursuant to subsection 5.3 or this
subsection 6.1, the consolidated financial statements of Company and its
Subsidiaries delivered pursuant to subdivisions (i) or (ii) of this subsection
6.1 will differ in any material respect from the consolidated financial
statements that would have been delivered pursuant to such subdivisions had no
such change in accounting principles and policies been made, then together with
the first delivery of financial statements pursuant to subdivision (i) or (ii)
of this subsection 6.1 following such change, a written statement of the chief
accounting officer or chief financial officer of Company setting forth the
differences (including any differences that would affect any calculations
relating to the financial covenants set forth in subsection 7.4) which would
have resulted if such financial statements had been prepared without giving
effect to such change;
     (v) Accountants’ Certification: together with each delivery of consolidated
financial statements of Company and its Subsidiaries pursuant to subdivision
(ii) above, a written statement by the independent certified public accountants
giving the report thereon stating whether, in connection with their audit
examination, any condition or event that constitutes an Event of Default or
Potential Event of Default has come to their

 



--------------------------------------------------------------------------------



 



-72-
attention and, if such a condition or event has come to their attention,
specifying the nature and period of existence thereof; provided that such
accountants shall not be liable by reason of any failure to obtain knowledge of
any such Event of Default or Potential Event of Default that would not be
disclosed in the course of their audit examination;
     (vi) SEC Filings and Press Releases: promptly upon their becoming
available, copies of (a) all financial statements, reports, notices and proxy
statements sent or made available generally by Company to its security holders
or by any Subsidiary of Company to its security holders other than Company or
another Subsidiary of Company, (b) all regular and periodic reports and all
registration statements (other than on Form S-8 or a similar form) and
prospectuses, if any, filed by Company or any of its Subsidiaries with any
securities exchange or with the Securities and Exchange Commission (“SEC”) or
any governmental or private regulatory authority (other than filings in the
ordinary course of business to maintain Company’s licenses and permits), and
(c) all press releases and other statements made available generally by Company
or any of its Subsidiaries to the public concerning material developments in the
business of Company or any of its Subsidiaries; provided that such financial
statements, reports, press releases and other documents shall be deemed
delivered if delivered electronically to the Administrative Agent;
     (vii) Events of Default, Etc.: promptly upon any officer of Company
obtaining knowledge (a) of any condition or event that constitutes an Event of
Default or Potential Event of Default or (b) of the occurrence of any event or
change that has caused or evidences, either in any case or in the aggregate, a
Material Adverse Effect, an Officers’ Certificate specifying the nature and
period of existence of such condition, event or change, or specifying the notice
given or action taken by any such Person and the nature of such claimed Event of
Default, Potential Event of Default, event or condition, and what action Company
has taken, is taking and proposes to take with respect thereto;
     (viii) Litigation or Other Proceedings: promptly upon any officer of
Company obtaining knowledge of (a) the institution of any action, suit,
proceeding (whether administrative, judicial or otherwise), governmental
investigation or arbitration against or affecting Company or any of its
Subsidiaries or any property, license or registration of Company or any of its
Subsidiaries (collectively, “Proceedings”) not previously disclosed in writing
by Company to Lenders or (b) any material development in any Proceeding that, in
any case:
     (1) could reasonably be expected to have a Material Adverse Effect; or
     (2) seeks to enjoin or otherwise prevent the consummation of, or to recover
any damages or obtain relief as a result of, the transactions contemplated
hereby;
written notice thereof together with such other information as may be reasonably
available to Company to enable Lenders and their counsel to evaluate such
matters;

 



--------------------------------------------------------------------------------



 



-73-
     (ix) ERISA Events: promptly upon Company becoming aware of the occurrence
of or forthcoming occurrence of any ERISA Event that would reasonably be
expected to result in a Material Adverse Effect, a written notice specifying the
nature thereof, what action Company, any of its Subsidiaries or, to the
knowledge of Company, any of their respective ERISA Affiliates, has taken, is
taking or proposes to take with respect thereto and, when known by Company, any
action taken or threatened by the Internal Revenue Service, the Department of
Labor or the PBGC with respect thereto;
     (x) ERISA Notices: with reasonable promptness, copies of (a) all notices
received by Company, any of its Subsidiaries or, to the knowledge of Company,
any of their respective ERISA Affiliates, from a Multiemployer Plan sponsor
concerning an ERISA Event that would reasonably be expected to result in a
Material Adverse Effect; and (b) such other documents or governmental reports or
filings reasonably available to Company or any of its Subsidiaries relating to
any Pension Plan as Administrative Agent shall reasonably request;
     (xi) New Subsidiaries: promptly upon any Person becoming a Subsidiary of
Company, a written notice setting forth with respect to such Person (a) the date
on which such Person became a Subsidiary of Company and (b) all of the data
required to be set forth in Schedule 5.1 annexed hereto with respect to all
Subsidiaries of Company (it being understood that such written notice shall be
deemed to supplement Schedule 5.1 annexed hereto for all purposes of this
Agreement);
     (xii) Licensing, Registration and Accreditation: with reasonable
promptness, information regarding proceedings regarding any licensing,
registration or accreditation of Company or a Subsidiary by or with any
governmental body or the Joint Commission Accreditation of Healthcare
Organizations, if failure to obtain or maintain such license, registration or
accreditation could reasonably be expected to have a Material Adverse Effect;
and
     (xiii) Other Information: with reasonable promptness, such other
information and data with respect to Company or any of its Subsidiaries as from
time to time may be reasonably requested by any Lender (including, without
limitation, all documents and other information required by bank regulatory
authorities under applicable “know your customer” and anti-money laundering
rules and regulations, including without limitation the U.S.A. Patriot Act).
          6.2. Existence, Etc.
          Except as permitted under subsection 7.5, Company will, and will cause
each of its Subsidiaries to, at all times preserve and keep in full force and
effect its existence and all rights and franchises material to its business,
except where the failure to do so would not have a Material Adverse Effect.

 



--------------------------------------------------------------------------------



 



-74-
          6.3. Payment of Taxes and Claims; Tax Consolidation
          A. Company will, and will cause each of its Subsidiaries to, pay all
taxes, assessments and other governmental charges imposed upon it or any of its
properties or assets or in respect of any of its income, businesses or
franchises before any penalty accrues thereon, and all claims (including claims
for labor, services, materials and supplies) for sums that have become due and
payable and that by law have or may become a Lien upon any of its properties or
assets, prior to the time when any penalty or fine shall be incurred with
respect thereto; provided that no such charge or claim need be paid if it is
being contested in good faith by appropriate proceedings promptly instituted and
diligently conducted, so long as such reserve or other appropriate provision, if
any, as shall be required in conformity with GAAP shall have been made therefor.
          B. Company will not, nor will it permit any of its Subsidiaries to,
file or consent to the filing of any consolidated income tax return with any
Person (other than Company or any of its Subsidiaries).
          6.4. Maintenance of Properties; Insurance
          A. Maintenance of Properties. Company will, and will cause each of its
Subsidiaries to, maintain or cause to be maintained in good repair, working
order and condition, ordinary wear and tear excepted, all material properties
necessary in the business of Company and its Subsidiaries and from time to time
will make or cause to be made all appropriate repairs, renewals and replacements
thereof.
          B. Insurance. Company will maintain or cause to be maintained, with
financially sound and reputable insurers, such public liability insurance, third
party property damage insurance, business interruption insurance and casualty
insurance with respect to liabilities, losses or damage in respect of the
assets, properties and businesses of Company and its Subsidiaries as may
customarily be carried or maintained under similar circumstances by companies of
established reputation engaged in similar businesses, in each case in such
amounts (giving effect to self-insurance), with such deductibles, covering such
risks and otherwise on such terms and conditions as shall be customary for
companies similarly situated in the industry.
          6.5. Inspection Rights
          Company shall, and shall cause each of its Subsidiaries to, permit any
authorized representatives designated by Administrative Agent (on its behalf or
on behalf of any Lender), or if an Event of Default has occurred and is
continuing, the Lenders, to visit and inspect any of the properties of Company
or of any of its Subsidiaries, to inspect, copy and take extracts from its and
their financial and accounting records, and to discuss its and their affairs,
finances and accounts with its and their officers and independent public
accountants (provided that Company may, if it so chooses, be present at or
participate in any such discussion), all upon reasonable notice and at such
reasonable times during normal business hours and as often as may reasonably be
requested.

 



--------------------------------------------------------------------------------



 



-75-
          6.6. Compliance With Laws, Etc.
          Company shall comply and operate in compliance, and shall cause each
of its Subsidiaries to comply and to operate in compliance, with the
requirements of all applicable laws, rules, regulations and orders of any
governmental authority (including those involving licensing or registration
relating to the pharmaceutical and healthcare services provided by Company and
its Subsidiaries, ERISA, and Environmental Laws) at all times, noncompliance
with which could reasonably be expected to cause, individually or in the
aggregate, a Material Adverse Effect.
           6.7. Environmental Claims and Violations of Environmental Laws
          Except as could not reasonably be expected to cause, individually or
in the aggregate, a Material Adverse Effect, Company shall promptly take, and
shall use best efforts to cause each of its Subsidiaries promptly to take, any
and all actions necessary to (i) cure any violation of applicable Environmental
Laws by Company or its Subsidiaries and (ii) make an appropriate response to any
Environmental Claim against Company or any of its Subsidiaries and discharge any
obligations it may have to any Person thereunder.
           6.8. Execution of Subsidiary Guaranty by Certain Subsidiaries and
Future Subsidiaries
          A. Execution of Subsidiary Guaranty. In the event that any Person
becomes a Domestic Subsidiary of Company after the date hereof (other than an
Exempt Subsidiary) or Company wishes an Exempt Subsidiary to be removed from
such category, Company will promptly notify Agents of that fact and cause such
Subsidiary to execute and deliver to Administrative Agent a counterpart of the
Subsidiary Guaranty.
          B. Subsidiary Charter Documents, Legal Opinions, Etc. Substantially
concurrent with the execution and delivery by a Subsidiary of the Subsidiary
Guaranty described under subsection 6.8A, Company shall deliver to
Administrative Agent, together with such Loan Documents, (i) certified copies of
such Subsidiary’s Certificate or Articles of Incorporation (or similar
organizational document), together with a good standing certificate from the
Secretary of State of the jurisdiction of its incorporation and, to the extent
generally available, a certificate or other evidence of good standing as to
payment of any applicable franchise or similar taxes from the appropriate taxing
authority of such jurisdiction, each to be dated a recent date prior to their
delivery to Administrative Agent, (ii) a copy of such Subsidiary’s Bylaws (or
similar organizational document), certified by its secretary or an assistant
secretary or an equivalent officer as of a recent date prior to their delivery
to Administrative Agent, (iii) a certificate executed by the secretary or an
assistant secretary or an equivalent officer of such Subsidiary as to (a) the
fact that the attached resolutions of the Board of Directors or managing member
of such Subsidiary approving and authorizing the execution, delivery and
performance of the Subsidiary Guaranty are in full force and effect and have not
been modified or amended and (b) the incumbency and

 



--------------------------------------------------------------------------------



 



-76-
signatures of the officers of such Subsidiary executing the Subsidiary Guaranty,
and (iv) a favorable opinion of counsel to such Subsidiary, in form and
substance reasonably satisfactory to Administrative Agent and its counsel, as to
(a) the due organization and good standing of such Subsidiary, (b) the due
authorization, execution and delivery by such Subsidiary of such Loan Documents,
(c) the enforceability of such Loan Documents against such Subsidiary, (d) such
other matters as Administrative Agent may reasonably request, all of the
foregoing to be reasonably satisfactory in form and substance to Administrative
Agent and its counsel.
          6.9. Separateness
          Each of the Company and its Subsidiaries covenants and agrees with
each Lender that so long as this Agreement shall remain in effect and until the
Term Loan Commitments, Revolving Loan Commitments and Swing Line Commitments
have been terminated and the principal of and interest on each Loan, all fees
and all other expenses or amounts payable under any Loan Document shall have
been paid in full and all Letters of Credit have been canceled or have expired
and all amounts drawn thereunder have been reimbursed in full, unless the
Required Lenders shall otherwise consent in writing, the Company will satisfy,
and cause each of its Subsidiaries to satisfy, customary corporate or limited
liability company formalities, including the maintenance of corporate and
business records.
SECTION 7.
COMPANY’S NEGATIVE COVENANTS
          Company covenants and agrees that, so long as any of the Commitments
hereunder shall remain in effect and until payment in full of all of the Loans
and other Obligations and the cancellation or expiration of all Letters of
Credit, unless Requisite Lenders shall otherwise give prior written consent,
Company shall perform, and shall cause each of its Subsidiaries to perform, all
covenants in this Section 7.
          7.1. Indebtedness
          Company shall not permit its Subsidiaries which are not Subsidiary
Guarantors to, directly or indirectly, create, incur, assume or guaranty, or
otherwise become or remain directly or indirectly liable with respect to, any
Indebtedness in excess of an aggregate amount equal to 15% of Consolidated Net
Worth of Company as of the last day of the most recently ended Fiscal Quarter
for all such non-Subsidiary Guarantors, except for Indebtedness up to an
aggregate of $450.0 million incurred in connection with a Permitted Receivables
Transaction.
          7.2. Prohibition on Liens
          Company shall not, and shall not permit any of its Subsidiaries to,
directly or indirectly, create, incur, assume or permit to exist any Lien on or
with respect to any property or asset of any kind (including any document or
instrument in respect of goods or accounts receivable)

 



--------------------------------------------------------------------------------



 



-77-
of Company or any of its Subsidiaries, whether now owned or hereafter acquired,
or any income or profits therefrom, or file, or cause or cooperate with any
other Person in filing any financing statement or other similar notice of any
Lien with respect to any such property, asset, income or profits under the UCC
of any State or under any similar recording or notice statute, except:
     (i) Permitted Encumbrances;
     (ii) Liens described in Schedule 7.2 annexed hereto; provided, that such
Liens shall secure only those obligations it secures on the date hereof and
extensions, renewals, and replacement thereof that do not increase the
outstanding principal amount thereof;
     (iii) Any Lien existing on any property or asset prior to the acquisition
thereof by Company or any Subsidiary or existing on any property or asset of any
Person that becomes a Subsidiary after the date hereof prior to the time such
Person becomes a Subsidiary, provided that (A) such Lien is not created in
contemplation of or in connection with such acquisition or such Person becoming
a Subsidiary, (B) such Lien shall not apply to any other property or assets of
Company or any Subsidiary and (C) such Lien shall secure only those obligations
that it secures on the date of such acquisition or the date such Person becomes
a Subsidiary, as the case may be, and extensions, renewals and replacements
thereof that do not increase the outstanding principal amount thereof;
     (iv) Liens on fixed or capital assets acquired, constructed or improved by
Company or any Subsidiary, provided that (A) such security interests secure
Indebtedness permitted by subsection 7.1, (B) such security interests and the
Indebtedness secured thereby are incurred prior to or within 90 days after such
acquisition or the completion of such construction or improvement, (C) the
Indebtedness secured thereby does not exceed 80% (100% of the Indebtedness if in
the form of a Capital Lease) of the cost of acquiring, constructing or improving
such fixed or capital assets and (D) such security interests shall not apply to
any other property or assets of Company or any Subsidiary;
     (v) deposits securing liabilities to insurance carriers under insurance or
self-insurance arrangements and regulatory restrictions imposed on Insurance
Subsidiaries;
     (vi) Liens arising in connection with Sale and Leaseback Transactions
permitted by subsection 7.7; and
     (vii) Other Liens securing Indebtedness in an aggregate amount not to
exceed 15% of Consolidated Net Worth of Company and its Subsidiaries as of the
last day of the most recent Fiscal Quarter.

 



--------------------------------------------------------------------------------



 



-78-
          7.3. Restricted Junior Payments
          Company shall not, and shall not permit any of its Subsidiaries to,
directly or indirectly, declare, order, pay, make or set apart any sum for any
Restricted Junior Payment; provided that, so long as no Event of Default or
Potential Event of Default has occurred and is continuing or would result from
making such Restricted Junior Payment, Company may cumulatively make Restricted
Junior Payments on and after the Closing Date in an aggregate amount of
$200,000,000 plus 75% of the Consolidated Net Income for the period commencing
on the Closing Date and ending on the last day of the most recently ended full
Fiscal Quarter prior to any such payment (other than Restricted Junior Payments
made pursuant to the following proviso hereto); provided, further, that the
restrictions set forth in this subsection 7.3 shall not apply at any time
Company either (i) is rated Investment Grade or (ii) has a Consolidated Leverage
Ratio of 2.5:1.0 or less (after giving effect to the proposed Restricted Junior
Payment and any related incurrence of Indebtedness).
          7.4. Financial Covenants
          A. Minimum Interest Coverage Ratio. Company shall not permit the ratio
of (i) Consolidated EBITDA to (ii) Consolidated Interest Expense at the end of
the four Fiscal Quarter period ending on the last day of any Fiscal Quarter to
be less than 3.5:1.0.
          B. Maximum Leverage Ratio. Company shall not permit the Consolidated
Leverage Ratio as of the last day of any Fiscal Quarter to exceed 3.25:1.0.
          7.5. Restriction on Fundamental Changes; Asset Sales and Acquisitions
          Company shall not, and shall not permit any of its Subsidiaries to,
enter into any transaction of merger or consolidation, or liquidate, wind up or
dissolve itself (or suffer any liquidation or dissolution), or convey, sell,
lease or sublease (as lessor or sublessor), transfer or otherwise dispose of, in
one transaction or a series of transactions, all or any part of its business,
property or assets, whether now owned or hereafter acquired, or acquire by
purchase or otherwise all or substantially all the business, property or fixed
assets of, or stock or other evidence of beneficial ownership of, any Person or
any division or line of business of any Person, except:
     (i) so long as no Default or Event of Default then exists or would exist
immediately after giving effect thereto or would result therefrom and subject to
subsection 8.11, (A) Company and any Subsidiary may merge with any other Person,
provided that Company or such Subsidiary, as the case may be, is the survivor of
such merger or (B) if Company or such Subsidiary is not the survivor of such
merger, the survivor assumes all the obligations of Company or such Subsidiary,
as the case may be, under the Loan Documents to which such Person is a party;
provided that it is understood and agreed that notwithstanding the foregoing,
but subject to subsection 8.11, Company may consummate a transaction at any time
which has the effect of creating a holding company

 



--------------------------------------------------------------------------------



 



-79-
(“Holdings”) above Company which shall own 100% of the capital stock of Company,
so long as (x) the conditions set forth in clause (A) or (B), as applicable,
have been satisfied and (y) at the time such transaction is consummated,
Holdings shall guarantee the obligations of Company under the Loan Documents
pursuant to a guarantee in form and substance reasonably satisfactory to the
Administrative Agent (the “Holdings Guarantee”);
     (ii) Company and its Subsidiaries may dispose of obsolete, worn out or
surplus property in the ordinary course of business;
     (iii) Company and its Subsidiaries may sell or otherwise dispose of assets
in transactions that do not constitute Asset Sales; provided that the
consideration received for such assets shall be in an amount at least equal to
the fair market value thereof;
     (iv) Company and its Subsidiaries may make Asset Sales not otherwise
permitted by any other clause of this subsection 7.5 if, after giving effect to
such Asset Sale, Company is in compliance with subsection 7.4 and the aggregate
consideration received from all such sales since the Closing Date (other than
proceeds received from Asset Sales permitted under any other clause of this
subsection 7.5) does not exceed 25% of the book value of consolidated total
assets of Company on the last day of the most recent Fiscal Quarter;
     (v) Company and its Subsidiaries may make Asset Sales of Receivables Assets
to the extent permitted by subsection 7.8;
     (vi) Company and its Subsidiaries may make Asset Sales of the NPA Real
Estate;
     (vii) Company and its Subsidiaries may consummate the Priority Acquisition;
and
     (viii) Company may acquire by purchase or otherwise any business, property
or assets of, or stock or other evidence of beneficial ownership of, any Person
or any divisions or line of business of any Person if, after giving pro forma
effect thereto as if such acquisition had occurred on the first day of the four
Fiscal Quarter period most recently ended prior to the date of such acquisition,
Company is in compliance with subsection 7.4.
          7.6. Fiscal Year
          Company shall not change its Fiscal Year-end from December 31.

 



--------------------------------------------------------------------------------



 



-80-
          7.7. Sales and Leasebacks
          Company shall not, and shall not permit any of its Subsidiaries to,
directly or indirectly, become or remain liable as lessee or as a guarantor or
other surety with respect to any lease, whether an Operating Lease or a Capital
Lease, of any property (whether real, personal or mixed), whether now owned or
hereafter acquired, (i) which Company or any of its Subsidiaries has sold or
transferred or is to sell or transfer to any other Person (other than Company or
any of its Subsidiaries) or (ii) which Company or any of its Subsidiaries
intends to use for substantially the same purpose as any other property which
has been or is to be sold or transferred by Company or any of its Subsidiaries
to any Person (other than Company or any of its Subsidiaries) in connection with
such lease (any such transaction, a “Sale and Leaseback Transaction”) other than
any Sale and Leaseback Transactions the Attributable Debt of which shall not
exceed $100,000,000 at any time outstanding.
          7.8. Sale or Discount of Receivables
          Company shall not, and shall not permit any of its Subsidiaries to,
directly or indirectly, sell with recourse, or discount or otherwise sell for
less than the face value thereof, any of its notes or accounts receivable,
except (i) a Permitted Receivables Transaction and (ii) in connection with the
sale of all or substantially all of any line of business of Company or its
Subsidiaries permitted under subsection 7.5.
          7.9. Transactions With Shareholders and Affiliates
          Company shall not, and shall not permit any of its Subsidiaries to,
directly or indirectly, enter into or permit to exist any transaction (including
the purchase, sale, lease or exchange of any property or the rendering of any
service) with any holder of 5% or more of any class of equity Securities of
Company or with any Affiliate of Company or of any such holder, on terms that
are less favorable to Company or that Subsidiary, as the case may be, than those
that might be obtained at the time from Persons who are not such a holder or
Affiliate; provided that the foregoing restriction shall not apply to (i) any
transaction between Company and any of its Wholly Owned Subsidiaries or between
any of its Wholly Owned Subsidiaries or (ii) reasonable and customary fees paid
to members of the Boards of Directors of Company and its Subsidiaries or
(iii) transactions with Receivables Entities pursuant to a Permitted Receivables
Transaction.
          7.10. Conduct of Business
          From and after the Closing Date, Company shall not, and shall not
permit any of its Subsidiaries to, engage in any business other than (i) the
businesses engaged in by Company and its Subsidiaries on the Closing Date and
similar or related businesses or businesses ancillary thereto and (ii) such
other lines of business as may be consented to by Requisite Lenders.

 



--------------------------------------------------------------------------------



 



-81-

SECTION 8.
EVENTS OF DEFAULT
          If any of the following conditions or events (“Events of Default”)
shall occur:
          8.1. Failure to Make Payments When Due
          Failure by Company to pay any installment of principal of any Loan
when due, whether at stated maturity, by acceleration or otherwise; failure by
Company to pay when due any amount payable to an Issuing Lender in reimbursement
of any drawing under a Letter of Credit; or failure by Company to pay any
interest on any Loan or any fee or any other amount due under this Agreement
within five days after the date due; or
          8.2. Default in Other Agreements
          (i) Failure of Company or any of its Subsidiaries to pay when due any
principal of or interest on or any other amount payable in respect of one or
more items of Indebtedness (other than Indebtedness referred to in subsection
8.1) or Contingent Obligations in an individual principal amount of $50,000,000
or more or with an aggregate principal amount of $50,000,000 or more, in each
case beyond the end of any grace period provided therefor; or (ii) breach or
default by Company or any of its Subsidiaries with respect to any other term of
(a) one or more items of Indebtedness or Contingent Obligations in the
individual or aggregate principal amounts referred to in clause (i) above or
(b) any loan agreement, mortgage, indenture or other agreement relating to such
item(s) of Indebtedness or Contingent Obligation(s), if the effect of such
breach or default is to cause, or to permit the holder or holders of that
Indebtedness or Contingent Obligation(s) (or a trustee on behalf of such holder
or holders) to cause, that Indebtedness or Contingent Obligation(s) to become or
be declared due and payable prior to its stated maturity or the stated maturity
of any underlying obligation, as the case may be (upon the giving or receiving
of notice, lapse of time, both, or otherwise); or
          8.3. Breach of Certain Covenants
          Failure of Company to perform or comply with any term or condition
contained in subsections 2.5, 6.1(vii)(a) or 6.2 (with respect to Company’s
corporate existence) or Section 7 of this Agreement or failure by Holdings to
deliver the Holdings Guarantee if required pursuant to subsection 7.5; or
          8.4. Breach of Warranty
          Any representation, warranty, certification or other statement made by
Company or any of its Subsidiaries in any Loan Document or in any statement or
certificate at any time given by Company or any of its Subsidiaries in writing
pursuant hereto or thereto or in connection herewith or therewith shall be false
in any material respect on the date as of which made; or



--------------------------------------------------------------------------------



 



-82-

          8.5. Other Defaults Under Loan Documents
          Any Loan Party shall default in the performance of or compliance with
any term contained in this Agreement or any of the other Loan Documents, other
than any such term referred to in any other subsection of this Section 8, and
such default shall not have been remedied or waived within 30 days after the
earlier of (i) an officer of Company or such Loan Party becoming aware of such
default or (ii) receipt by Company and such Loan Party of notice from
Administrative Agent or any Lender of such default; or
          8.6. Involuntary Bankruptcy; Appointment of Receiver, Etc.
          (i) A court having jurisdiction in the premises shall enter a decree
or order for relief in respect of Company or any of its Subsidiaries or Holdings
in an involuntary case under the Bankruptcy Code or under any other applicable
bankruptcy, insolvency or similar law now or hereafter in effect, which decree
or order is not vacated, discharged or stayed within 60 days of the entry
thereof; or any other similar relief shall be granted under any applicable
federal or state law; or (ii) an involuntary case shall be commenced against
Company or any of its Subsidiaries or Holdings under the Bankruptcy Code or
under any other applicable bankruptcy, insolvency or similar law now or
hereafter in effect; or a decree or order of a court having jurisdiction in the
premises for the appointment of a receiver, liquidator, sequestrator, trustee,
custodian or other officer having similar powers over Company or any of its
Subsidiaries or Holdings, or over all or a substantial part of its property,
shall have been entered; or there shall have occurred the involuntary
appointment of an interim receiver, trustee or other custodian of Company or any
of its Subsidiaries or Holdings for all or a substantial part of its property;
or a warrant of attachment, execution or similar process shall have been issued
against any substantial part of the property of Company or any of its
Subsidiaries or Holdings, and any such event described in this clause (ii) shall
continue for 60 days unless dismissed, bonded or discharged; or
          8.7. Voluntary Bankruptcy; Appointment of Receiver, Etc.
          (i) Company or any of its Subsidiaries or Holdings shall have an order
for relief entered with respect to it or commence a voluntary case under the
Bankruptcy Code or under any other applicable bankruptcy, insolvency or similar
law now or hereafter in effect, or shall consent to the entry of an order for
relief in an involuntary case, or to the conversion of an involuntary case to a
voluntary case, under any such law, or shall consent to the appointment of or
taking possession by a receiver, trustee or other custodian for all or a
substantial part of its property; or Company or any of its Subsidiaries or
Holdings shall make any assignment for the benefit of creditors; or (ii) Company
or any of its Subsidiaries or Holdings shall fail generally, or shall admit in
writing its inability, to pay its debts as such debts become due; or the Board
of Directors of Company or any of its Subsidiaries (or any committee thereof) or
Holdings shall adopt any resolution or otherwise authorize any action to approve
any of the actions referred to in clause (i) above or this clause (ii); or



--------------------------------------------------------------------------------



 



-83-

          8.8. Judgments and Attachments
          Any money judgment, writ or warrant of attachment or similar process
involving (i) in any individual case an amount in excess of $50,000,000 or
(ii) in the aggregate at any time an amount in excess of $50,000,000 (in either
case not adequately covered by insurance as to which a solvent and unaffiliated
insurance company has not disputed coverage) shall be entered or filed against
Company or any of its Subsidiaries or Holdings or any of their respective assets
and shall remain undischarged, unvacated, unbonded or unstayed for a period of
60 days (or in any event later than five days prior to the date of any proposed
sale thereunder); or
          8.9. Dissolution
          Any order, judgment or decree shall be entered against Company or any
of its Subsidiaries or Holdings decreeing the dissolution or split up of Company
or that Subsidiary or Holdings and such order shall remain undischarged or
unstayed for a period in excess of 60 days; or
          8.10. Employee Benefit Plans
          There shall occur one or more ERISA Events which individually or in
the aggregate results in or could reasonably be expected to result in a Material
Adverse Effect; or
          8.11. Change in Control
          (i) Any Person or any two or more Persons acting in concert (other
than New York Life and its Affiliates) shall have acquired beneficial ownership
(within the meaning of Rule 13d-3 of the Securities and Exchange Commission
under the Exchange Act), directly or indirectly, of Securities of Company (or
other Securities convertible into such Securities) representing 35% or more of
the combined voting power of all Securities of Company entitled to vote in the
election of directors, other than Securities having such power only by reason of
the happening of a contingency; or (ii) during any period of up to twenty-for
(24) consecutive months, commencing after the date of this Agreement,
individuals who at the beginning of such 24-month period were directors of
Company shall cease for any reason (other than solely as a result of (A) death
or disability or (B) voluntary retirement or resignation of any individual in
the ordinary course and not for reasons related to an actual or proposed change
of control of Company) to constitute a majority of the board of directors of
Company.
          8.12. Invalidity of Subsidiary Guaranty; Repudiation of Obligations
          At any time after the execution and delivery thereof, (i) the
Subsidiary Guaranty or, if required pursuant to subsection 7.5, the Holdings
Guaranty, for any reason, other than the satisfaction in full of all
Obligations, shall cease to be in full force and effect (other than in
accordance with its terms) or shall be declared to be null and void or (ii) any
Loan Party shall



--------------------------------------------------------------------------------



 



-84-

contest the validity or enforceability of any Loan Document in writing or deny
in writing that it has any further liability, including with respect to future
advances by Lenders, under any Loan Document to which it is a party;
          then (i) upon the occurrence of any Event of Default described in
subsection 8.6 or 8.7, each of (a) the unpaid principal amount of and accrued
interest on the Loans, (b) an amount equal to the maximum amount that may at any
time be drawn under all Letters of Credit then outstanding (whether or not any
beneficiary under any such Letter of Credit shall have presented, or shall be
entitled at such time to present, the drafts or other documents or certificates
required to draw under such Letter of Credit), and (c) all other Obligations
shall automatically become immediately due and payable, without presentment,
demand, protest or other requirements of any kind, all of which are hereby
expressly waived by Company, and the obligation of each Lender to make any Loan,
the obligation of Administrative Agent to issue any Letter of Credit and the
right of any Lender to issue any Letter of Credit hereunder shall thereupon
terminate, and (ii) upon the occurrence and during the continuation of any other
Event of Default, Administrative Agent shall, upon the written request or with
the written consent of Requisite Lenders, by written notice to Company, declare
all or any portion of the amounts described in clauses (a) through (c) above to
be, and the same shall forthwith become, immediately due and payable, and the
obligation of each Lender to make any Loan, the obligation of any Issuing Lender
to issue any Letter of Credit and the right of any Lender to issue any Letter of
Credit hereunder shall thereupon terminate; provided that the foregoing shall
not affect in any way the obligations of Lenders under subsection 3.3C(i) or the
obligations of Lenders to purchase participations in any unpaid Swing Line Loans
as provided in subsection 2.1A(iii).
          In addition, upon the occurrence and during the continuance of any
Event of Default, the Administrative Agent shall, at the request of, or may,
with the consent of, the Requisite Lenders, require that Company deposit, in a
cash collateral account opened by the Administrative Agent for the benefit of
the Issuing Lender and the Revolving Lenders, an amount equal to the aggregate
then undrawn and unexpired amount of all Letters of Credit, which amount shall
be applied by the Administrative Agent to the payment of drafts drawn under such
Letters of Credits as such drafts are presented for payment; provided that, upon
the occurrence of any Event of Default described in Section 8.6 or 8.7,
Company’s obligation to deposit such cash collateral shall become effective
immediately without demand or notice of any kind.
          Notwithstanding anything contained in the preceding paragraph, if at
any time within 60 days after an acceleration of the Loans pursuant to clause
(ii) of such paragraph Company shall pay all arrears of interest and all
payments on account of principal which shall have become due otherwise than as a
result of such acceleration (with interest on principal and, to the extent
permitted by law, on overdue interest, at the rates specified in this Agreement)
and all Events of Default and Potential Events of Default (other than
non-payment of the principal of and accrued interest on the Loans, in each case
which is due and payable solely by virtue of acceleration) shall be remedied or
waived pursuant to subsection 10.6, then Requisite Lenders, by written notice to
Company, may at their option rescind and annul such acceleration and its



--------------------------------------------------------------------------------



 



-85-

consequences (whereupon the Administrative Agent shall return any cash
collateral received pursuant to the next preceding paragraph to Company); but
such action shall not affect any subsequent Event of Default or Potential Event
of Default or impair any right consequent thereon. The provisions of this
paragraph are intended merely to bind Lenders to a decision which may be made at
the election of Requisite Lenders and are not intended, directly or indirectly,
to benefit Company, and such provisions shall not at any time be construed so as
to grant Company the right to require Lenders to rescind or annul any
acceleration hereunder or to preclude Agents or Lenders from exercising any of
the rights or remedies available to them under any of the Loan Documents, even
if the conditions set forth in this paragraph are met.
SECTION 9.
AGENTS
          9.1. Appointment
          Credit Suisse is hereby appointed as Joint Lead Arranger and
Administrative Agent, CGMI is hereby appointed as Joint Lead Arranger and
Syndication Agent, and Bank of Nova Scotia, Calyon New York Branch, Deutsche
Bank Securities Inc., JPMorgan Chase Bank, N.A., Royal Bank of Scotland plc,
SunTrust and Union Bank of California are hereby appointed as Co-Documentation
Agents hereunder and under the other Loan Documents, and each Lender hereby
authorizes each Agent to act as its agent in accordance with the terms of this
Agreement and the other Loan Documents. Each Agent agrees to act upon the
express conditions contained in this Agreement and the other Loan Documents, as
applicable. The provisions of this Section 9 are solely for the benefit of
Agents and Lenders and Company shall have no rights as a third party beneficiary
of any of the provisions thereof. In performing its functions and duties under
this Agreement, each Agent shall act solely as an agent of Lenders and does not
assume and shall not be deemed to have assumed any obligation towards or
relationship of agency or trust with or for Company or any of its Subsidiaries.
Upon the conclusion of the Initial Period, all obligations of the Joint Lead
Arrangers hereunder shall terminate and thereafter the Joint Lead Arrangers (in
such capacities) shall have no obligations or liabilities under any of the Loan
Documents. Anything herein to the contrary notwithstanding, none of the Joint
Bookrunning Managers, Joint Lead Arrangers, Syndication Agent or
Co-Documentation Agents listed on the cover page hereof shall have any powers,
duties or responsibilities under this Agreement or any of the other Loan
Documents, except in its capacity, as applicable, as the Administrative Agent, a
Lender or an Issuing Lender hereunder.
          9.2. Powers and Duties; General Immunity
          A. Powers; Duties Specified. Each Lender irrevocably authorizes each
Agent to take such action on such Lender’s behalf and to exercise such powers,
rights and remedies hereunder and under the other Loan Documents as are
specifically delegated or granted to such Agent by the terms hereof and thereof,
together with such powers, rights and remedies as are reasonably incidental
thereto. An Agent shall have only those duties and responsibilities that are



--------------------------------------------------------------------------------



 



-86-

expressly specified in this Agreement with respect to such Agent and the other
Loan Documents. An Agent may exercise such powers, rights and remedies and
perform such duties by or through its agents or employees. An Agent shall not
have, by reason of this Agreement or any of the other Loan Documents, a
fiduciary relationship in respect of any Lender; and nothing in this Agreement
or any of the other Loan Documents, expressed or implied, is intended to or
shall be so construed as to impose upon any Agent any obligations in respect of
this Agreement or any of the other Loan Documents except as expressly set forth
herein or therein.
          B. No Responsibility for Certain Matters. An Agent shall not be
responsible to any Lender for the execution, effectiveness, genuineness,
validity, enforceability, collectibility or sufficiency of this Agreement or any
other Loan Document or for any representations, warranties, recitals or
statements made herein or therein or made in any written or oral statements or
in any financial or other statements, instruments, reports or certificates or
any other documents furnished or made by such Agent to Lenders or by or on
behalf of Company to such Agent or any Lender in connection with the Loan
Documents and the transactions contemplated thereby or for the financial
condition or business affairs of Company or any other Person liable for the
payment of any Obligations, nor shall such Agent be required to ascertain or
inquire as to the performance or observance of any of the terms, conditions,
provisions, covenants or agreements contained in any of the Loan Documents or as
to the use of the proceeds of the Loans or the use of the Letters of Credit or
as to the existence or possible existence of any Event of Default or Potential
Event of Default. Anything contained in this Agreement to the contrary
notwithstanding, an Agent shall not have any liability arising from
confirmations of the amount of outstanding Loans or the Letter of Credit Usage
or the component amounts thereof.
          C. Exculpatory Provisions. None of Agents or any of their respective
officers, directors, employees or agents shall be liable to Lenders for any
action taken or omitted by such Agent under or in connection with any of the
Loan Documents except to the extent caused by such Agent’s gross negligence or
willful misconduct. An Agent shall be entitled to refrain from any act or the
taking of any action (including the failure to take an action) in connection
with this Agreement or any of the other Loan Documents or from the exercise of
any power, discretion or authority vested in it hereunder or thereunder unless
and until such Agent shall have received instructions in respect thereof from
Requisite Lenders (or such other Lenders as may be required to give such
instructions under subsection 10.6) and, upon receipt of such instructions from
Requisite Lenders (or such other Lenders, as the case may be), such Agent shall
be entitled to act or (where so instructed) refrain from acting, or to exercise
such power, discretion or authority, in accordance with such instructions.
Without prejudice to the generality of the foregoing, (i) an Agent shall be
entitled to rely, and shall be fully protected in relying, upon any
communication, instrument or document believed by it to be genuine and correct
and to have been signed or sent by the proper person or persons, and shall be
entitled to rely and shall be protected in relying on opinions and judgments of
attorneys (who may be attorneys for Company and its Subsidiaries), accountants,
experts and other professional advisors selected by it; and (ii) no Lender shall
have any right of action whatsoever against an Agent as a result of such Agent
acting or (where so instructed) refraining from acting under this Agreement or
any of the other Loan



--------------------------------------------------------------------------------



 



-87-

Documents in accordance with the instructions of Requisite Lenders (or such
other Lenders as may be required to give such instructions under subsection
10.6).
          D. Agents Entitled to Act as Lenders. The agency hereby created shall
in no way impair or affect any of the rights and powers of, or impose any duties
or obligations upon, an Agent in its individual capacity as a Lender hereunder.
With respect to its participation in the Loans and the Letters of Credit, each
Agent shall have the same rights and powers hereunder as any other Lender and
may exercise the same as though it were not performing the duties and functions
delegated to it hereunder, and the term “Lender” or “Lenders” or any similar
term shall, unless the context clearly otherwise indicates, include such Agent
in its individual capacity. Each Agent and its Affiliates may accept deposits
from, lend money to and generally engage in any kind of banking, trust,
financial advisory or other business with Company or any of its Affiliates as if
it were not performing the duties specified herein, and may accept fees and
other consideration from Company for services in connection with this Agreement
and otherwise without having to account for the same to Lenders.
          9.3. Representations and Warranties; No Responsibility for Appraisal
of Creditworthiness
          Each Lender represents and warrants that it has made its own
independent investigation of the financial condition and affairs of Company and
its Subsidiaries in connection with the making of the Loans and the issuance of
Letters of Credit hereunder and that it has made and shall continue to make its
own appraisal of the creditworthiness of Company and its Subsidiaries. Agents
shall not have any duty or responsibility, either initially or on a continuing
basis, to make any such investigation or any such appraisal on behalf of Lenders
or to provide any Lender with any credit or other information with respect
thereto, whether coming into its possession before the making of the Loans or at
any time or times thereafter, and Agents shall not have any responsibility with
respect to the accuracy of or the completeness of any information provided to
Lenders.
          9.4. Right to Indemnity
          Each Lender, in proportion to its Pro Rata Share, severally agrees to
indemnify the Administrative Agent, to the extent that the Administrative Agent
shall not have been reimbursed by Company, for and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses (including counsel fees and disbursements) or disbursements of
any kind or nature whatsoever which may be imposed on, incurred by or asserted
against the Administrative Agent in exercising its powers, rights and remedies
or performing its duties hereunder or under the other Loan Documents or
otherwise in its capacity as Administrative Agent, in any way relating to or
arising out of this Agreement or the other Loan Documents; provided that no
Lender shall be liable for any portion of such liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
resulting from such Administrative Agent’s gross negligence or willful
misconduct. If any indemnity furnished to an Administrative Agent for any
purpose shall, in the opinion of such Administrative Agent,



--------------------------------------------------------------------------------



 



-88-

be insufficient or become impaired, such Administrative Agent may call for
additional indemnity and cease, or not commence, to do the acts indemnified
against until such additional indemnity is furnished.
          9.5. Successor Agent and Swing Line Lender
          A. Successor Agent. Any Agent may resign at any time by giving
30 days’ prior written notice thereof to Lenders and Company. Upon any such
notice of resignation, Requisite Lenders shall have the right, with, so long as
no Potential Event of Default or Event of Default shall have occurred and be
continuing, the consent of Company (not to be unreasonably withheld or delayed),
to appoint a successor to such Agent. Upon the acceptance of any appointment as
an Agent hereunder by a successor Agent, that successor Agent shall thereupon
succeed to and become vested with all the rights, powers, privileges and duties
of the retiring Agent, as the case may be, and the retiring Agent shall be
discharged from its duties and obligations under this Agreement. After any
retiring Agent’s resignation hereunder as an Agent, the provisions of this
Section 9 shall inure to its benefit as to any actions taken or omitted to be
taken by it while it was an Agent under this Agreement.
          B. Successor Swing Line Lender. Any resignation of Administrative
Agent pursuant to subsection 9.5A shall also constitute the resignation of
Credit Suisse or its successor as Swing Line Lender, and any successor
Administrative Agent appointed pursuant to subsection 9.5A shall, upon its
acceptance of such appointment, become the successor Swing Line Lender for all
purposes hereunder. In such event (i) Company shall prepay any outstanding Swing
Line Loans made by the retiring Administrative Agent in its capacity as Swing
Line Lender, (ii) upon such prepayment, the retiring Administrative Agent and
Swing Line Lender shall surrender the Swing Line Note held by it to Company for
cancellation, and (iii) Company shall issue a new Swing Line Note to the
successor Administrative Agent and Swing Line Lender substantially in the form
of Exhibit VI annexed hereto, in the principal amount of the Swing Line Loan
Commitment then in effect and with other appropriate insertions.
          9.6. Guarantees
          Each Lender hereby further authorizes Administrative Agent, on behalf
of and for the benefit of Lenders, to be the agent for and representative of
Lenders under the Subsidiary Guaranty, and each Lender agrees to be bound by the
terms of the Subsidiary Guaranty; provided that Administrative Agent shall not
enter into or consent to any amendment, modification, termination or waiver of
any provision contained in the Subsidiary Guaranty; provided further, however,
that, without further written consent or authorization from Lenders,
Administrative Agent may execute any documents or instruments necessary to
release any Subsidiary Guarantor from the Subsidiary Guaranty if all of the
capital stock of such Subsidiary Guarantor is sold to any Person pursuant to a
sale or other disposition permitted hereunder or to which Requisite Lenders have
otherwise consented. Anything contained in any of the Loan Documents to the
contrary notwithstanding, Company, Administrative Agent and each Lender hereby
agree that no Lender shall have any right individually to enforce the Subsidiary
Guaranty, it being understood and



--------------------------------------------------------------------------------



 



-89-

agreed that all rights and remedies under the Subsidiary Guaranty may be
exercised solely by Administrative Agent for the benefit of Lenders in
accordance with the terms thereof.
SECTION 10.
MISCELLANEOUS
          10.1. Assignments and Participations in Loans and Letters of Credit
          A. General. Subject to subsection 10.1B, each Lender shall have the
right at any time to (i) sell, assign or transfer to any Eligible Assignee, or
(ii) sell participations to any Person in, all or any part of its Commitments or
any Loan or Loans made by it or its Letters of Credit or in any case its rights
or obligations with respect thereto or participations therein or any other
interest herein or in any other obligations owed to it; provided, further, that
no such sale, assignment or transfer described in clause (i) above shall be
effective unless and until an Assignment Agreement effecting such sale,
assignment or transfer shall have been accepted by Administrative Agent and
recorded in the Register as provided in subsection 10.1B(ii); provided, further
that no such sale, assignment, transfer or participation of any Letter of Credit
or any participation therein may be made separately from a sale, assignment,
transfer or participation of a corresponding interest in the Revolving Loan
Commitment and the Revolving Loans of the Lender effecting such sale,
assignment, transfer or participation; and provided, further that, anything
contained herein to the contrary notwithstanding, the Swing Line Loan Commitment
and the Swing Line Loans of Swing Line Lender may not be sold, assigned or
transferred as described in clause (i) above to any Person other than a
successor Administrative Agent and Swing Line Lender to the extent contemplated
by subsection 9.5. Except as otherwise provided in this subsection 10.1, no
Lender shall, as between Company and such Lender, be relieved of any of its
obligations hereunder as a result of any sale, assignment or transfer of, or any
granting of participations in, all or any part of its Commitments or the Loans,
the Letters of Credit or participations therein, or the other Obligations owed
to such Lender.
          B. Assignments.
          (i) Amounts and Terms of Assignments. Each Commitment, Loan, Letter of
Credit or participation therein, or other Obligation may (a) be assigned in any
amount to another Lender, or to an Affiliate of the assigning Lender or another
Lender or to an Approved Fund, with the giving of notice to Company and
Administrative Agent or (b) be assigned in an aggregate amount of not less than
$5,000,000 in the case of Revolving Loans and Revolving Commitments and Term
Loans (or, in each case, such lesser amount as shall constitute the aggregate
amount of the Commitments, Loans, Letters of Credit and participations therein,
and other Obligations of the assigning Lender) to any other Eligible Assignee
with the consent of Company, Administrative Agent and, in the case of an
assignment of Revolving Loans, each Issuing Lender (which consent of Company,
Administrative Agent and Issuing Lender shall not be unreasonably withheld or
delayed); provided that an assignment to an Affiliate (or an Approved Fund) of
the



--------------------------------------------------------------------------------



 



-90-

assigning Lender that would result in increased costs to Company shall also
require the prior written consent of Company and such prior written consent of
Company may not be unreasonably withheld and which may be conditioned on the
Eligible Assignee agreeing not to require reimbursement from Company of such
increased costs; provided, further, that after an Event of Default occurs and is
continuing, the consent of Company shall not be required for assignment to an
Eligible Assignee. To the extent of any such assignment in accordance with
either clause (a) or (b) above, the assigning Lender shall be relieved of its
obligations with respect to its Commitments, Loans, Letters of Credit or
participations therein, or other obligations or the portion thereof so assigned.
The parties to each such assignment shall (i) electronically execute and deliver
to the Administrative Agent an Assignment and Acceptance via an electronic
settlement system acceptable to the Administrative Agent (which initially shall
be ClearPar, LLC) or (ii) manually execute and deliver to the Administrative
Agent an Assignment and Acceptance, together with a processing and recordation
fee of US$3,500 and, in each case, such forms, certificates or other evidence,
if any, with respect to United States federal income tax withholding matters as
the assignee under such Assignment Agreement may be required to deliver to
Administrative Agent pursuant to subsection 2.7B(iii)(a). Upon such execution,
delivery, acceptance and recordation, from and after the effective date
specified in such Assignment Agreement, (y) the assignee thereunder shall be a
party hereto and, to the extent that rights and obligations hereunder have been
assigned to it pursuant to such Assignment Agreement, shall have the rights and
obligations of a Lender hereunder and (z) the assigning Lender thereunder shall,
to the extent that rights and obligations hereunder have been assigned by it
pursuant to such Assignment Agreement, relinquish its rights (other than any
rights which survive the termination of this Agreement under subsection 10.9B)
and be released from its obligations under this Agreement (and, in the case of
an Assignment Agreement covering all or the remaining portion of an assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto; provided that, anything contained in any of the Loan
Documents to the contrary notwithstanding, if such Lender is the Issuing Lender
with respect to any outstanding Letters of Credit such Lender shall continue to
have all rights and obligations of an Issuing Lender with respect to such
Letters of Credit until the cancellation or expiration of such Letters of Credit
and the reimbursement of any amounts drawn thereunder). The Commitments
hereunder shall be modified to reflect the Commitment of such assignee and any
remaining Commitment of such assigning Lender and, if any such assignment occurs
after the issuance of the Notes hereunder, the assigning Lender shall, upon the
effectiveness of such assignment or as promptly thereafter as practicable,
surrender its applicable Notes to Administrative Agent for cancellation, and
thereupon new Notes shall be issued to the assignee and/or to the assigning
Lender, substantially in the form of Exhibit IV or Exhibit V annexed hereto, as
the case may be, with appropriate insertions, to reflect the new Commitments
and/or outstanding Loans, as the case may be, of the assignee and/or the
assigning Lender.
          (ii) Acceptance by Administrative Agent; Recordation in Register. Upon
its receipt of an Assignment Agreement executed by an assigning Lender and an
assignee representing that it is an Eligible Assignee, together with the
processing and recordation fee referred to in subsection 10.1B(i) and any forms,
certificates or other evidence with respect to United States



--------------------------------------------------------------------------------



 



-91-

federal income tax withholding matters that such assignee may be required to
deliver to Administrative Agent pursuant to subsection 2.7B(iii)(a),
Administrative Agent shall, if Administrative Agent and Company have consented
to the assignment evidenced thereby (in each case to the extent such consent is
required pursuant to subsection 10.1B(i)), (a) accept such Assignment Agreement
by executing a counterpart thereof as provided therein (which acceptance shall
evidence any required consent of Administrative Agent to such assignment),
(b) record the information contained therein in the Register, and (c) promptly
provide a copy of the Register to Company on the last Business Day of each
quarter and at its request from time to time. Administrative Agent shall
maintain a copy of each Assignment Agreement delivered to and accepted by it as
provided in this subsection 10.1B(ii).
          C. Participations. The holder of any participation, other than an
Affiliate of the Lender granting such participation, shall not be entitled to
require such Lender to take or omit to take any action hereunder except action
directly affecting (i) the extension of the scheduled final maturity date of any
Loan allocated to such participation or (ii) a reduction of the principal amount
of or the rate of interest payable on any Loan allocated to such participation,
and all amounts payable by Company hereunder (including amounts payable to such
Lender pursuant to subsections 2.6D, 2.7 and 3.6) shall be determined as if such
Lender had not sold such participation. Company and each Lender hereby
acknowledge and agree that, solely for purposes of subsections 10.4 and 10.5,
(a) any participation will give rise to a direct obligation of Company to the
participant and (b) the participant shall be considered to be a “Lender”.
          D. Pledges of Obligations. In addition to the assignments and
participations permitted under the foregoing provisions of this subsection 10.1,
any Lender may assign and pledge all or any portion of its Loans, the other
Obligations owed to such Lender, and its Notes to secure obligations of such
Lender including without limitation any assignment or pledge to a Federal
Reserve Bank as collateral security pursuant to Regulation A of the Board of
Governors of the Federal Reserve System and any operating circular issued by
such Federal Reserve Bank; provided that (i) no Lender shall, as between Company
and such Lender, be relieved of any of its obligations hereunder as a result of
any such assignment and pledge and (ii) in no event shall such Federal Reserve
Bank be considered to be a “Lender” or be entitled to require the assigning
Lender to take or omit to take any action hereunder.
          E. Assignments to Special Purpose Funding Vehicles. In addition to the
assignments and participations permitted under the foregoing provisions of this
subsection 10.1, any Lender (a “Granting Lender”) may grant to special purpose
funding vehicle (an “SPV”), identified as such in writing from time to time by
the Granting Lender to Administrative Agent and Company, the option to provide
to Company all or any part of any Loan that such Granting Lender would otherwise
be obligated to make Company pursuant to this Agreement; provided, (i) nothing
herein shall constitute a commitment by any SPV to make any Loan and (ii) if an
SPV elects not to exercise such option or otherwise fails to provide all or any
part of such Loan, the Granting Lender shall be obligated to make such Loan
pursuant to the terms hereof. The making of a Loan by an SPV hereunder shall
utilize the Commitment of the Granting Lender to



--------------------------------------------------------------------------------



 



-92-

the same extent, and as if, such Loan were made by such Granting Lender. Each
party hereto hereby agrees that no SPV shall be liable for any indemnity or
similar payment obligation under this Agreement (all liability for which shall
remain with the Granting Lender). In furtherance of the foregoing, each party
hereto hereby agrees (which agreement shall survive the termination of this
Agreement) that, prior to the date that is one year and one day after the
payment in full of all outstanding commercial paper or other senior indebtedness
of any SPV, it will not institute against, or join any other person in
instituting against, such SPV, any bankruptcy, reorganization, arrangement,
insolvency or liquidation proceedings under the laws of the United States or any
State thereof. In addition, notwithstanding anything to the contrary contained
in this subsection 10.1E(i), any SPV may (i) with notice to, but without the
prior written consent of, Company and the Administrative Agent and without
paying any processing fee therefor, assign all or a portion of its interests in
any Loan to the Granting Lender or to any financial institutions (consented to
by Company and Administrative Agent) providing liquidity and/or credit support
to or for the account of such SPV to support the funding or maintenance of Loans
and (ii) disclose on a confidential basis any non-public information relating to
its Loans to any rating agency, commercial paper dealer or provider of any
surety, guarantee or credit liquidity enhancement to such SPV. After the date of
a grant to any SPV, this section may not be amended without the written consent
of such SPV.
          F. Information. Each Lender may furnish any information concerning
Company and its Subsidiaries in the possession of that Lender from time to time
to assignees and participants (including prospective assignee and participants),
subject to subsection 10.19.
          G. Representations of Lenders. Each Lender listed on the signature
pages hereof hereby represents and warrants (i) that it is an Eligible Assignee
described in clause (A) of the definition thereof; (ii) that it has experience
and expertise in the making of or investing in loans such as the Loans; and
(iii) that it will make or invest in its Loans for its own account in the
ordinary course of its business and without a view to distribution of such Loans
within the meaning of the Securities Act or the Exchange Act or other federal
securities laws (it being understood that, subject to the provisions of this
subsection 10.1, the disposition of such Loans or any interests therein shall at
all times remain within its exclusive control). Each Lender that becomes a party
hereto pursuant to an Assignment Agreement shall be deemed to agree that the
representations and warranties of such Lender contained in Section 2(c) of such
Assignment Agreement are incorporated herein by this reference.
          10.2. Expenses
          Whether or not the transactions contemplated hereby shall be
consummated, Company agrees to pay promptly after the presentation of invoices
(i) all the actual and reasonable costs and expenses of Agents in connection
with the preparation of the Loan Documents and any consents, amendments, waivers
or other modifications thereto; (ii) all reasonable costs of furnishing all
opinions by counsel for Company (including any opinions requested by Lenders as
to any legal matters arising hereunder) and of Company’s performance of and
compliance with



--------------------------------------------------------------------------------



 



-93-

all agreements and conditions on its part to be performed or complied with under
this Agreement and the other Loan Documents including with respect to confirming
compliance with environmental, insurance and solvency requirements; (iii) the
reasonable fees, expenses and disbursements of counsel to Agents (including
allocated costs of internal counsel) in connection with the negotiation,
preparation, execution and administration of the Loan Documents and any
consents, amendments, waivers or other modifications thereto and any other
documents or matters requested by Company; (iv) all other actual and reasonable
costs and expenses incurred by Agents in connection with the syndication of the
Commitments and any due diligence investigation performed by the Lead Arrangers;
and (v) after the occurrence of an Event of Default, all costs and expenses,
including reasonable attorneys’ fees (including allocated costs of internal
counsel) and costs of settlement, incurred by Agents and Lenders in enforcing
any Obligations of or in collecting any payments due from any Loan Party
hereunder or under the other Loan Documents by reason of such Event of Default
(including in connection with the enforcement of the Subsidiary Guaranty) or in
connection with any refinancing or restructuring of the credit arrangements
provided under this Agreement in the nature of a “work-out” or pursuant to any
insolvency or bankruptcy proceedings.
          10.3. Indemnity
          In addition to the payment of expenses pursuant to subsection 10.2,
whether or not the transactions contemplated hereby shall be consummated,
Company agrees to defend (subject to Indemnitees’ selection of counsel),
indemnify, pay and hold harmless Agents and Lenders, and the officers,
directors, employees, trustee, agents and affiliates of Agents and Lenders
(collectively called the “Indemnitees”), from and against any and all
Indemnified Liabilities (as hereinafter defined); provided that Company shall
not have any obligation to any Indemnitee hereunder with respect to any
Indemnified Liabilities to the extent such Indemnified Liabilities arise solely
from the gross negligence or willful misconduct of that Indemnitee as determined
by a final judgment of a court of competent jurisdiction.
          As used herein, “Indemnified Liabilities” means, collectively, any and
all liabilities, obligations, losses, damages (including natural resource
damages), penalties, actions, judgments, suits, claims (including Environmental
Claims), costs, expenses and disbursements of any kind or nature whatsoever
(including the reasonable fees and disbursements of counsel for Indemnitees in
connection with any investigative, administrative or judicial proceeding
commenced or threatened by any Person, whether or not any such Indemnitee shall
be designated as a party or a potential party thereto, and any fees or expenses
incurred by Indemnitees in enforcing this indemnity), whether direct, indirect
or consequential and whether based on any federal, state or foreign laws,
statutes, rules or regulations (including securities and commercial laws,
statutes, rules or regulations and Environmental Laws), on common law or
equitable cause or on contract or otherwise, that may be imposed on, incurred
by, or asserted against any such Indemnitee, in any manner relating to or
arising out of (i) this Agreement or the other Loan Documents or the
transactions contemplated hereby or thereby (including Lenders’ agreement to
make the Loans hereunder or the use or intended use of the proceeds thereof or
the issuance of Letters of



--------------------------------------------------------------------------------



 



-94-

Credit hereunder or the use or intended use of any thereof, or any enforcement
of any of the Loan Documents (including the enforcement of the Subsidiary
Guaranty) or (ii) the statements contained in the commitment letter delivered by
any Lender to Company with respect thereto.
          To the extent that the undertakings to defend, indemnify, pay and hold
harmless set forth in this subsection 10.3 may be unenforceable in whole or in
part because they are violative of any law or public policy, Company shall
contribute the maximum portion that it is permitted to pay and satisfy under
applicable law to the payment and satisfaction of all Indemnified Liabilities
incurred by Indemnitees or any of them.
          10.4. Set-Off
          In addition to any rights now or hereafter granted under applicable
law and not by way of limitation of any such rights, upon the occurrence and
during the continuance of any Event of Default each Lender is hereby authorized
by Company at any time or from time to time, without notice to Company or to any
other Person, any such notice being hereby expressly waived, to set off and to
appropriate and to apply any and all deposits (general or special, including
Indebtedness evidenced by certificates of deposit, whether matured or unmatured,
but not including trust accounts) and any other Indebtedness at any time held or
owing by that Lender to or for the credit or the account of Company against and
on account of the obligations and liabilities of Company to that Lender under
this Agreement, the Letters of Credit and participations therein and the other
Loan Documents, including all claims of any nature or description arising out of
or connected with this Agreement, the Letters of Credit and participations
therein or any other Loan Document, provided that said obligations and
liabilities shall then be due and payable (whether by acceleration or
otherwise).
          10.5. Ratable Sharing
          Lenders hereby agree among themselves that if any of them shall,
whether by voluntary payment (other than a voluntary prepayment of Loans made
and applied in accordance with the terms of this Agreement), by realization upon
security, through the exercise of any right of set-off or banker’s lien, by
counterclaim or cross action or by the enforcement of any right under the Loan
Documents or otherwise, or as adequate protection of a deposit treated as cash
collateral under the Bankruptcy Code, receive payment or reduction of a
proportion of the aggregate amount of principal, interest, amounts payable in
respect of Letters of Credit, fees and other amounts owing to that Lender
hereunder or under the other Loan Documents (collectively, the “Aggregate
Amounts Owing” to such Lender) which is greater than the proportion received by
any other Lender in respect of the Aggregate Amounts Owing to such other Lender,
then the Lender receiving such proportionately greater payment shall (i) notify
Administrative Agent and each other Lender of the receipt of such payment and
(ii) apply a portion of such payment to purchase participations (which it shall
be deemed to have purchased from each seller of a participation simultaneously
upon the receipt by such seller of its portion of such payment) in the Aggregate
Amounts Owing to the other Lenders so that all such recoveries of Aggregate
Amounts Owing shall be shared by all Lenders in proportion to the Aggregate
Amounts Owing to them;



--------------------------------------------------------------------------------



 



-95-

provided that if all or part of such proportionately greater payment received by
such purchasing Lender is thereafter recovered from such Lender upon the
bankruptcy or reorganization of Company or otherwise, those purchases shall be
rescinded and the purchase prices paid for such participations shall be returned
to such purchasing Lender ratably to the extent of such recovery, but without
interest. Company expressly consents to the foregoing arrangement and agrees
that any holder of a participation so purchased may exercise any and all rights
of banker’s lien, set-off or counterclaim with respect to any and all monies
owing by Company to that holder with respect thereto as fully as if that holder
were owed the amount of the participation held by that holder.
          10.6. Amendments and Waivers
          A. No amendment, modification, termination or waiver of any provision
of this Agreement or of the Notes, and no consent to any departure by Company
therefrom, shall in any event be effective without the written concurrence of
Requisite Lenders; provided that any such amendment, modification, termination,
waiver or consent which: reduces the principal amount of any of the Loans;
changes in any manner the definition of “Pro Rata Share” or the definition of
“Requisite Lenders” or the definition of “Majority Facility Lenders”; changes in
any manner any provision of this Agreement which, by its terms, expressly
requires the approval or concurrence of all Lenders; postpones the scheduled
final maturity date of any of the Loans (but not the date of any scheduled
installment of principal); postpones the date on which any interest or any fees
are payable; decreases the interest rate borne by any of the Loans (other than
any waiver of any increase in the interest rate applicable to any of the Loans
pursuant to subsection 2.2E or any waiver or amendment to Section 7.4) or the
amount of any fees payable to the Lenders hereunder; increases the maximum
duration of Interest Periods permitted hereunder; extends the required
expiration date of any Letter of Credit beyond the Revolving Commitment
Termination Date; changes in any manner the obligations of Lenders relating to
the purchase of participations in Letters of Credit; releases all or
substantially all Subsidiary Guarantors from their respective obligations under
the Subsidiary Guaranty, in each case other than in accordance with the terms of
the Loan Documents; or changes in any manner the provisions contained in
subsection 8.1 or this subsection 10.6 shall be effective only if evidenced by a
writing signed by or on behalf of all Lenders; provided, further, that no such
amendment, modification, termination, waiver or consent shall increase the
Commitments of a Lender over the amount hereof then in effect without the
consent of such Lender; provided, further, that if any matter described in this
sentence relates only to (a) all Term Loans, the approval of all Term Lenders
shall be sufficient and (b) a Revolving Loan or Revolving Loan Commitment, the
approval of all Revolving Lenders shall be sufficient. In addition, (i) any
amendment, modification, termination or waiver of any of the provisions
contained in Section 4 with respect to any Revolving Loans or Letters of Credit
made or issued after the Closing Date shall be effective only if evidenced by a
writing signed by or on behalf of Administrative Agent and Majority Facility
Lenders with respect to Revolving Loans, (ii) no amendment, modification,
termination or waiver of any provision of any Note shall be effective without
the written concurrence of the Lender which is the holder of that Note, (iii) no
amendment, modification, termination or waiver of any provision of subsection
2.1A(iii) or of any other provision of this Agreement relating to the Swing Line
Loan



--------------------------------------------------------------------------------



 



-96-

Commitment or the Swing Line Loans shall be effective without the written
concurrence of Swing Line Lender, (iv) no amendment, modification, termination
or waiver of any Letter of Credit and no amendment, modification, termination or
waiver of Section 3 that changes in any manner the rights and obligations of an
Issuing Lender with respect to an outstanding Letter of Credit shall be
effective without the written concurrence of the Issuing Lender of such Letter
of Credit and, with respect to any reduction of the amount or postponement of
the due date of any amount payable in respect of any Letter of Credit, 100% of
the Revolving Lenders, (v) no amendment, modification, termination or waiver of
any provision of Section 9 or of any other provision of this Agreement which, by
its terms, expressly requires the approval or concurrence of any Agent shall be
effective without the written concurrence of such Agent, (vi) any amendment,
modification, termination or waiver of any provision of this Agreement that
adversely affects the rights of Lenders holding Loans of any Class differently
than those holding Loans of any other Class shall not be effective without the
written consent of Lenders holding a majority in interest of the outstanding
Loans and unused Commitments of each affected Class, (vii) any amendment,
modification, termination or waiver of any provision of this Agreement that
extends the interim amortization of any Class shall not be effective without the
written consent of Lenders holding a majority in interest of the outstanding
Loans and unused Commitments of the Class whose interim amortization is so
extended and (viii) any amendment which (a) adds a new tranche of term loans to
this Agreement, (b) increases the Base Rate Margin or the Eurodollar Rate Margin
applicable to any Class or (c) shortens the interim amortization of any Class,
shall not be effective without the written consent of Lenders holding a majority
in interest of the outstanding Loans and unused Commitments of each Class. Each
such amendment, modification, waiver or consent shall indicate with respect to
each Lender party thereto whether such Lender is executing in the capacity of a
Requisite Lender and/or as a member of a Class. Administrative Agent may, but
shall have no obligation to, with the concurrence of any Lender, execute
amendments, modifications, waivers or consents on behalf of that Lender. Any
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which it was given. No notice to or demand on Company in
any case shall entitle Company to any other or further notice or demand in
similar or other circumstances. Any amendment, modification, termination, waiver
or consent effected in accordance with this subsection 10.6 shall be binding
upon each Lender at the time outstanding, each future Lender and, if signed by
Company, on Company.
          B. Replacement of Lender. If, in connection with any proposed change,
waiver, discharge or termination to any of the provisions of this Agreement as
contemplated by the first proviso contained in the first sentence of subsection
10.6A, the consent of the Requisite Lenders is obtained but the consent of one
or more of such other Lenders whose consent is required is not obtained, then
Administrative Agent shall have the right with the consent of Company, so long
as all non-consenting Lenders whose individual consent is required are treated
as described in either clause (A) or (B) below, to either (A) replace each such
non-consenting Lender or Lenders with one or more Replacement Lenders pursuant
to subsection 2.8 so long as at the time of such replacement each outstanding
Loan of each such Lender being replaced is repaid in full (including accrued and
unpaid interest or any fees or other amounts then due and payable) and so long
as each such Replacement Lender consents to the proposed change, waiver,



--------------------------------------------------------------------------------



 



-97-

discharge or termination or (B) terminate such non-consenting Lender’s
Commitments and/or repay in full each outstanding Loan of such Lender, provided
that, unless the Commitments that are terminated, and Loans repaid, pursuant to
preceding clause (B) are immediately replaced in full at such time through the
addition of new Lenders or the increase of the Commitments and/or outstanding
Loans of existing Lenders (who in each case must specifically consent thereto),
then in the case of any action pursuant to preceding clause (B) the Requisite
Lenders (determined after giving effect to the proposed action) shall
specifically consent thereto; provided, further, that Company shall not have the
right to terminate such non-consenting Lender’s Commitments and repay in full
its outstanding Loans pursuant to clause (B) if, immediately after the
termination of such Lender’s Revolving Loan Commitment, the Revolving Loan
Exposure of all Lenders would exceed the Revolving Loan Commitments of all
Lenders; and provided, further, that in any event Administrative Agent shall not
have the right to replace a Lender, terminate its Commitments or repay its Loans
solely as a result of the exercise of such Lender’s rights (and the withholding
of any required consent by such Lender) to refuse to increase its Commitment
over the amount then in effect pursuant to the second proviso contained in the
first sentence of subsection 10.6A.
          10.7. Independence of Covenants
          All covenants hereunder shall be given independent effect so that if a
particular action or condition is not permitted by any of such covenants, the
fact that it would be permitted by an exception to, or would otherwise be within
the limitations of, another covenant shall not avoid the occurrence of an Event
of Default or Potential Event of Default if such action is taken or condition
exists.
          10.8. Notices
          Unless otherwise specifically provided herein, any notice or other
communication herein required or permitted to be given shall be in writing and
may be personally served or sent by telefacsimile or United States mail or
courier service and shall be deemed to have been given when delivered in person
or by courier service, upon receipt of telefacsimile, or three Business Days
after depositing it in the United States mail with postage prepaid and properly
addressed; provided that notices to Agents shall not be effective until
received; provided further, that the Administrative Agent may make all notices,
requests, financial statements, financial and other reports, certificates and
other information materials, but excluding any such communication that (i) is or
relates to a borrowing request or a continuation/conversion notice, (ii) relates
to the payment of any principal or other amount due under this Agreement prior
to the scheduled date therefor, (iii) provides notice of any Default or Event of
Default under this Agreement or any other Loan Document or (iv) is required to
be delivered to satisfy any condition precedent to the effectiveness of this
Agreement and/or the Borrowing (all such non-excluded communications being
referred to herein collectively as “Communications”) available to the Lenders by
posting the Communications on Intralinks or a substantially similar electronic
transmission system. For the purposes hereof, the address of each party hereto
shall be as set forth under such party’s name on the signature pages hereof or
(i) as to Company and any Agent, such other address as



--------------------------------------------------------------------------------



 



-98-

shall be designated by such Person in a written notice delivered to the other
parties hereto and (ii) as to each other party, such other address as shall be
designated by such party in a written notice delivered to Administrative Agent.
          10.9. Survival of Representations, Warranties and Agreements
          A. All representations, warranties and agreements made herein shall
survive the execution and delivery of this Agreement and the making of the Loans
and the issuance of the Letters of Credit hereunder.
          B. Notwithstanding anything in this Agreement or implied by law to the
contrary, the agreements of Company set forth in subsections 2.6D, 2.7, 3.5A,
3.6, 10.2, 10.3 and 10.4 and the agreements of Lenders set forth in subsections
9.2C, 9.4 and 10.5 shall to the extent set forth therein survive the payment of
the Loans, the cancellation or expiration of the Letters of Credit and the
reimbursement of any amounts drawn thereunder, and the termination of this
Agreement.
          10.10. Failure or Indulgence Not Waiver; Remedies Cumulative
          No failure or delay on the part of any Agent or any Lender in the
exercise of any power, right or privilege hereunder or under any other Loan
Document shall impair such power, right or privilege or be construed to be a
waiver of any default or acquiescence therein, nor shall any single or partial
exercise of any such power, right or privilege preclude other or further
exercise thereof or of any other power, right or privilege. All rights and
remedies existing under this Agreement and the other Loan Documents are
cumulative to, and not exclusive of, any rights or remedies otherwise available.
          10.11. Marshalling; Payments Set Aside
          Neither Administrative Agent nor any Lender shall be under any
obligation to marshal any assets in favor of Company or any other party or
against or in payment of any or all of the Obligations. To the extent that
Company makes a payment or payments to Administrative Agent or Lenders (or to
Administrative Agent for the benefit of Lenders), or Administrative Agent or
Lenders enforce any security interests or exercise their rights of set-off, and
such payment or payments or the proceeds of such enforcement or set-off or any
part thereof are subsequently invalidated, declared to be fraudulent or
preferential, set aside and/or required to be repaid to a trustee, receiver or
any other party under any bankruptcy law, any other state or federal law, common
law or any equitable cause, then, to the extent of such recovery, the obligation
or part thereof originally intended to be satisfied, and all Liens, rights and
remedies therefor or related thereto, shall be revived and continued in full
force and effect as if such payment or payments had not been made or such
enforcement or setoff had not occurred.



--------------------------------------------------------------------------------



 



-99-

          10.12. Severability
          In case any provision in or obligation under this Agreement or the
Notes shall be invalid, illegal or unenforceable in any jurisdiction, the
validity, legality and enforceability of the remaining provisions or
obligations, or of such provision or obligation in any other jurisdiction, shall
not in any way be affected or impaired thereby.
          10.13. Obligations Several; Independent Nature of Lenders’ Rights
          The obligations of Lenders hereunder are several and no Lender shall
be responsible for the obligations or Commitments of any other Lender hereunder.
Nothing contained herein or in any other Loan Document, and no action taken by
Lenders pursuant hereto or thereto, shall be deemed to constitute Lenders as a
partnership, an association, a joint venture or any other kind of entity. The
amounts payable at any time hereunder to each Lender shall be a separate and
independent debt, and each Lender shall be entitled to protect and enforce its
rights arising out of this Agreement and it shall not be necessary for any other
Lender to be joined as an additional party in any proceeding for such purpose.
          10.14. Headings
          Section and subsection headings in this Agreement are included herein
for convenience of reference only and shall not constitute a part of this
Agreement for any other purpose or be given any substantive effect.
          10.15. Applicable Law
          THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER
SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH,
THE INTERNAL LAWS OF THE STATE OF NEW YORK.
          10.16. Successors and Assigns
          This Agreement shall be binding upon the parties hereto and their
respective successors and assigns and shall inure to the benefit of the parties
hereto and the successors and assigns of Lenders (it being understood that
Lenders’ rights of assignment are subject to subsection 10.1). Neither Company’s
rights or obligations hereunder nor any interest therein may be assigned or
delegated by Company without the prior written consent of all Lenders.



--------------------------------------------------------------------------------



 



-100-

           10.17. CONSENT TO JURISDICTION AND SERVICE OF PROCESS
          ALL JUDICIAL PROCEEDINGS BROUGHT AGAINST COMPANY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR ANY OBLIGATIONS
THEREUNDER, MAY BE BROUGHT IN ANY STATE OR FEDERAL COURT OF COMPETENT
JURISDICTION IN THE STATE, COUNTY AND CITY OF NEW YORK. BY EXECUTING AND
DELIVERING THIS AGREEMENT, COMPANY, FOR ITSELF AND IN CONNECTION WITH ITS
PROPERTIES, IRREVOCABLY
     (i) ACCEPTS GENERALLY AND UNCONDITIONALLY THE NONEXCLUSIVE JURISDICTION AND
VENUE OF SUCH COURTS;
     (ii) WAIVES ANY DEFENSE OF FORUM NON CONVENIENS WITH RESPECT TO ANY STATE
OR FEDERAL COURT OF COMPETENT JURISDICTION IN THE STATE, COUNTY AND CITY OF NEW
YORK;
     (iii) AGREES THAT SERVICE OF ALL PROCESS IN ANY SUCH PROCEEDING IN ANY SUCH
COURT MAY BE MADE BY REGISTERED OR CERTIFIED MAIL, RETURN RECEIPT REQUESTED, TO
COMPANY AT ITS ADDRESS PROVIDED IN ACCORDANCE WITH SUBSECTION 10.8;
     (iv) AGREES THAT SERVICE AS PROVIDED IN CLAUSE (iii) ABOVE IS SUFFICIENT TO
CONFER PERSONAL JURISDICTION OVER COMPANY IN ANY SUCH PROCEEDING IN ANY SUCH
COURT, AND OTHERWISE CONSTITUTES EFFECTIVE AND BINDING SERVICE IN EVERY RESPECT;
     (v) AGREES THAT LENDERS RETAIN THE RIGHT TO SERVE PROCESS IN ANY OTHER
MANNER PERMITTED BY LAW OR TO BRING PROCEEDINGS AGAINST COMPANY IN THE COURTS OF
ANY OTHER JURISDICTION; AND
     (vi) AGREES THAT THE PROVISIONS OF THIS SUBSECTION 10.17 RELATING TO
JURISDICTION AND VENUE SHALL BE BINDING AND ENFORCEABLE TO THE FULLEST EXTENT
PERMISSIBLE UNDER NEW YORK GENERAL OBLIGATIONS LAW SECTION 5-1402 OR OTHERWISE.
          10.18. WAIVER OF JURY TRIAL
          EACH OF THE PARTIES TO THIS AGREEMENT HEREBY AGREES TO WAIVE ITS
RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR
ARISING OUT OF THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS OR ANY DEALINGS
BETWEEN THEM RELATING TO THE SUBJECT MATTER OF THIS LOAN TRANSACTION OR THE
LENDER/BOR-



--------------------------------------------------------------------------------



 



-101-

ROWER RELATIONSHIP THAT IS BEING ESTABLISHED. The scope of this waiver is
intended to be all-encompassing of any and all disputes that may be filed in any
court and that relate to the subject matter of this transaction, including
contract claims, tort claims, breach of duty claims and all other common law and
statutory claims. Each party hereto acknowledges that this waiver is a material
inducement to enter into a business relationship, that each has already relied
on this waiver in entering into this Agreement, and that each will continue to
rely on this waiver in their related future dealings. Each party hereto further
warrants and represents that it has reviewed this waiver with its legal counsel
and that it knowingly and voluntarily waives its jury trial rights following
consultation with legal counsel. THIS WAIVER IS IRREVOCABLE, MEANING THAT IT MAY
NOT BE MODIFIED EITHER ORALLY OR IN WRITING (OTHER THAN BY A MUTUAL WRITTEN
WAIVER SPECIFICALLY REFERRING TO THIS SUBSECTION 10.18 AND EXECUTED BY EACH OF
THE PARTIES HERETO), AND THIS WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS,
RENEWALS, SUPPLEMENTS OR MODIFICATIONS TO THIS AGREEMENT OR ANY OF THE OTHER
LOAN DOCUMENTS OR TO ANY OTHER DOCUMENTS OR AGREEMENTS RELATING TO THE LOANS
MADE HEREUNDER. In the event of litigation, this Agreement may be filed as a
written consent to a trial by the court.
          10.19. Confidentiality
          Each Lender shall hold all non-public information obtained pursuant to
the requirements of this Agreement which has been identified as confidential by
Company in accordance with such Lender’s customary procedures for handling
confidential information of this nature and in accordance with safe and sound
banking practices, if applicable, it being understood and agreed by Company that
in any event a Lender may make disclosures to the accountants, auditors,
attorneys, and Affiliates of such Lender or disclosures reasonably required by
any bona fide assignee, transferee or participant or to any actual or
prospective contractual counterparty (or its advisor) to any securitization,
hedge or other derivative transaction in connection with the contemplated
assignment or transfer by such Lender of any Loans or any participations therein
or disclosures required or requested by any governmental agency or
representative thereof or pursuant to legal process; provided that, in each of
the foregoing cases, the Person to which disclosure is to be made is informed of
the confidential nature of such information and agrees to maintain its
confidentiality; provided, further, that, unless specifically prohibited by
applicable law or court order, each Lender shall notify Company of any request
by any governmental agency or representative thereof (other than any such
request in connection with any routine compliance examination or examination of
the financial condition of such Lender by such governmental agency) for
disclosure of any such non-public information prior to disclosure of such
information; and provided, further, that in no event shall any Lender be
obligated or required to return any materials furnished by Company or any of its
Subsidiaries. Any Person required to maintain the confidentiality of information
as provided in this subsection shall be considered to have complied with its
obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such information as such person would accord to
its own confidential information.



--------------------------------------------------------------------------------



 



-102-

          10.20. Counterparts; Effectiveness
          This Agreement and any amendments, waivers, consents or supplements
hereto or in connection herewith may be executed in any number of counterparts
and by different parties hereto in separate counterparts, each of which when so
executed and delivered shall be deemed an original, but all such counterparts
together shall constitute but one and the same instrument; signature pages may
be detached from multiple separate counterparts and attached to a single
counterpart so that all signature pages are physically attached to the same
document. This Agreement shall become effective upon the execution of a
counterpart hereof by each of the parties hereto and receipt by Company and
Administrative Agent of written or telephonic notification of such execution and
authorization of delivery thereof.
          10.21. USA Patriot Act
          Each Lender that is subject to the Act (as hereinafter defined) and
the Administrative Agent (for itself and not on behalf of any Lender) hereby
notifies the Company that pursuant to the requirements of the USA Patriot Act
(Title III of Pub. L. 107-56 (signed into law October 26, 2001)) (the “Act”),
they are required to obtain, verify and record information that identifies the
Company, which information includes the name and address of the Borrower and
other information that will allow such Lender or the Administrative Agent, as
applicable, to identify the Company in accordance with the Act.”
[Signature Pages Follow]

 



--------------------------------------------------------------------------------



 



 
     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed and delivered by their respective officers thereunto duly
authorized as of the date first written above.

                      COMPANY:    
 
                    EXPRESS SCRIPTS, INC.    
 
                    By:   /s/ Edward Stiften                  
 
      Name:   Edward Stiften    
 
      Title:   Senior Vice President and Chief    
 
          Financial Officer    
 
                    Notice Address:    
 
                    13900 Riverport Drive         Maryland Heights, Missouri
63043         Attention: Treasurer    

 



--------------------------------------------------------------------------------



 



 

                      CREDIT SUISSE,              Cayman Islands Branch, as
Joint Lead Arranger              and Administrative Agent    
 
                    By:   /s/ Karim Blasetti                  
 
      Name:   Karim Blasetti    
 
      Title:   Associate    
 
                    By:   /s/ Phillip Ho                  
 
      Name:   Phillip Ho    
 
      Title:   Director    
 
                    Notice Address:    
 
                    Eleven Madison Avenue         New York, New York 10010      
  Attention: Carolyn Tee         Telephone: (212) 325-9936         Facsimile:
(212) 325-8304    

 



--------------------------------------------------------------------------------



 



 

                      CITIGROUP GLOBAL MARKETS INC.,              as Joint Lead
Arranger and Syndication Agent    
 
                    By:   /s/ Arnold Y. Wong                  
 
      Name:   Arnold Y. Wong    
 
      Title:   Director    
 
                    Notice Address:    
 
                    388 Greenwich Street         21st Floor         New York,
New York 10013         Attention: Allen Fisher         Telephone: (212) 816-5254
        Facsimile: (646) 291-1623    

 



--------------------------------------------------------------------------------



 



                      LENDERS:    
 
                    CREDIT SUISSE,              Cayman Islands Branch, as a
Lender    
 
                    By:   /s/ Phillip Ho                  
 
      Name:   Phillip Ho    
 
      Title:   Director    
 
                    By:   /s/ Karim Blasetti                  
 
      Name:   Karim Blasetti    
 
      Title:   Associate    
 
                    Notice Address:    
 
                    Eleven Madison Avenue         New York, New York 10010      
  Attention: Carolyn Tee         Telephone: (212) 325-9936         Facsimile:
(212) 325-8304    

 



--------------------------------------------------------------------------------



 



                      CITICORP NORTH AMERICA, INC.,              as a Lender    
 
                    By:   /s/ Arnold Y. Wong              
 
      Name:   Arnold Y. Wong    
 
      Title:   Vice President    
 
                    Notice Address:    
 
                    388 Greenwich Street         21st Floor         New York,
New York 10013         Attention: Allen Fisher         Telephone: (212) 816-5254
        Facsimile: (646) 291-1623    

 



--------------------------------------------------------------------------------



 



                      UNION BANK OF CALIFORNIA, N.A.              as a Lender  
 
 
                    By:   /s/ Michael Tschida                  
 
      Name:   Michael Tschida    
 
      Title:   Vice President    
 
                    Notice Address:           445 S. Figueroa Street — 16th
Floor         Los Angeles, CA 90071         Telephone: (213) 236-5273        
Facsimile: (213) 236-7636    
 
                    Attention: National Corporate Banking    

 



--------------------------------------------------------------------------------



 



                      JPMORGAN CHASE BANK, N.A., as a Lender    
 
                    By:   /s/ Christopher C. Cavaiani              
 
      Name:   Christopher C. Cavaiani    
 
      Title:   Vice President    
 
                    Notice Address:           10 S. Dearborn         Mail
Suite IL1-0010         Chicago, IL 60603    
 
                    Attention:         Marlene Zanoria    

 



--------------------------------------------------------------------------------



 



                      THE BANK OF NOVA SCOTIA         as a Lender    
 
                    By:   /s/ Carolyn A. Calloway                  
 
      Name:   Carolyn A. Calloway    
 
      Title:   Managing Director    
 
                    Notice Address:           600 Peachtree Street NE,
Suite 2700         Atlanta, Georgia 30308         Attention: Robert Gass        
Telephone: (404) 877-1571         Facsimile: (404) 888-8998    

 



--------------------------------------------------------------------------------



 



                      CALYON NEW YORK BRANCH, as a Lender    
 
                    By:   /s/ Attila Coach                       Name: Attila
Coach         Title: Managing Director
 
                    By:   /s/ Douglas Weir                       Name: Douglas
Weir         Title: Director
 
                    Notice Address:    
 
                    Calyon Building         1301 Avenue of the Americas        
New York, New York 10019-6022         Telephone: (212) 261-3886        
Facsimile: (212) 261-3440    

 



--------------------------------------------------------------------------------



 



                      SUNTRUST BANK,              as a Lender    
 
                    By:   /s/ William D. Priester                          
Name: William D. Priester    
 
      Title:   Director    
 
                    Notice Address:           201 4th Avenue North, 3rd Floor  
      Nashville, Tennessee 37219         Attention: William D. Priester        
Telephone: (615) 748-5969         Facsimile: (615) 748-5269    

 



--------------------------------------------------------------------------------



 



              Deutsche Bank AG New York Branch, as a Lender (please type)
 
       
 
  By:   /s/ Frederick W. Laird
 
       
 
      Name: Frederick W. Laird
 
      Title: Managing Director
 
       
 
  By:   /s/ Ming K. Chu
 
       
 
      Name: Ming K. Chu
 
      Title: Vice President
 
            Notice Address:     Deutsche Bank     60 Wall Street     New York,
NY 10005
 
            Attention: Ming K. Chu

 



--------------------------------------------------------------------------------



 



              The Royal Bank of Scotland plc, as Co-Documentation Agent
 
       
 
  By:   /s/ Iain Stewart
 
       
 
      Name: Iain Stewart
 
      Title: Managing Director
 
            Notice Address:     101 Park Avenue
12th Floor
New York, New York 10178
Attention: Iain Stewart
Telephone: (212) 401-3606
Facsimile: (212) 401-3456

 



--------------------------------------------------------------------------------



 



              PNC BANK, NATIONAL ASSOCIATION,
as a Lender
 
       
 
  By:   /s/ Jeffrey L. Stein
 
       
 
      Name: Jeffrey L. Stein
 
      Title: Vice President
 
            Notice Address:     201 East Fifth Street
Cincinnati, Ohio 45202
Attention: Jeffrey L. Stein
Telephone: (513) 651-8692
Facsimile: (513) 651-8951

 



--------------------------------------------------------------------------------



 



 

              BANK OF AMERICA, N.A.
 
            as a Lender
 
       
 
  By:   /s/ Richard C. Hardison
 
       
 
      Name:  Richard C. Hardison
 
      Title:  Vice President
 
            Notice Address:
 
            Attention:

 



--------------------------------------------------------------------------------



 



              United Overseas Bank Limited, New York Agency
as a Lender (please type)
 
       
 
  By:   /s/ Kwong Yew Wong
 
       
 
      Name: Kwong Yew Wong
 
      Title: FVP & General Manager
 
       
 
  By:   /s/ Philip Cheong
 
       
 
      Name: Philip Cheong
 
      Title: VP & Deputy General Manager
 
            Notice Address:     592 Fifth Avenue, 10th Floor
    New York, NY 10036
 
            Attention:     Kwong Yew Wong, FVP & General Manager

 



--------------------------------------------------------------------------------



 



              MIZUHO CORPORATE BANK (USA),
as a Lender
 
       
 
  By:   /s/ Raymond Ventura
 
       
 
      Name: Raymond Ventura
 
      Title: Deputy General Manager
 
            Notice Address:     1251 Avenue of the Americas     New York, New
York 10020
 
            Attention: Vadim Mulodzhanov     Telephone: (212) 282-3559    
Facsimile: (212) 282-4488

 



--------------------------------------------------------------------------------



 



 

              Commerzbank AG, New York and Grand Cayman Branches, as a Lender
 
       
 
  By:   /s/ Al Morrow
 
       
 
      Name: Al Morrow
 
      Title: Assistant Vice President
 
       
 
  By:   /s/ Hajo Neugaertner
 
       
 
      Name: Hajo Neugaertner
 
      Title: Vice President
 
            Notice Address:     Commerzbank AG, New York Branch     Two World
Financial Center     New York, NY 10281
 
            Attention:     Ms. Victoria Montero     Phone: 212.266.7441     Fax:
212.266.7593     E-mail: vmontero@cbkna.com

 



--------------------------------------------------------------------------------



 



 

              FORTIS CAPITAL CORP.
 
            as a Lender
 
       
 
  By:   /s/ John W. Deegan
 
       
 
      Name: John W. Deegan
 
      Title: Senior Vice President
 
       
 
  By:   /s/ K. De Lothauwer
 
       
 
      Name: K. De Lothauwer
 
      Title: Senior Vice President
 
       
 
            Notice Address: 520 Madison Avenue
                            New York, New York 10022
                            Telephone: (212) 340-5362
                            Facsimile: (212) 340-5320
 
            Attention: John Spillane

 



--------------------------------------------------------------------------------



 



 

              SUMITOMO MITSUI BANKING CORPORATION, as a Lender
 
       
 
  By:   /s/ David A. Buck
 
       
 
      Name: David A. Buck
 
      Title: Senior Vice President
 
            Notice Address:     Sumitomo Mitsui Banking Corporation     277 Park
Avenue, 6th Floor     New York, NY 10172
 
            Attention:     Mr. Edward McColly     Vice President & Department
Head

 



--------------------------------------------------------------------------------



 



 

              Wachovia Bank, N.A., as a Lender
 
       
 
  By:   /s/ Richard L. Nelson
 
       
 
      Name: Richard L. Nelson
 
      Title: Vice President
 
            Notice Address:     301 S. College St.     Mailcode: NC-0760    
Charlotte, NC     28288
 
            Attention: Richard Nelson

 



--------------------------------------------------------------------------------



 



 

                  U.S. Bank, N.A.,     as a Lender
 
                By:   /s/ Michael E. Dorn          
 
      Name: Michael E. Dorn    
 
      Title: Vice President    
 
                Notice Address:     U.S. Bank     7th & Washington     SL-MO
T11SI     St. Louis, MO     63101
 
                Attention: Michael E. Dorn



--------------------------------------------------------------------------------



 



              Fifth Third Bank, A Michigan banking corporation     as a Lender
 
       
 
  By:   /s/ Mary Ann Lemonds
 
       
 
      Name: Mary Ann Lemonds
 
      Title: Vice President
 
            Notice Address:     Fifth Third Bank     8000 Maryland Ave
Suite 1400     St. Louis MO 63105
 
            Attention: Mary Ann Lemonds



--------------------------------------------------------------------------------



 



              BAYERISCHE LANDESBANK,
 
                 Cayman Islands Branch, as a Lender
 
       
 
  By:   /s/ Norman McClave
 
       
 
      Norman McClave, First Vice President
 
       
 
  By:   /s/ Matthew DeCarlo
 
       
 
      Matthew DeCarlo, Vice President
 
            Notice Address:     Bayerische Landesbank, Cayman Islands Branch    
560 Lexington Avenue     New York, NY 10022     Attention: Patricia Sanchez    
                    (T) 212 310 9810                         (F) 212 310 9930



--------------------------------------------------------------------------------



 



              THE BANK OF NEW YORK,
 
            as a Lender
 
       
 
  By:   /s/ Jonathan Rollins, CFA
 
            Name: Jonathan Rollins, CFA     Title: Vice President
 
            Notice Address: One Wall Street
                               Corporate Banking Administration - 22nd Fl.
                           New York, New York 10286
                           Telephone: (212) 635-6652
                           Facsimile: (212) 635-6397
 
            Attention: Janeth Lopez



--------------------------------------------------------------------------------



 



                  UFJ Bank Limited          as a Lender
 
                By:   /s/ John T. Feeney          
 
      Name: John T. Feeney    
 
      Title: Vice President    

              Notice Address:     55 East 52nd Street
    New York, NY 10055
 
       
 
  Attention: John T. Feeney    
 
  Telephone: 212-339-6366    
 
  Facsimile: 212-754-1304    



--------------------------------------------------------------------------------



 



                  LANDESBANK BADEN-WÜRTTEMBERG,          New York Branch and/or
Cayman Islands          Branch as a Lender
 
                By:   /s/ Andreas Oberem          
 
      Name: Andreas Oberem    
 
      Title: Senior Vice President    
 
                By:   /s/ Konrad Kestering          
 
      Name: Konrad Kestering    
 
      Title: Assistant Vice President    
 
                Notice Address:     280 Park Avenue     31st Floor, West
Building     New York, New York 10017     Attention: Claudia Rothe    
Telephone: (212) 584-1720     Facsimile: (212) 584-1729



--------------------------------------------------------------------------------



 



                  THE BANK OF TOKYO-MITSUBISHI, LTD.,          CHICAGO BRANCH,  
       as a Lender
 
                By:   /s/ Tsuguyuki Umene          
 
      Name: Tsuguyuki Umene    
 
      Title: Deputy General Manager    
 
                Notice Address:     227 West Monroe Street, Suite 2300    
Chicago, Illinois 60606     Attention: Alex Lam     Telephone: (312) 696-4662  
  Facsimile: (312) 696-4535



--------------------------------------------------------------------------------



 



                  Bank of China, New York Branch,     as a Lender
 
                By:   /s/ William W. Smith          
 
      Name: William W. Smith    
 
      Title: Deputy General Manager    
 
                Notice Address:     410 Madison Avenue     New York, NY 10017
 
                Attention:     Corporate Banking Department     David Hoang    
Ref: Express Scripts Inc, CA 10-14-05





--------------------------------------------------------------------------------



 



                  National City Bank of the Midwest,         as a Lender (please
type)    
 
           
 
  By:   /s/ Joseph L. Sooter, Jr.    
 
           
 
      Name: Joseph L. Sooter, Jr.    
 
      Title: Vice President    
 
                Notice Address:    
 
                Attention:    



--------------------------------------------------------------------------------



 



                  CHANG HWA COMMERCIAL BANK, LTD.,         NEW YORK BRANCH      
  as a Lender (please type)    
 
           
 
  By:   /s/ Jim C.Y. Chen    
 
           
 
      Name: Jim C.Y. Chen    
 
      Title: VP & General Manager    
 
                Notice Address:    
 
                685 Third Avenue,         29th Floor         New York, New York
10017         Attention: Danielle Tsai         Telephone: (212) 651-9770 ext. 29
        Facsimile: (212) 651-9785    



--------------------------------------------------------------------------------



 



                  The Norinchukin Bank, New York Branch,            as a Lender
   
 
           
 
  By:   /s/ Masanori Shoji    
 
           
 
      Name: Masanori Shoji    
 
      Title: Joint General Manager    
 
                Notice Address:         245 Park Avenue, 29th Floor         New
York, New York 10167-0104    



--------------------------------------------------------------------------------



 



                  ALLIED IRISH BANKS PLC,            as a Lender    
 
           
 
  By:   /s/ Margaret Brennan    
 
           
 
      Name:   Margaret Brennan    
 
      Title:   Senior Vice President    
 
           
 
  By:   /s/ Roison O’Connell    
 
           
 
      Name:   Roison O’Connell    
 
      Title:   Vice President    
 
                Notice Address:         Allied Irish Bank         405 Park Ave.,
4th Floor,         New York, NY 10022    
 
                Attention: Roison O’Connell    



--------------------------------------------------------------------------------



 



             
 
                First Commercial Bank, New York Agency,         as a Lender    
 
           
 
  By:   /s/ Bruce M.J. Ju    
 
           
 
      Name: Bruce M.J. Ju    
 
      Title: VP & General Manager    
 
                Notice Address:         750 3rd Street         34th Floor      
  New York, NY 10017    
 
                Attention: Julie Yang         Telephone: (212) 599-6868, ext.
214         Facsimile: (212) 599-6133    



--------------------------------------------------------------------------------



 



             
 
                Bank Leumi USA,         as a Lender    
 
           
 
  By:   /s/ Richard Tripaldi    
 
           
 
      Name: Richard Tripaldi    
 
      Title: Banking Officer    
 
           
 
  By:   /s/ Michaela Klein    
 
           
 
      Name: Michaela Klein    
 
      Title: Senior Vice President    
 
                Notice Address:         562 Fifth Avenue         New York, NY
10036    
 
                Attention: Richard Tripaldi         Telephone: (212) 626-1129  
      Facsimile: (212) 407-4317    



--------------------------------------------------------------------------------



 



                  ERSTE BANK,         as a Lender    
 
           
 
  By:   /s/ Paul Judicke    
 
           
 
      Name: Paul Judicke    
 
      Title: Director    
 
           
 
  By:   /s/ Bryan Lynch    
 
           
 
      Name: Bryan Lynch    
 
      Title: First Vice President           Notice Address:    
 
                Attention:    



--------------------------------------------------------------------------------



 



             
 
                The International Commercial Bank of China,         New York
Agency         as a Lender    
 
           
 
  By:   /s/ Nae-Yee Lung    
 
           
 
      Name: Nae-Yee Lung    
 
      Title: EVP & General Manager    
 
                Notice Address:    
 
                65 Liberty Street         New York, NY 10005    
 
                Attention: Louis W. Chang         Telephone: 212-8159168        
Facsimile: 212-7665006    



--------------------------------------------------------------------------------



 



             
 
                International Commercial Bank of China, Los         Angeles
Branch,         as a Lender (please type)    
 
           
 
  By:   /s/ Richard C.H. Tu    
 
           
 
      Name: Richard C.H. Tu    
 
      Title: VP & Deputy GM    
 
                Notice Address:         International Commercial Bank of China,
Los         Angeles Branch         445 S. Figueroa St., Suite #1900         Los
Angeles, CA 90071           Attention:         Angela Sheu 213-426-3872    



--------------------------------------------------------------------------------



 



             
 
                KBC Bank N.V.,             as a Lender    
 
           
 
  By:   /s/ Jose Pollcarpio, Jr.    
 
           
 
      Name: Joe Pollcarpio, Jr.    
 
      Title: Assistant Vice President    
 
           
 
  By:   /s/ Robert Snauffer    
 
           
 
      Name: Robert Snauffer    
 
      Title: First Vice President    
 
                Notice Address:    
 
                KBC Bank N.V.         125 West 55th Street         New York, NY
10019         Telephone: (212) 541-0657         Facsimile: (212) 956-5581      
  Attention: Rose Pagan- Loan Administration    



--------------------------------------------------------------------------------



 



             
 
                The Northern Trust Company,         as a Lender    
 
           
 
  By:   /s/ Ashish S. Bhagwat    
 
           
 
      Name: Ashish S. Bhagwat    
 
      Title: Vice President    
 
                Notice Address:         50 S. LaSalle Street         Chicago, IL
60603         Attention: Sharon Jackson         Telephone: (312) 630-1609      
  Facsimile: (312) 630-1566    



--------------------------------------------------------------------------------



 



             
 
                WELLS FARGO BANK, N.A.,             as a Lender    
 
           
 
  By:   /s/ Peter Martinets    
 
           
 
      Name: Peter Martinets    
 
      Title: Vice President    
 
           
 
  By:   /s/ Melissa Nachman    
 
           
 
      Name: Melissa Nachman    
 
      Title: Vice President    
 
                Notice Address:         230 West Monroe, Suite 2900        
Chicago, IL 60606         Attention: Blake Cunneen         Telephone:
(312) 845-9740         Facsimile: (312) 553-4783    



--------------------------------------------------------------------------------



 



             
 
                Hua Nan Commercial Bank, Ltd. Los Angeles
    Branch, as a Lender    
 
           
 
  By:   /s/ David Y.C. Cheng    
 
           
 
      Name: David Y.C. Cheng    
 
      Title: SVP & General Manager    
 
                Notice Address:         707 Wilshire Blvd., #3100         Los
Angeles Branch         Los Angeles, CA 90017    
 
                Attention: Howard Hung    

 



--------------------------------------------------------------------------------



 



              HUA NAN COMMERCIAL BANK, LTD
 
            NEW YORK AGENCY,        as a Lender
 
       
 
  By:   /s/ Daniel Huang
 
       
 
      Name:  Daniel Huang
 
      Title:    General Manager
 
            Notice Address:     330 Madison Ave, 38th flr     New York, NY 10017
 
            Attention: Frank Tang
 
            Telephone: 212-286-1999     Facsimile: 212-286-1212

 



--------------------------------------------------------------------------------



 



              WESTLB AG, NEW YORK BRANCH
 
            as a Lender (please type)
 
       
 
  By:   /s/ Salvatore Battinelli
 
       
 
      Name:  Salvatore Battinelli
 
      Title:    Managing Director
 
       
 
  By:   /s/ Cyril Derveloy
 
       
 
      Name:  Cyril Derveloy
 
      Title:   Associate Director
 
            Notice Address:     1211 Ave. of the Americas     New York, NY 10036
 
            Attention:     Brendan McGlynn     tel: 212-852-6373     fax:
212-597-1428     brendan_mcglynn@westlb.com

 



--------------------------------------------------------------------------------



 



              Cathay United Bank, Ltd., Los Angeles Agency,        as a Lender
 
       
 
  By:   /s/ Grace Chou
 
       
 
      Name:  Grace Chou
 
      Title:    VP & Deputy General Manager
 
            Notice Address:     555 West Fifth Street, Suite 3850     Los
Angeles, CA 90013-1027     Attention: Clement Au     Telephone: 213-243-1234 x
102     Facsimile: 213-627-6817     e-mail: clement.au@uwccb.com

 



--------------------------------------------------------------------------------



 



              The Sumitomo Trust and Banking Co., Ltd.,
New York Branch
 
            as a Lender
 
       
 
  By:   /s/ Elizabeth A. Quirk
 
       
 
      Name: Elizabeth A. Quirk
 
      Title: Vice President
 
            Notice Address: 527 Madison Ave
                            New York, NY 10022
 
            Attention: Elizabeth A. Quirk

 



--------------------------------------------------------------------------------



 





            Commerce Bank, N.A.,
as a Lender
      By:   /s/ Jeffrey S. Potts         Name:   Jeffrey S. Potts       
Title:   Vice President                By:   /s/ T. William White        
Name:   T. William White        Title:   Senior Vice President       Notice
Address:   8000 Forsyth
                             St. Louis, MO 63105  

 



--------------------------------------------------------------------------------



 



 

              Chinatrust Commercial Bank,     as a Lender
 
       
 
  By:   /s/ Eric Kan
 
       
 
      Name:  Eric Kan
 
      Title:    General Manager
 
            Notice Address:     366 Madison Ave. 3rd Floor     New York, NY
10017
 
            Attention: Laurence Chui

 



--------------------------------------------------------------------------------



 



 

              Bank of Taiwan, Los Angeles Branch,     as a Lender
 
       
 
  By:   /s/ Bruce Yang
 
       
 
      Name:  Bruce Yang
 
      Title:   Senior Vice President/General Manager
 
            Notice Address:     601 Figueroa Street, 45th Floor     Los Angeles,
CA 90017
 
            Attention: Melina Chang/Loan Department

 



--------------------------------------------------------------------------------



 



              TAIPEI FUPON BANK, NEW YORK AGENCY,        as a Lender
 
       
 
  By:   /s/ Sophia Jing
 
       
 
      Name:  Sophia Jing
 
      Title:    VP & General Manager
 
            Notice Address:
 
            100 Wall Street     14th Floor     New York, New York 10005    
Attention: Sophia Jing     Telephone: (212) 968-9888 ext: 11     Facsimile:
(212) 968-9800

 



--------------------------------------------------------------------------------



 



              STATEBANK OF INDIA, NEW YORK
 
            as a Lender
 
       
 
  By:   /s/ Rakesh Chandra
 
       
 
      Name:  Rakesh Chandra
 
      Title:   Vice President & Head (Credit)
 
            Notice Address:     460 Park Avenue     New York, NY 10022    
Phone: 212-521-3260     Fax: 212-521-3362
 
            Attention: Manoharan Kannan

 



--------------------------------------------------------------------------------



 



              Chiao Tung Bank Co., Ltd. New York Agency,        as a Lender
 
       
 
  By:   /s/ Kuang-Hua Wei
 
       
 
      Name:  Kuang-Hua Wei
 
      Title:    SVP & General Manager
 
            Notice Address:
 
            One World Financial Center, 30th Floor     200 Liberty Street,    
New York, NY 10281     Attention: Ms. Ifen Lee     Telephone: (212) 285-2666    
Facsimile: (212) 285-2922

 



--------------------------------------------------------------------------------



 



              BANK OF HAWAII     as a Lender
 
       
 
  By:   /s/ John P. McKenna
 
       
 
      Name:  John P. McKenna
 
      Title:    Vice President
 
            Notice Address:
 
            Bank of Hawaii     Corporate Banking Division #297     P.O. Box 2900
    Honolulu, HI 96846-6000     Attention: John McKenna     Telephone:
(808) 537-8560     Facsimile: (808) 537-8301

 



--------------------------------------------------------------------------------



 



              Bank Hapoalim B.M., as a Lender
 
       
 
  By:   /s/ James P. Surless
 
       
 
      Name:  James P. Surless
 
      Title:    Vice President
 
            Notice Address:     225 N. Michigan Avenue     Chicago, IL
60601-7601     Attention: Michael J. Byrne     Telephone: (312) 228-6410    
Facsimile: (312) 228-6490

 



--------------------------------------------------------------------------------



 



 

              Bank of Communications, New York Branch,        as a Lender
(please type)
 
       
 
  By:   /s/ Hong Tu
 
       
 
      Name:  Hong Tu
 
      Title:    General Manager
 
            Notice Address:
 
            One Exchange Plaza/55 Broadway, 31st Floor
New York, NY 10006-3008, U.S.A.
 
            Attention: General Manager

 